Exhibit 10.1

EXECUTION COPY

$175,000,000

SIXTH AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of May 16, 2008

among

Foot Locker, Inc.,

The Subsidiaries Party Hereto,

The Banks Party Hereto,

Bank of America, N.A.,

as Administrative Agent and Swingline Bank

The Bank of New York,

as LC Agent

J.P. Morgan Securities Inc.,

and

Banc of America Securities LLC,

as Joint Lead Arrangers and Joint Book Runners

JPMorgan Chase Bank, N.A.

as Syndication Agent

and

Wells Fargo Bank, National Association

as Documentation Agent

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

PAGE

 

 

--------------------------------------------------------------------------------

ARTICLE 1

 

 

DEFINITIONS

 

 

Section 1.01. Definitions

 

1

Section 1.02. Accounting Terms and Determinations

 

22

Section 1.03. Types of Borrowings

 

22

Section 1.04. Letter of Credit Amounts

 

23

ARTICLE 2

 

 

THE CREDITS

 

 

Section 2.01. Commitments to Lend

 

23

Section 2.02. Notice of Committed Borrowing

 

24

Section 2.03. Money Market Borrowings

 

24

Section 2.04. Notice to Banks; Funding of Loans

 

28

Section 2.05. Evidence of Debt

 

29

Section 2.06. Maturity of Loans; Mandatory Prepayments of Loans

 

30

Section 2.07. Interest Rates

 

31

Section 2.08. Method of Electing Interest Rates

 

33

Section 2.09. Facility Fees

 

35

Section 2.10. Optional Termination or Reduction of Commitments

 

35

Section 2.11. Mandatory Termination of Commitments

 

36

Section 2.12. Optional Prepayments

 

37

Section 2.13. General Provisions as to Payments

 

37

Section 2.14. Funding Losses

 

38

Section 2.15. Computation of Interest and Fees

 

39

Section 2.16. Letters of Credit

 

39

Section 2.17. Swingline Loans

 

45

Section 2.18. Increase in Commitments and/or New Term Tranche

 

47

ARTICLE 3

 

 

CONDITIONS

 

 

Section 3.01. Effective Date

 

49

Section 3.02. Consequences of Effectiveness

 

51

Section 3.03. Extensions of Credit

 

52

ARTICLE 4

 

 

REPRESENTATIONS AND WARRIERS

 

 

Section 4.01. Corporate Existence and Power

 

53

 

 

i

 

--------------------------------------------------------------------------------



 

Section 4.02. Corporate and Governmental Authorization; No Contravention

 

53

Section 4.03. Binding Effect

 

53

Section 4.04. Financial Statements

 

53

Section 4.05. Litigation

 

54

Section 4.06. Compliance with Laws

 

54

Section 4.07. Compliance with ERISA

 

54

Section 4.08. Environmental Matters

 

54

Section 4.09. Taxes

 

55

Section 4.10. Subsidiaries

 

55

Section 4.11. Not an Investment Company

 

55

Section 4.12. Full Disclosure

 

55

Section 4.13. Ranking

 

56

ARTICLE 5

 

 

COVENANTS

 

 

Section 5.01. Information

 

56

Section 5.02. Maintenance of Property; Insurance

 

59

Section 5.03. Conduct of Business and Maintenance of Existence

 

60

Section 5.04. Compliance with Laws

 

60

Section 5.05. Inspection of Property, Books and Records

 

60

Section 5.06. Negative Pledge

 

61

Section 5.07. Minimum Consolidated Tangible Net Worth

 

63

Section 5.08. Minimum Liquidity

 

63

Section 5.09. Limitation on Debt

 

63

Section 5.10. Fixed Charge Coverage Ratio

 

64

Section 5.11. Consolidations, Mergers and Sales of Assets

 

64

Section 5.12. Use of Proceeds

 

65

Section 5.13. Limitation on Capital Expenditures

 

65

Section 5.14. Investments and Business Acquisitions

 

65

Section 5.15. Restricted Payments

 

66

Section 5.16. Transactions with Affiliates

 

67

Section 5.17. Additional Guarantors

 

67

Section 5.18. Collateral Documents; Release of Liens

 

68

Section 5.19. Provisions Relating to European Entities Holding Companies and FL
Europe Holdings

 

69

Section 5.20. Foreign Collateral Documents

 

70

Section 5.21. Mortgages

 

70

ARTICLE 6

 

 

DEFAULTS

 

 

Section 6.01. Events of Defaults

 

70

Section 6.02. Notice of Default

 

73

 

 

ii

 

--------------------------------------------------------------------------------



 

Section 6.03. Cash Cover

 

73

ARTICLE 7

 

 

THE ADMINISTRATIVE AGENT, JOINT LEAD ARRANGERS, DOCUMENTATION AGENT

AND SYNDICATION AGENT

 

 

Section 7.01. Appointment and Authority

 

73

Section 7.02. Rights as a Bank

 

74

Section 7.03. Exculpatory Provisions

 

74

Section 7.04. Reliance by Administrative Agent

 

75

Section 7.05. Delegation of Duties

 

76

Section 7.06. Resignation of Administrative Agent

 

76

Section 7.07. Non-Reliance on Administrative Agent and Other Banks

 

77

Section 7.08. No Other Duties, Etc

 

78

Section 7.09. Collateral and Guaranty Matters

 

78

Section 7.10. Administrative Agent’s Fee

 

78

ARTICLE 8

 

 

CHANGE IN CIRCUMSTANCES

 

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

 

78

Section 8.02. Illegality

 

79

Section 8.03. Increased Cost and Reduced Return

 

80

Section 8.04. Taxes

 

82

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans

 

84

Section 8.06. Substitution of Bank

 

85

ARTICLE 9

 

 

MISCELLANEOUS

 

 

Section 9.01. Notices

 

85

Section 9.02. No Waivers

 

88

Section 9.03. Expenses; Indemnification

 

88

Section 9.04. Sharing of Set-Offs

 

89

Section 9.05. Amendments and Waivers

 

90

Section 9.06. Successors and Assigns

 

91

Section 9.07. No-Reliance on Margin Stock

 

93

Section 9.08. Governing Law; Submission to Jurisdiction

 

93

Section 9.09. Counterparts

 

93

Section 9.10. WAIVER OF JURY TRIAL

 

94

Section 9.11. Judgment Currency

 

94

Section 9.12. USA PATRIOT Act Notice

 

94

Section 9.13. No Advisory or Fiduciary Responsibility

 

94

 

 

iii

 

--------------------------------------------------------------------------------



 

ARTICLE 10

 

 

GUARANTY

 

 

Section 10.01. The Guaranty

 

95

Section 10.02. Guaranty Unconditional

 

95

Section 10.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances

 

96

Section 10.04. Waiver by the Company

 

97

Section 10.05. Subrogation

 

97

Section 10.06. Stay of Acceleration

 

97

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 1.01(a)

 

Material Trademarks

Schedule 5.14(a)

 

Existing Investments

Schedule 5.14(d)

 

Seller Notes

Schedule 5.21

 

Mortgages and Related Documents

Schedule 9.01

 

Notice Information

 

EXHIBITS

 

 

 

 

 

Exhibit A —

 

Form of Note

 

 

 

Exhibit B —

 

Form of Swingline Note

 

 

 

Exhibit C —

 

Form of Money Market Quote Request

 

 

 

Exhibit D —

 

Form of Invitation for Money Market Quotes

 

 

 

Exhibit E —

 

Form of Money Market Quote

 

 

 

Exhibit F —

 

Form of Security Agreement

 

 

 

 

 

Exhibit G —

 

Form of Pledge Agreement

 

 

 

Exhibit H —

 

Form of Guarantee Agreement

 

 

 

 

 

iv

 

--------------------------------------------------------------------------------



 

Exhibit I —

 

Form of Assignment and Assumption Agreement

 

 

 

Exhibit J —

 

Form of Notice of Committed Borrowing

 

 

v

 

--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 16, 2008 among FOOT
LOCKER, INC., the SUBSIDIARIES party hereto, the BANKS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent and Swingline Bank, and The Bank of New
York, as LC Agent.

WHEREAS, the Company, the banks party thereto (the “Existing Banks”), the
co-agents party thereto, The Bank of New York, as Administrative Agent, LC Agent
and Swingline Bank, and the Joint Lead Arrangers party thereto are parties to an
Amended and Restated Credit Agreement dated as of May 19, 2004, as further
amended as of each of May 17, 2005, June 30, 2006, November 13, 2006, March 7,
2007, October 26, 2007, and February 19, 2008 (as in effect immediately prior to
the effectiveness of this Amended Agreement (as defined in Section 1.01 below),
the “Existing Credit Agreement”); and

WHEREAS, the parties to the Existing Credit Agreement desire to amend and
restate the Existing Credit Agreement as provided in this Amended Agreement
subject to the terms and conditions set forth in Section 3.01 hereof;

NOW, THEREFORE, the Existing Credit Agreement is amended and restated in its
entirety as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

“Additional Revolver Commitments” has the meaning set forth in Section 2.18

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Banks under the Loan Documents, and its successors
in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

 

--------------------------------------------------------------------------------



“Affiliate” means, with respect to any Person, (i) any other Person that
directly, or indirectly through one or more intermediaries, controls such Person
(a “Controlling Person”) or (ii) any Person which is controlled by or is under
common control with a Controlling Person. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agents” means the LC Agent, the Documentation Agent, the Syndication Agent and
the Administrative Agent.

“Aggregate LC Exposure” means, at any time, the sum, without duplication, of (i)
the aggregate amount that is (or may thereafter become) available for drawing
under all Letters of Credit outstanding at such time plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations outstanding at such time.

“Agreement”, when used in reference to this Agreement, means the Amended
Agreement, as it may be further amended or amended and restated from time to
time.

“Amended Agreement” means this Sixth Amended and Restated Credit Agreement dated
as of May 16, 2008.

“Annual Rent Expense” means, as of the end of each Fiscal Quarter, the total
rent expense (net of sublease income) of the Company and its Consolidated
Subsidiaries for the period of four Fiscal Quarters then ended, calculated in
the same manner as the $688,000,000 amount shown as such total rent expense (net
of sublease income) for Fiscal Year 2007 under the heading “Leases” on page 46
of the Company’s 2007 Annual Report to its shareholders.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Domestic Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.

“Asset Sale” means any sale, lease or other disposition (including any such
transaction effected by way of merger or consolidation) of any asset by the
Company or any of its Subsidiaries, including without limitation any
sale-leaseback transaction, whether or not involving a capital lease, and any
sale of any interest in real estate (including without limitation a leasehold
interest), including without limitation any disposition of a leasehold interest
to the relevant landlord by way of early termination thereof, but excluding (i)
dispositions of inventory, cash, cash equivalents and other cash management
investments and obsolete, unused or unnecessary equipment, in each case in the
ordinary course of

 

 

2

 

--------------------------------------------------------------------------------



business, (ii) dispositions of assets to the Company or a Subsidiary; provided
that any such dispositions by an Obligor to a Subsidiary that is not a
Subsidiary Guarantor shall be excluded pursuant to this clause (ii) only if
consummated in the ordinary course of business, and (iii) any disposition of
assets not described in clauses (i) and (ii) hereof consummated in any Fiscal
Year, but only to the extent that the Net Cash Proceeds therefrom, together with
the Net Cash Proceeds of all other dispositions consummated in such Fiscal Year
and not constituting an “Asset Sale” by reliance on this clause (iii), do not
exceed $5,000,000.

“Assignee” has the meaning set forth in Section 9.06.

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.16(e).

“Bank” means each lender listed on the signature pages hereof (other than the
Departing Banks), each New Bank, each Assignee which becomes a Bank pursuant to
Section 9.06(c), and their respective successors. The term “Bank” does not
include the Swingline Bank in its capacity as such.

“Bank of America” means Bank of America, N.A.

“Bank Parties” means the Banks, the Swingline Bank, the Agents and the Joint
Lead Arrangers.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal Funds Rate
for such day.

“Base Rate Loan” means a Committed Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the provisions of Article 8.

“Base Rate Margin” has the meaning set forth in Section 2.07(a).

“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. When used in connection with a particular Loan or Swingline Loan or
Letter of Credit, the term “Borrower” means the borrower (or proposed borrower)
of such Loan or Swingline Loan or the borrower on whose request such Letter of
Credit is (or is proposed to be) issued. As the context may require, the terms
“Borrower” and “Borrowers” include the Company in its capacity as guarantor of
the obligations of the Subsidiary Borrowers hereunder.

“Borrowing” has the meaning set forth in Section 1.03.

 

 

3

 

--------------------------------------------------------------------------------



“Business Acquisition” means (i) an Investment by the Company or any of its
Subsidiaries in any other Person (including an Investment by way of acquisition
of securities of any other Person) pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Company or any of
its Subsidiaries or (ii) an acquisition by the Company or any of its
Subsidiaries of the property and assets of any Person (other than the Company or
any of its Subsidiaries) that constitute substantially all the assets of such
Person or any division or other business unit of such Person. The description of
any transaction as falling within the above definition does not affect any
limitation on such transaction imposed by Article 5 of this Agreement.

“Canadian Restructuring” means the restructuring/reorganization of certain of
the Company’s subsidiaries as more fully described in the letter dated on or
prior to the Closing Date from the Company to the Administrative Agent.

“Class” when used in respect to a Loan or a Borrowing, refers to whether such
Loans or the Loans comprising such Borrowing are Committed Loans or Money Market
Loans.

“Collateral” means the collateral purported to be subject to the Liens of all
the Collateral Documents.

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, and each additional mortgage entered into pursuant to Section 5.18
and any additional security agreements, pledge agreements, mortgages or other
agreements required to be delivered pursuant to the Loan Documents to secure the
obligations of the Obligors under the Loan Documents (including without
limitation any additional pledge agreements delivered by any Obligor pursuant to
the provisions of the Pledge Agreement), and any instruments of assignment or
other instruments or agreements executed pursuant to the foregoing.

“Collateral Trigger Date” means the first date on or after the date on which the
Investment Grade Condition is satisfied on which the Company’s senior unsecured
long-term debt securities are not rated at least (i) BBB- by S&P and (ii) Baa3
by Moody’s.

“Commitment” means, with respect to each Bank, the amount (if any) set forth
opposite the name of such Bank on the Commitment Schedule (or, in the case of an
Assignee, the portion of the transferor Bank’s Commitment assigned to such
Assignee pursuant to Section 9.06(c)), in each case as such amount may be
reduced from time to time pursuant to Sections 2.10 and 2.11, increased from
time to time pursuant to Section 2.18 or changed as a result of an assignment
pursuant to Section 8.06 or 9.06(c). The term “Commitment” does not include the
Swingline Commitment.

 

 

4

 

--------------------------------------------------------------------------------



“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a loan made or to be made by a Bank pursuant to Section
2.01 or Section 2.17(f); provided that, if any such loan or loans (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Committed Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

“Company” means Foot Locker, Inc., a New York corporation, and its successors.

“Company Affiliate” means (i) any Person that directly, or indirectly through
one or more intermediaries, controls the Company (a “Company Controlling
Person”) or (ii) any Person (other than the Company or a Subsidiary) which is
controlled by or is under common control with a Company Controlling Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to vote 10% or more of any class of voting securities of a Person or to
direct or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Company Material” has the meaning set forth in Section 5.01.

“Company’s 2007 Form 10-K” means the Company’s annual report on Form 10-K for
the 2007 Fiscal Year, as filed with the SEC pursuant to the Exchange Act.

“Consolidated Capital Expenditures” means, for any period, the gross additions
to property, plant and equipment and other capital expenditures of the Company
and its Consolidated Subsidiaries for such period, as the same are or would be
set forth in the cash flow statement of the Company and its Consolidated
Subsidiaries for such period (if such statement were prepared for such period),
but excluding any such expenditures constituting a Business Acquisition
permitted pursuant to Section 5.14 to the extent that the consideration paid by
the Company and its Subsidiaries with respect thereto consists solely of common
stock of the Company.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date in accordance with generally accepted accounting principles.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its Consolidated Subsidiaries as of such

 

 

5

 

--------------------------------------------------------------------------------



date less their consolidated goodwill as of such date, adjusted to exclude the
effect of any changes after February 2, 2008 in the cumulative foreign currency
translation adjustments.

“Continuing Director” means at any date a member of the Company’s board of
directors who was either (i) a member of such board twelve months prior to such
date or (ii) nominated for election to such board by at least two-thirds of the
Continuing Directors then in office.

“Credit Exposure” means, as to any Bank at any time:

(i) the amount of its Commitment (whether used or unused) at such time; or

(ii) if the Commitments have terminated or expired in their entirety, the sum of
(x) its Outstanding Committed Amount and (y) the aggregate outstanding principal
amount of its Money Market Loans,

all determined at such time after giving effect to any prior assignments by or
to such Bank pursuant to Section 8.06 or 9.06.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles, (v) all non-contingent
obligations (and, for purposes of Section 5.06 and the definition of Material
Debt, all contingent obligations) of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all Debt secured by a Lien on any asset of such Person, whether
or not such Debt is otherwise an obligation of such Person, and (vii) all
Guarantees by such Person of Debt of another Person (each such Guarantee to
constitute Debt in an amount equal to the maximum amount of such other Person’s
Debt Guaranteed thereby).

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Departing Bank” has the meaning specified in Section 3.02.

“Documentation Agent” means Wells Fargo Bank, National Association in its
capacity as documentation agent for the credit facility provided hereunder.

 

 

6

 

--------------------------------------------------------------------------------



“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that, when used in Section 2.16 with respect to any action to be
taken by or with respect to any LC Agent, the term “Domestic Business Day” shall
not include any day on which commercial banks are authorized by law to close in
the jurisdiction where the LC Office of such LC Agent is located.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Domestic Loans” means Base Rate Loans.

“EBIT” means, for any period, the sum of (i) the consolidated net income of the
Company and its Consolidated Subsidiaries for such period plus (ii) to the
extent deducted in determining such consolidated net income, the sum of (A)
Interest Expense, (B) income taxes, (C) the after-tax effect of any
extraordinary non-cash losses (or minus the after-tax effect of any
extraordinary non-cash gains), (D) the before-tax effect of any non-recurring
non-cash losses that are not classified as extraordinary losses (or minus the
before-tax effect of any non-recurring non-cash gains that are not classified as
extraordinary gains) and (E) any pre-tax loss (or minus any pre-tax gain) on the
sale of any ownership or leasehold interest in real property.

“EBITDA” means, for any period, (i) EBIT for such period plus (ii) to the extent
deducted in determining consolidated net income for such period, depreciation
and amortization.

“Effective Date” has the meaning set forth in Section 3.01.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, injunctions, permits, licenses and agreements relating to the protection
of the environment, to the effect of the environment on human health or to
emissions, discharges or releases of pollutants, contaminants, hazardous or
toxic substances or wastes into the environment, including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous or toxic substances
or wastes or the clean-up or other remediation thereof.

 

 

7

 

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under subsection (b), (c), (m) or (o) of Section
414 of the Internal Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office), or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Administrative Agent.

“Euro-Dollar Loan” means a Committed Loan which bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

“Euro-Dollar Margin” has the meaning set forth in Section 2.07(b).

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of an Adjusted London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.07(b).

“European Entities” means Foot Locker Europe, B.V., Foot Locker UK Limited, Foot
Locker France S.A.S., Foot Locker Austria GmbH, Foot Locker Italy S.r.l., Foot
Locker Netherlands B.V., Foot Locker Belgium BVBA, Freedom Sportsline Limited,
Foot Locker Sweden Aktiebolag, Foot Locker Denmark ApS, Foot Locker Artigos
desportivos e de tempos livres, Lda and Foot Locker Spain S.L.

“European Entities Foreign Specified Trademarks” means Foreign Specified
Trademarks (as such term is defined in the Security Agreement) that are
registered in any European country or the European Union.

“European Entities Holding Companies” means FLE Management, FLE CV GP, Foot
Locker Europe CV LP, FLE CV, FLE Holdings, B.V., and any other

 

 

8

 

--------------------------------------------------------------------------------



Subsidiary that is a direct or indirect holding company of the capital stock or
other equity interests of FLE Holdings, B.V.

“Event of Default” has the meaning set forth in Section 6.01.

“Excess Cash Flow” means, for any period of four Fiscal Quarters, the excess, if
any, of (a) EBITDA for such period over (b) the sum, without duplication, of (i)
Interest Expense paid in cash during such period, (ii) principal repayments of
Debt of the Company and its Consolidated Subsidiaries (other than Debt under
revolving credit facilities to the extent not accompanied by a reduction in
commitments), to the extent paid in cash during such period, to the extent
financed with Internally Generated Funds, (iii) all income taxes paid in cash by
the Company and its Consolidated Subsidiaries during such period, (iv)
Consolidated Capital Expenditures paid in cash during such period to the extent
financed with Internally Generated Funds, (v) Restricted Payments paid in cash
during such period, and (vi) Investments and Business Acquisitions to the extent
made in cash during such period and financed with Internally Generated Funds.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

“Extension of Credit” means the making of a Loan or a Swingline Loan, or the
issuance or extension of a Letter of Credit.

“Facility Fee Rate” has the meaning set forth in Section 2.09.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Domestic
Business Day next succeeding such day; provided that (a) if such day is not a
Domestic Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Domestic Business Day as so published on
the next succeeding Domestic Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fiscal Quarter” means a fiscal quarter of the Company.

 

 

9

 

--------------------------------------------------------------------------------



“Fiscal Year” means a fiscal year of the Company. A Fiscal Year is identified by
the calendar year which includes approximately eleven months of such Fiscal Year
(e.g., Fiscal Year 2007 refers to the Fiscal Year that ended on February 2,
2008).

“Fixed Charge Coverage Ratio” means, at the last day of any Fiscal Quarter, the
ratio of (i) the sum of EBIT plus 1/3 of Annual Rent Expense, in each case for
the four consecutive Fiscal Quarters then ended to (ii) the sum of Interest
Expense plus 1/3 of Annual Rent Expense, in each case for the same four
consecutive Fiscal Quarters.

“Fixed Rate Loan” means any loan except a Loan that bears interest at the Base
Rate.

“FL Europe Holdings” means FL Europe Holdings, Inc., a Delaware corporation.

“FLE CV” means FLE CV, a Dutch limited partnership.

“FLE CV GP” means FLE CV GP, LLC, a Delaware limited liability company.

“FLE Management” means FLE CV Management, Inc., a Delaware corporation.

“Foot Locker Europe CV LP” means Foot Locker Europe CV LP, LLC, a Delaware
limited liability company.

“Foot Locker Europe B.V.” means Foot Locker Europe B.V., a Netherlands
corporation.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction, and conducting substantially all its operations, outside the
United States.

“Group of Loans” or “Group” means at any time a group of Loans consisting of (i)
all Loans to the same Borrower which are Base Rate Loans at such time or (ii)
all Euro-Dollar Loans to the same Borrower which have the same Interest Period
at such time; provided that if a Committed Loan of any particular Bank is
converted to or made as a Base Rate Loan pursuant to Section 8.02 or 8.05, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the

 

 

10

 

--------------------------------------------------------------------------------



foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (ii) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), provided that the term Guarantee shall not include endorsements for
collection or deposit, in either case in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement dated
as of the Effective Date, among the initial Subsidiary Guarantors and the
Administrative Agent, substantially in the form of Exhibit H, as amended from
time to time.

“Guarantor” means the Company, in respect of its obligations under Article 10,
and any Subsidiary Guarantor, and “Guarantors” means all of them.

“Immaterial Subsidiary” means at any time any Subsidiary that (i) does not hold
any material patents, trademarks or other intellectual property, (ii) on a
consolidated basis, together with its Subsidiaries, holds assets with an
aggregate fair market value of less than $2,000,000, (iii) on a consolidated
basis, together with its Subsidiaries, does not account for more than 1% of the
consolidated revenues of the Company and its Consolidated Subsidiaries and (iv)
on a consolidated basis, together with its Subsidiaries, does not have
consolidated net income in excess of $500,000. The determinations in clauses
(ii), (iii) and (iv) shall be made on the basis of the financial statements most
recently delivered by the Company to the Banks pursuant to Section 5.01(a) or
5.01(b), as the case may be. The parties hereto acknowledge and agree that each
of the trademarks listed on Schedule 1.01(a) is a material trademark.

“Incremental Facilities” has the meaning set forth in Section 2.18.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Indenture” means the Indenture, dated as of October 10, 1991, between the
Company and The Bank of New York, as Trustee, as in effect on the Effective
Date.

“Interest Expense” means, for any period, the consolidated interest expense (net
of interest income) of the Company and its Consolidated Subsidiaries for such
period, calculated in the same manner as the amounts shown as “interest expense,
net” under the heading “Interest Expense” on page 12 of

 

 

11

 

--------------------------------------------------------------------------------



the Company’s annual report incorporated by reference in the Company’s 2007 Form
10-K.

“Interest Period” means:  (1) with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Committed Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

(2)  with respect to each Money Market LIBOR Loan, the period commencing on the
date such Loan is made and ending such whole number of months thereafter as the
Borrower may elect in accordance with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

(3)  with respect to each Money Market Absolute Rate Loan, the period commencing
on the date such Loan is made and ending such number of days

 

 

12

 

--------------------------------------------------------------------------------



thereafter (but not less than 14 days) as the Borrower may elect in accordance
with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

“Internally Generated Funds” means any amount expended by the Company and its
Subsidiaries and not representing (i) the proceeds of any Debt that in
accordance with United States generally accepted accounting principles
constitutes (or, when incurred, constituted) a long-term liability and (ii) the
proceeds of the issuance of any equity interests.

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit, Guarantee or otherwise.

“Investment Grade Condition” means the satisfaction of the following: the
Company’s senior unsecured long-term debt securities shall have been rated at
least (i) BBB- by S&P and (ii) Baa3 by Moody’s on each day of each of two
consecutive Fiscal Quarters.

“Invitation for Money Market Quotes” means an Invitation for Money Market Quotes
substantially in the form of Exhibit D hereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC each in its capacity as a joint lead arranger for the credit
facility provided hereunder.

“LC Agent” means (a) with respect to Letters of Credit outstanding on the
Effective Date, The Bank of New York and (b) with respect to Letters of Credit
issued after the Effective Date, The Bank of New York, or, to the extent such
Person agrees to become an LC Agent at the request of the Company, Bank of
America or JPMorgan Chase Bank, N.A., in each case in its capacity as the issuer
of the Letters of Credit issued or to be issued by it hereunder, and its
successors in such capacities.

 

 

13

 

--------------------------------------------------------------------------------



“LC Collateral Account” has the meaning set forth in the Security Agreement.

“LC Exposure” means, with respect to any Bank at any time, an amount equal to
its Pro Rata Share of the Aggregate LC Exposure at such time.

“LC Fee Rate” has the meaning set forth in the Pricing Schedule.

“LC Indemnitees” has the meaning set forth in Section 2.16(m).

“LC Office” means, with respect to any LC Agent, for any Letter of Credit issued
by it, the office at which such LC Agent books such Letter of Credit.

“LC Termination Date” means the 30th day prior to the Termination Date.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an LC Agent.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of the Loan Documents, the Company or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset. The issuance of trade letters of credit for the account
of the Company or any of its Subsidiaries to finance the purchase of inventory
whereby title documents to the related goods are consigned to the order of the
letter of credit issuer shall not be considered to create a “Lien” on inventory
for the purposes of the Loan Documents. In addition, the parties hereto
acknowledge and agree that precautionary UCC-1 filings made with respect to
obligations of the Company or any of its Subsidiaries under operating leases do
not constitute a “Lien”.

“Loan” means a Committed Loan or a Money Market Loan and “Loans” means Committed
Loans or Money Market Loans or any combination of the foregoing. The term “Loan”
does not include a Swingline Loan.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, the Notes and the Swingline Note.

 

 

14

 

--------------------------------------------------------------------------------



“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events by the Company or any of its
Subsidiaries under any Property Insurance Policy or (ii) any award or other cash
compensation with respect to any one or more related condemnations of property
(or any transfer or disposition of property in lieu of condemnation) received by
the Company or any of its Subsidiaries if, in the case of either clause (i) or
(ii), the amount of such aggregate insurance proceeds or award or other cash
compensation exceeds $500,000.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (ii) the ability of any Obligor to perform any
payment obligation of such Obligor under the Loan Documents or (iii) the ability
of any Bank Party to enforce any rights or remedies under the Loan Documents
with respect to the Collateral or any payment obligation of any Obligor under
the Loan Documents.

“Material Debt” means Debt (other than the Loans, Swingline Loans and
Reimbursement Obligations) of the Company and/or one or more of its
Subsidiaries, arising in one or more related or unrelated transactions, in an
aggregate principal or face amount exceeding $5,000,000.

“Material Plan” means at any time a Plan (or any two or more Plans, each of
which has Unfunded Liabilities) having aggregate Unfunded Liabilities in excess
of $5,000,000.

“Measurement Date” has the meaning set forth in Section 5.15.

“Middle East Specified Trademarks” means the “Foot Locker”, “Foot Locker” in
Arabic, “Lady Foot Locker”, “Kids Foot Locker” and “World Foot Locker”
trademarks or any other trademark reasonably acceptable to the Administrative
Agent, owned by Foot Locker Retail, Inc., FL Europe Holdings, FLE CV or Foot
Locker Europe BV and registered in Saudi Arabia, Kuwait, Jordan, Morocco, Oman,
Egypt, Bahrain, the United Arab Emirates, Qatar or Lebanon or any other country
reasonably acceptable to the Administrative Agent, constituting the name of a
store used by FL Europe Holdings or its licensee or sublicensee for the
operation of a store in such country.

“Money Market Absolute Rate” has the meaning set forth in Section 2.03(d).

 

 

15

 

--------------------------------------------------------------------------------



“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Company
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Company and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, or for its Loans to
different Borrowers, in which case all references herein to the Money Market
Lending Office of such Bank shall be deemed to refer to either or both of such
offices, as the context may require.

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the rate applicable
to Base Rate Loans by reason of clause (a) of Section 8.01).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.03(d).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03 substantially in the form of Exhibit E hereto.

“Money Market Quote Request” means a Money Market Quote Request substantially in
the form of Exhibit C hereto.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

“Net Cash Proceeds” means, with respect to any Asset Sale (including for this
purpose any disposition that would be an Asset Sale but for clause (iii) of the
definition of Asset Sale), an amount equal to the cash proceeds received by the
Company or any of its Subsidiaries from or in respect of such Asset Sale
(including any cash proceeds received as income or other proceeds of any noncash
proceeds of such Asset Sale or any amounts described in clause (z) in

 

 

16

 

--------------------------------------------------------------------------------



excess of amounts actually paid pursuant to post-closing purchase price
adjustments), less (w) any expenses reasonably incurred by such Person in
respect of such Asset Sale, (x) the amount of any Debt secured by a Lien on any
asset disposed of in such Asset Sale and discharged from the proceeds thereof
(and required to be so discharged by the terms of such Debt), (y) any taxes
actually paid or to be payable by such Person (as estimated by a senior
financial or accounting officer of the Company, giving effect to the overall tax
position of the Company and its Subsidiaries) in respect of such Asset Sale and
(z) any amounts constituting post-closing purchase price adjustments in respect
of such Asset Sale, to the extent a reserve has been established with respect
thereto in accordance with GAAP.

“New Bank” has the meaning set forth in Section 2.18(a).

“New Revolver Bank” has the meaning set forth in Section 2.18(a).

“New Term Bank” has the meaning set forth in Section 2.18(a).

“New Term Loan” has the meaning set forth in Section 2.18(a).

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing such Borrower’s obligation to repay the Loans (or
the Loans of a particular Class) made to it, and “Note” means any one of such
promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.

“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.08(a).

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).

“Notice of Swingline Borrowing” has the meaning set forth in Section 2.17(b).

“Obligor” means any Borrower or any Subsidiary Guarantor, and “Obligors” means
all of them.

“Outstanding Committed Amount” means, with respect to any Bank at any time, the
sum of (i) the aggregate outstanding principal amount of its Committed Loans,
(ii) its Pro Rata Share of the aggregate outstanding principal

 

 

17

 

--------------------------------------------------------------------------------



amount of the Swingline Loans (if any) and (iii) its LC Exposure, all determined
at such time after giving effect to any prior assignments by or to such Bank
pursuant to Section 8.06 or 9.06(c).

“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.

“Participant” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Platform” has the meaning set forth in Section 5.01.

“Pledge Agreement” means the Amended and Restated Pledge Agreement entered into
among the Company, the Subsidiary Guarantors and the Administrative Agent,
substantially in the form of Exhibit G, as amended from time to time, pursuant
to which (and to additional foreign pledge agreements referred to therein) each
Obligor party thereto has pledged the capital stock of each Subsidiary held by
such Obligor, subject to the exceptions and limitations set forth therein.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” on any date means the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change

 

 

18

 

--------------------------------------------------------------------------------



in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Rata Share” means, with respect to any Bank at any time, a fraction the
numerator of which is the amount of such Bank’s Credit Exposure at such time and
the denominator of which is the aggregate amount of the Credit Exposure of all
Banks at such time.

“Property Insurance Policy” means any insurance policy maintained by the Company
or any of its Subsidiaries covering losses with respect to tangible real or
personal property or improvements, but excluding coverage for losses from
business interruption.

“Public Bank” has the meaning set forth in Section 5.01.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” means any obligation of a Borrower to reimburse any
LC Agent pursuant to Section 2.16 for amounts paid by such LC Agent in respect
of drawings under Letters of Credit issued by it upon the request and for the
account of such Borrower, including any portion of any such obligation to which
a Bank has become subrogated pursuant to paragraph (1) of Section 2.16(j).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Requesting Banks” means at any time one or more Banks having at least 15% of
the aggregate amount of the Credit Exposures at such time.

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Credit Exposures at such time.

“Responsible Officer” means, with respect to any Obligor, its chief financial
officer, its general counsel, its treasurer, any assistant treasurer or any
other officer whose duties include the administration of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Company’s capital stock (except dividends payable solely in shares of its
capital stock of the same class) or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (a) any shares of the Company’s capital
stock or (b) any option, warrant or other rights to acquire shares of the
Company’s capital stock (but not including payments of principal,

 

 

19

 

--------------------------------------------------------------------------------



premium (if any) or interest made pursuant to the terms of convertible debt
securities prior to conversion).

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Amended and Restated Security Agreement entered
into among the Company, the Subsidiary Guarantors and the Administrative Agent,
substantially in the form of Exhibit F, as amended from time to time.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

“Subsidiary Borrowers” means Footlocker.com, Inc., a Delaware corporation, Foot
Locker Retail, Inc., a New York corporation, Team Edition Apparel, Inc., a
Florida corporation, Foot Locker Stores, Inc., a Delaware corporation, Foot
Locker Specialty, Inc., a New York corporation, Foot Locker Europe B.V. and Foot
Locker Australia, Inc., a Delaware corporation.

“Subsidiary Guarantor” means each Subsidiary that from time to time is a party
to the Guarantee Agreement.

“Swingline Bank” means Bank of America in its capacity as the Swingline Bank
under the swingline facility described in Section 2.17, and its successors in
such capacity.

“Swingline Commitment” means the obligation of the Swingline Bank to make
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed $50,000,000.

“Swingline Loan” means a loan made by the Swingline Bank pursuant to Section
2.17(a).

“Swingline Loan Availability Period” means the period from and including the
Effective Date to but excluding the Swingline Maturity Date.

“Swingline Maturity Date” means the day that is 30 days before the Termination
Date.

 

 

20

 

--------------------------------------------------------------------------------



“Swingline Note” means a promissory note of a Borrower, substantially in the
form of Exhibit B hereto, evidencing the obligation of such Borrower to repay
the Swingline Loans made to it.

“Syndication Agent” means JPMorgan Chase Bank N.A. in its capacity as
syndication agent for the credit facility provided hereunder.

“Target Date” means the first date on which the Loans to the Company are
expressly rated at least BBB- by S&P and at least Baa3 by Moody’s.

“Temporary Cash Investment” means any Investment in (i) direct obligations of
the United States or any agency thereof or obligations guaranteed by the United
States or any agency thereof, (ii) commercial paper rated at least A-1 by S&P or
at least P-1 by Moody’s, (iii) time deposits with, including certificates of
deposit issued by, any office located in the United States of any Bank or any
bank or trust company which is organized or licensed under the laws of the
United States or any State thereof and has capital, surplus and undivided
profits aggregating at least $1,000,000,000, (iv) repurchase agreements with
respect to securities described in clause (i) above entered into with an office
of a bank or trust company meeting the criteria specified in clause (iii) above,
(v) other short-term Investments that are rated A or higher by S&P or A2 or
higher by Moody’s or (vi) in the case of Investments made by a Foreign
Subsidiary, Investments substantially similar to those described in clauses (i)
through (v) and denominated in the local currency of the jurisdiction in which
such Foreign Subsidiary conducts its operations; provided in each case that such
Investment matures within one year after it is acquired by the Company or a
Subsidiary.

“Termination Date” means May 16, 2011, or, if such day is not a Euro-Dollar
Business Day, the next succeeding Euro-Dollar Business Day.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
(whether used or unused) at such time.

“Total Usage” means, at any time, the sum of (i) the aggregate outstanding
principal amount of all Committed Loans, Money Market Loans and Swingline Loans
and (ii) the Aggregate LC Exposure, all determined at such time.

“Type” has the meaning set forth in Section 1.03.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,

 

 

21

 

--------------------------------------------------------------------------------



determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States thereof
and the District of Columbia, but excluding its territories and possessions.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Banks; provided
that if the Company notifies the Administrative Agent that the Company wishes to
amend any provision hereof to eliminate the effect of any change in generally
accepted accounting principles on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Banks wish to amend
any provision hereof for such purpose), then such provision shall be applied on
the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such provision is amended in
a manner satisfactory to the Company and the Required Banks.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to a single Borrower by one or more
Banks pursuant to Article 2 on the same date, all of which Loans are of the same
Class and Type (subject to Article 8) and, except in the case of Base Rate
Loans, have the same Interest Period or initial Interest Period. The “Type” of a
Loan refers to the pricing of such Loan and the determination of whether it is a
Euro-Dollar Loan or a Base Rate Loan. Borrowings are classified for purposes of
this Agreement either by reference to the Type of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans), by reference to the provisions of Article 2 under which
participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.01 in which all Banks participate in proportion to
their Commitments, while a “Money Market Borrowing” is a Borrowing under Section
2.03 in which the Bank participants are determined on the basis of their bids),
or by reference to their Class.

 

 

22

 

--------------------------------------------------------------------------------



Section 1.04. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any underlying document
entered into between the Company and the applicable LC Agent related to such
Letter of Credit, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make revolving loans to the Borrowers
pursuant to this Section from time to time on and after the Effective Date and
prior to the Termination Date; provided that, immediately after each such loan
is made (and after giving effect to any substantially concurrent application of
the proceeds thereof to repay outstanding Committed Loans and Swingline Loans):

(i) such Bank’s Outstanding Committed Amount shall not exceed its Commitment;

(ii) the Total Usage shall not exceed the Total Commitments; and

(iii) subject to Section 3.03(c), the aggregate outstanding principal amount of
Committed Loans and Money Market Loans (x) to Foot Locker Europe B.V. does not
exceed $40,000,000 and (y) to the Company, together with the aggregate
outstanding principal amount of Swingline Loans, does not exceed $50,000,000.

Each Base Rate Borrowing under this Section 2.01 shall be in an aggregate
principal amount of $2,500,000 or any larger multiple of $1,000,000, and each
Euro-Dollar Borrowing shall be in an aggregate principal amount of $5,000,000 or
any larger multiple of $1,000,000; provided that (x) any such Borrowing may be
in an aggregate amount equal to the aggregate unused amount of the Commitments
and (y) if such Borrowing is made on the Swingline Maturity Date, such Borrowing
may be in the aggregate amount of the Swingline Loans outstanding on such date.
Each such Borrowing shall be made from the several Banks ratably in proportion
to their respective Commitments. Within the foregoing limits and subject to
Section 2.11, the Borrowers may borrow under this

 

 

23

 

--------------------------------------------------------------------------------



Section 2.01, prepay Loans to the extent permitted by Section 2.13, and reborrow
under this Section 2.01 at any time prior to the Termination Date.

Section 2.02. Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent a notice substantially in the form of Exhibit J (a “Notice
of Committed Borrowing”) not later than 11:00 A.M. (New York City time) on (x)
the date of each Base Rate Borrowing by it and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing by it, specifying:

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(ii) the aggregate amount of such Borrowing, which shall be $2,500,000 or a
larger multiple of $1,000,000 in the case of a Base Rate Borrowing or $5,000,000
or a larger multiple of $1,000,000 in the case of a Euro-Dollar Borrowing,

(iii) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate, and

(iv) if such Borrowing is a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

If the Borrower requests a Borrowing of Euro-Dollar Loans in any such Notice of
Committed Borrowing but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

Section 2.03. Money Market Borrowings. (a) The Money Market Option. In addition
to Committed Borrowings pursuant to Section 2.01, any Borrower may, as set forth
in this Section, request the Banks to make offers to make Money Market Loans to
such Borrower from time to time on or after the Target Date and prior to the
Termination Date. The Banks may, but shall have no obligation to, make such
offers and such Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b) Money Market Quote Request. When a Borrower wishes to request offers to make
Money Market Loans under this Section, it shall transmit to the Administrative
Agent by telex or facsimile transmission a Money Market Quote Request so as to
be received no later than 11:00 A.M. (New York City time) on (x) the fifth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day next preceding the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Company and the

 

 

24

 

--------------------------------------------------------------------------------



Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

(ii) the aggregate amount of such Borrowing, which shall be $15,000,000 or a
larger multiple of $1,000,000,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

A Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request by any Borrower shall be given within five Euro-Dollar Business Days (or
such other number of days as the Company and the Administrative Agent may agree)
of any other Money Market Quote Request by any Borrower.

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes, which shall
constitute an invitation by the Borrower to each Bank to submit Money Market
Quotes offering to make the Money Market Loans to which such Money Market Quote
Request relates in accordance with this Section.

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by telex or facsimile transmission at its offices specified
in or pursuant to Section 9.01 not later than (x) 2:00 P.M. (New York City time)
on the fourth Euro-Dollar Business Day prior to the proposed date of Borrowing,
in the case of a LIBOR Auction or (y) 9:30 A.M. (New York City time) on the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Company and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative

 

 

25

 

--------------------------------------------------------------------------------



Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour prior to the deadline for the other Banks,
in the case of a LIBOR Auction, or (y) 15 minutes prior to the deadline for the
other Banks, in the case of an Absolute Rate Auction. Subject to Articles 3 and
6, any Money Market Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.

(ii) Each Money Market Quote shall be in substantially the form of Exhibit E
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

(E) the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

(iii) Any Money Market Quote shall be disregarded if it:

 

 

26

 

--------------------------------------------------------------------------------



(A) is not substantially in conformity with Exhibit E hereto or does not specify
all of the information required by subsection (d)(ii);

(B) contains qualifying, conditional or similar language, except an aggregate
limitation permitted by subsection (d)(ii)(B)(z);

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Administrative Agent’s
notice to the Borrower shall specify (i) the aggregate principal amount of Money
Market Loans for which offers have been received for each Interest Period
specified in the related Money Market Quote Request, (ii) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (iii) if applicable, limitations on the
aggregate principal amount of Money Market Loans for which offers in any single
Money Market Quote may be accepted.

(f) Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Company and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Money Market
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Money Market Borrowing”) shall specify the aggregate principal amount of offers
for each Interest Period that are accepted. The Borrower may accept any Money
Market Quote in whole or in part; provided that:

 

 

27

 

--------------------------------------------------------------------------------



(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request,

(ii) the principal amount of each Money Market Borrowing must be $15,000,000 or
a larger multiple of $1,000,000,

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be,

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement,

(v) immediately after such Money Market Borrowing is made (and after giving
effect to any substantially concurrent application of the proceeds thereof to
repay outstanding Loans and Swingline Loans), (1) the Total Usage shall not
exceed the Total Commitments and (2) the aggregate outstanding principal amount
of Loans and Money Market Loans (x) to Foot Locker Europe, B.V. shall not exceed
$40,000,000 and (y) to the Company, together with the aggregate outstanding
principal amount of the Swingline Loans, shall not exceed $50,000,000, and

(vi) there shall be not more than 10 Interest Periods in effect with respect to
Money Market Loans at any time.

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000, as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers. Determinations
by the Administrative Agent of the amounts of Money Market Loans shall be
conclusive in the absence of manifest error.

Section 2.04. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank having a
Commitment of the contents thereof and of such Bank’s share (if any) of such
Borrowing, and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

 

 

28

 

--------------------------------------------------------------------------------



(b) Not later than 1:00 P.M. (New York City time) on the date of each Borrowing,
each Bank participating therein shall make available its share of such Borrowing
(if any), in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 9.01. On the date
of each Borrowing, unless the Administrative Agent determines that any
applicable condition specified in Article 3 has not been satisfied (which
determination may, in the case of Section 3.03(c), be based in part on
information supplied by the LC Agents on the date of such Borrowing as to the
Aggregate LC Exposure on such date), the Administrative Agent shall (i) apply
the funds so received from the Banks to repay all Swingline Loans (if any) then
outstanding, together with interest accrued thereon and any other associated
expenses, and (ii) make the remainder of such funds available to the Borrower
not later than 2:00 P.M. (New York City time) at the Administrative Agent’s
aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing of Euro-Dollar Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 1 p.m. on the date of such Borrowing)
that such Bank will not make available to the Administrative Agent such Bank’s
share of such Borrowing, the Administrative Agent may assume that such Bank has
made such share available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (b) of this Section 2.04 (or, in the
case of a Borrowing of Base Rate Loans, that such Bank has made such share
available to the Administrative Agent at the time required by subsection (b) of
this Section 2.04) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of a payment to be made by such Bank,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (ii)
in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.

Section 2.05. Evidence of Debt. (a) Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Bank resulting from each Loan made by such Bank, including the
amounts of principal and interest payable and paid to such Bank from time to
time.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof

 

 

29

 

--------------------------------------------------------------------------------



and each Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Banks and each Bank’s
share thereof.

(c) The entries made in the accounts maintained pursuant to subsections (a) and
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Bank or
the Administrative Agent to maintain such accounts or any error therein shall
not affect each Borrower’s obligation to repay the Loans made to it in
accordance with the terms of the Agreement.

(d) No Notes are required, and the failure by any Bank to request a Note shall
not affect the obligations of any Borrower under any Loan Documents. Any Bank
may, by notice to a Borrower, request that such Borrower’s obligation to repay
such Bank’s Loans, or such Bank’s Loans of a particular Class or Type, to such
Borrower be evidenced by a Note in an amount equal to the aggregate unpaid
principal amount of such Loans. Each such Note shall be in substantially the
form of Exhibit A hereto with appropriate modifications if it evidences solely
Loans of the relevant Class or Type. Each reference in this Agreement to the
“Note” of such Borrower payable to the order of such Bank shall be deemed to
refer to and include any or all of such Notes, as the context may require. Each
Bank may record the date and amount of each Loan made by it to each Borrower on
its Note of such Borrower and the date and amount of each payment of principal
made with respect thereto, and may, if such Bank so elects in connection with
any transfer or enforcement of its Note of any Borrower, endorse on the schedule
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each of its Loans to such Borrower then outstanding;
provided that neither the failure by any Bank to make any such recordation or
endorsement, nor any error therein, shall affect the obligations of any such
Borrower under any Loan Documents. Each Bank is hereby irrevocably authorized by
each Borrower so to endorse such Borrower’s Note payable to the order of such
Bank and to attach to and make a part of such Note a continuation of any such
schedule as and when required.

Section 2.06. Maturity of Loans; Mandatory Prepayments of Loans. (a) Each
Committed Loan shall mature, and the then unpaid principal amount thereof shall
be due and payable, on the Termination Date.

(b) Each Money Market Loan included in any Money Market Borrowing shall mature,
and the principal amount thereof shall be due and payable, on the last day of
the Interest Period applicable to such Borrowing.

 

 

30

 

--------------------------------------------------------------------------------



(c) To the extent the terms of any Debt issued by the Company or any of its
Subsidiaries after March 19, 1999 would otherwise require the prepayment or
repurchase (or offer to repurchase) of such Debt upon receipt by the Company or
any of its Subsidiaries of cash proceeds of any Asset Sales (or any disposition
of assets excluded from the definition of Asset Sale pursuant to clauses (i)
through (iii) thereof) or any Major Casualty Proceeds (or any proceeds excluded
from the definition of Major Casualty Proceeds pursuant to clauses (i) or (ii)
thereof) but for the provisions of this subsection (c), upon receipt by the
Company or any of its Subsidiaries of such cash proceeds, the Borrowers will
prepay Loans and cash collateralize Letters of Credit in an amount equal to the
amount that is necessary in order to excuse the Company or any of its
Subsidiaries from prepaying or repurchasing (or offering to repurchase) such
Debt.

(d) The prepayments and the cash collateralization (if applicable) to be made
pursuant to subsection (c) shall be effected as follows: first, the Company
shall prepay any Swingline Loans then outstanding, until all Swingline Loans
have been paid in full, second, the Borrowers shall prepay any Committed Loans
then outstanding, until all Committed Loans have been paid in full, third, the
Borrowers shall deposit immediately available funds in the LC Collateral
Account, until an amount equal to the then Aggregate LC Exposure has been
deposited in the LC Collateral Account and fourth, the Borrowers shall prepay
any Money Market Loans then outstanding (in the order in which they were made),
until all Money Market Loans have been paid in full. Each Borrower making a
prepayment pursuant to this subsection (d) shall give the Agent at least three
Euro-Dollar Business Days’ notice of such prepayment required.

Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due or is converted, at a rate per annum equal to the Base
Rate plus the Base Rate Margin, in each case for such day. Subject to Section
2.06, such interest shall be payable for each calendar month in arrears on the
last Domestic Business Day thereof and, with respect to the principal amount of
any Base Rate Loan converted to a Euro-Dollar Loan, on the date such principal
amount is so converted. Any overdue principal of or interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the rate otherwise applicable to such Base
Rate Loan for such day.

“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the Adjusted London Interbank Offered Rate applicable to such Interest

 

 

31

 

--------------------------------------------------------------------------------



Period. Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, three months
after the first day thereof.

“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

The “Adjusted London Interbank Offered Rate” means, for any Interest Period with
respect to a Euro-Dollar Loan, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

 

Adjusted London
Interbank Offered
Rate =

London Interbank Offered Rate

 

--------------------------------------------------------------------------------

1.00 – Euro-Dollar Reserve Percentage

Where,

“London Interbank Offered Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Euro-Dollar Business Days
prior to the commencement of such Interest Period, for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “London Interbank Offered Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Euro-Dollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Euro-Dollar Business Days prior to
the commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Adjusted London Interbank Offered Rate for each outstanding

 

 

32

 

--------------------------------------------------------------------------------



Euro-Dollar Loan shall be adjusted automatically as of the effective date of any
change in the Euro-Dollar Reserve Percentage.

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Euro-Dollar Margin for such day plus the Adjusted
London Interbank Offered Rate applicable to such Loan immediately before such
payment became due.

(d) Subject to Section 8.01, each Money Market LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.07(b) as
if the related Money Market LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.03. Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.03. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Money Market Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

Section 2.08. Method of Electing Interest Rates. (a) The Loans included in each
Committed Borrowing shall bear interest initially at the type of rate specified
by the Borrower in the applicable Notice of Committed Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject in each case to the provisions of
subsection (d) below and Article 8), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; or

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such

 

 

33

 

--------------------------------------------------------------------------------



Loans as Euro-Dollar Loans for an additional Interest Period, in each case
effective on the last day of the then current Interest Period applicable to such
Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three Euro-Dollar Business
Days before the conversion or continuation selected in such notice is to be
effective. A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such notice applies, and the remaining
portion to which it does not apply, are each $2,500,000 or any larger multiple
of $1,000,000 in the case of a Base Rate Borrowing or $5,000,000 or any larger
multiple of $1,000,000 in the case of a Euro-Dollar Borrowing.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. If the Borrower
requests a conversion to or continuation of Euro-Dollar Loans in any such Notice
of Interest Rate Election, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If the Borrower fails to deliver a timely Notice of
Interest Rate Election to the Administrative Agent for any Group of Euro-Dollar
Loans, such Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto.

 

 

34

 

--------------------------------------------------------------------------------



(d) The Borrower shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if a Default shall have occurred and be continuing when the
Borrower delivers notice of such election to the Administrative Agent or when
such conversion or continuation would otherwise be effective.

(e) After giving effect to all Borrowings, the conversion of all Committed Loans
to or the continuance of any Committed Loan for an additional Interest Period as
Euro-Dollar Loans, there shall not be more than 10 Interest Periods in effect.

Section 2.09. Facility Fees. The Company shall pay to the Administrative Agent
for the account of each Bank a facility fee, calculated for each day at the
Facility Fee Rate for such day, on the amount of such Bank’s Credit Exposure on
such day. Such facility fees shall accrue for each day from and including the
Effective Date to but excluding the day on which the Credit Exposures are
reduced to zero and shall be payable quarterly in arrears on the last Domestic
Business Day of each June, September, December and March and on the day on which
the Credit Exposures are reduced to zero. Upon any termination or reduction of
the Commitments under Section 2.10, the Borrower shall pay to the Administrative
Agent for the account of the Banks ratably in accordance with their respective
Pro Rata Shares, facility fees accrued to the date of such termination or
reduction on the terminated or reduced portion of the Commitments.

“Facility Fee Rate” means a rate per annum determined daily in accordance with
the Pricing Schedule.

Section 2.10. Optional Termination or Reduction of Commitments. (a) The Company
may, without premium or penalty, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Commitments at any time,
if no Bank has an Outstanding Committed Amount at such time or (ii) ratably
reduce the Commitments from time to time, in each case by an aggregate amount of
at least $5,000,000 or any larger multiple of $1,000,000; provided that
immediately after such reduction:

(x) no Bank’s Outstanding Committed Amount shall exceed its Commitment as so
reduced;

(y) the Total Usage shall not exceed the Total Commitments; and

(y) the aggregate outstanding principal amount of the Swingline Loans shall not
exceed the Swingline Commitment.

 

 

35

 

--------------------------------------------------------------------------------



Upon any such termination or reduction of the Commitments, the Administrative
Agent shall promptly notify each Bank of such termination or reduction.

(b) The Company may, upon at least three Domestic Business Days’ notice to the
Administrative Agent, terminate the Swingline Commitment at any time, if no
Swingline Loans are outstanding at such time.

(c) If the Company wishes to replace this Agreement with another credit
agreement at any time, the Company may, on the date when such other credit
agreement becomes effective, terminate the Commitments hereunder and prepay any
and all Committed Loans and Swingline Loans then outstanding hereunder; provided
that:

(i) the Company notifies each Bank as to the possibility of such termination and
such prepayment (if any) at least three Euro-Dollar Business Days prior thereto;

(ii) the Company gives definitive notice of such termination and such prepayment
(if any) to the Administrative Agent before 10:00 A.M. (New York City time) on
the date of such termination;

(iii) all Committed Loans, Swingline Loans and Reimbursement Obligations
outstanding on the date of such termination (together with accrued interest
thereon) are paid in full on such date;

(iv) in connection with any prepayment of Committed Loans or Swingline Loans on
such date, the Company complies with the requirements of subsections (a) and (b)
of Section 2.12, Section 2.14 and subsection (d) of Section 2.17, as applicable,
in all respects except the timing of definitive notice of such prepayment; and

(v) no Letter of Credit issued hereunder remains outstanding after the date of
such termination unless the applicable LC Agent shall have agreed to allow such
Letter of Credit to remain outstanding after the Commitments (and the Banks’
participations in such Letter of Credit) terminate.

Section 2.11. Mandatory Termination of Commitments. (a) The Commitments shall
terminate on the Termination Date and any Committed Loans then outstanding
(together with accrued interest thereon) shall be due and payable on such date.

(b) The Swingline Commitment shall terminate on the Swingline Maturity Date and
any Swingline Loans then outstanding (together with accrued interest thereon)
shall be due and payable on such date.

 

 

36

 

--------------------------------------------------------------------------------



Section 2.12. Optional Prepayments. (a) The Borrower may upon at least one
Domestic Business Day’s notice to the Administrative Agent, prepay any Group of
Base Rate Loans (or any Money Market Borrowing bearing interest at the Base Rate
by reason of clause (a) of Section 8.01) in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with, in the
event that after such payment there shall be no Base Rate Loans outstanding,
accrued and unpaid interest on Base Rate Loans to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Base Rate Loans
of the several Banks included in such Group (or the Money Market Loans included
in such Money Market Borrowin g).

(b) Subject to Section 2.14, the Borrower may, upon at least three Euro-Dollar
Business Days’ notice to the Administrative Agent, prepay any Group of
Euro-Dollar Loans, in whole at any time, or from time to time in part in amounts
aggregating $1,000,000 or any larger multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Euro-Dollar Loans of the several Banks included in such Group.

(c) In connection with any substitution of Banks pursuant to Section 8.06, the
Borrower may prepay the Loans of the Bank being replaced, as provided in clause
(ii) of Section 8.06.

(d) Except as provided in Sections 2.06 and 2.12(a), the Borrower may not prepay
all or any portion of the principal amount of any Money Market Loan prior to the
maturity thereof.

(e) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.

Section 2.13. General Provisions as to Payments. (a) The Borrowers shall make
(i) each payment of principal of, and interest on, the Loans and of fees
hereunder, not later than 12:00 Noon (New York City time) on the date when due,
in Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01 and (ii) each
payment of Reimbursement Obligations and any other amounts payable in connection
with the Letters of Credit in accordance with the provisions of Section 2.16,
and in each case such payment shall be made without any set-off, counterclaim or
deduction whatsoever. The Administrative Agent will promptly distribute to each
Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks. Whenever any payment of principal of, or interest
on, the Domestic Loans or Swingline Loans or of fees or

 

 

37

 

--------------------------------------------------------------------------------



of Reimbursement Obligations shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, any Euro-Dollar Loans or Money Market LIBOR Loan shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, any Money Market Absolute
Rate Loan shall be due on a day which is not a Euro-Dollar Business Day, the
date for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day. If the date for any payment of principal or any Reimbursement
Obligation is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due from such Borrower to the Banks
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
such payment shall not have been so made, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

Section 2.14. Funding Losses. If a Borrower makes any payment of principal with
respect to any Fixed Rate Loan or any such Loan is converted to a Base Rate Loan
(pursuant to Article 2, 6, or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if a Borrower fails to borrow or
prepay any Fixed Rate Loans or fails to continue any Euro-Dollar Loans for an
additional Interest Period or fails to convert any outstanding Loans to
Euro-Dollar Loans, in each case after notice of such borrowing, prepayment,
continuation or conversion has been given to any Bank in accordance with Section
2.04(a), 2.06(d), 2.08(c) or Section 2.12(e), or if a Bank is replaced in
accordance with Section 8.06, such Borrower shall reimburse each Bank within 15
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, continue or convert,
provided that such Bank shall have delivered to such Borrower a certificate as
to the amount of such

 

 

38

 

--------------------------------------------------------------------------------



loss or expense, which certificate shall be conclusive in the absence of
manifest error.

Section 2.15. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and facility fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

Section 2.16. Letters of Credit. (a) Issuance of Letters of Credit. Each LC
Agent agrees, on the terms and conditions set forth in this Agreement, to issue
Letters of Credit for the account of any Borrower from time to time during the
period from and including the Effective Date to but excluding the date that is
30 days before the Termination Date; provided that, immediately after each such
Letter of Credit is issued:

(i) the Aggregate LC Exposure shall not exceed $80,000,000 (of which the
aggregate amount attributable to standby Letters of Credit will not exceed
$30,000,000);

(ii) the aggregate face amount of all Letters of Credit issued for the account
of the Company (other than Letters of Credit with respect to which any
Subsidiary Borrower is a co-account party) will not exceed $60,000,000;

(iii) in the case of each Bank, its Outstanding Committed Amount shall not
exceed its Commitment; and

(iv) the Total Usage shall not exceed the Total Commitments.

Upon the issuance by any LC Agent of a Letter of Credit pursuant to this
subsection (a), such LC Agent shall be deemed, without further action by any
party hereto, to have sold to each Bank and each Bank shall be deemed, without
further action by any party hereto, to have purchased from such LC Agent, a
participation in such Letter of Credit, on the terms set forth in this Section,
equal to such Bank’s Pro Rata Share thereof.

(b) Expiry Dates. No Letter of Credit shall have an expiry date later than the
LC Termination Date. Subject to the preceding sentence and to Section 2.16(e):

(i) each Letter of Credit shall, when issued, have an expiry date on or before
the first anniversary of the date on which it is issued; and

 

 

39

 

--------------------------------------------------------------------------------



(ii) the expiry date of any Letter of Credit may, at the request of the
Borrower, be extended from time to time for a period not exceeding one year so
long as the applicable LC Agent agrees to so extend such Letter of Credit (or,
in the case of an Auto-Extension Letter of Credit, its right to give a notice to
prevent the extension thereof expires).

(c) Notice of Proposed Issuance. The Borrower shall give the applicable LC Agent
and the Administrative Agent at least two Domestic Business Days’ prior notice
specifying the date each Letter of Credit is to be issued or amended and
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby.

(d) Conditions to Issuance. No LC Agent shall issue or amend any Letter of
Credit unless:

(i) such Letter of Credit shall be satisfactory in form and reasonably
satisfactory in substance to the applicable LC Agent,

(ii) the Borrower shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the applicable LC Agent shall
have reasonably requested, and

(iii) the applicable LC Agent shall not have been notified in writing by the
Borrower, the Administrative Agent or the Required Banks at least one Domestic
Business Day prior to the requested date of issuance or amendment that any
condition specified in clause (c), (d) or (e) of Section 3.03 is not satisfied
on the date such Letter of Credit is to be issued.

(e) Auto-Extension Letters of Credit. If the Company so requests in any
applicable application for issuance of Letter of Credit, the applicable LC Agent
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable LC Agent to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable LC Agent, the Company shall not be required to make a specific
request to such LC Agent for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Banks shall be deemed to have authorized (but may
not require) the applicable LC Agent at any time to permit the extension of such
Letter of Credit to an expiry date not later than the LC Termination Date;
provided that the LC Agent shall not permit any such extension if the LC Agent

 

 

40

 

--------------------------------------------------------------------------------



has received notice in writing on or before the day that is one Domestic
Business Day before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Banks have elected not to permit such extension or (2)
from the Administrative Agent, any Bank or the Company that one or more of the
applicable conditions specified in clause (c), (d) or (e) of Section 3.03 is not
then satisfied, and in each such case directing the LC Agent not to permit such
extension.

(f) [Reserved]

(g) Fees. The Company shall pay to the Administrative Agent, for the account of
the Banks ratably in accordance with their respective Pro Rata Shares, a letter
of credit fee for each day at the LC Fee Rate on the aggregate amount available
for drawings (whether or not conditions for drawing thereunder have been
satisfied) under all Letters of Credit outstanding on such day. Such letter of
credit fee shall be payable quarterly in arrears on the last Domestic Business
Day of each June, September, December and March and on the LC Termination Date
(or any earlier date on which the Commitments shall have terminated in their
entirety and no Letters of Credit are outstanding). Promptly upon receiving any
payment of such fee, the Administrative Agent will distribute to each Bank its
Pro Rata Share thereof. In addition, the Company shall pay to each LC Agent for
its own account fronting fees and reasonable expenses in the amounts and at the
times agreed between the Company and such LC Agent.

(h) Drawings. Upon receipt from the beneficiary of any Letter of Credit of a
demand for payment under such Letter of Credit, the applicable LC Agent shall
determine in accordance with the terms of such Letter of Credit whether such
demand for payment should be honored. If such LC Agent determines that any such
demand for payment should be honored, such LC Agent shall make available to such
beneficiary in accordance with the terms of such Letter of Credit the amount of
the drawing under such Letter of Credit. Such LC Agent shall thereupon notify
the Company and the Administrative Agent of the amount of such drawing paid by
it.

(i) Reimbursement and Other Payments by the Borrower. (1) If any amount is drawn
under any Letter of Credit, the Borrower irrevocably and unconditionally agrees
to reimburse the applicable LC Agent (through the Administrative Agent) for all
amounts paid by such LC Agent upon such drawing, together with any and all
reasonable charges and expenses which such LC Agent may pay or incur relative to
such drawing and interest on the amount drawn at the Federal Funds Rate for each
day from and including the date such amount is drawn to but excluding the date
such reimbursement payment is due and payable. Such reimbursement payment shall
be due and payable (x) at or before 1:00 P.M. (New York City time) on the date
the LC Agent notifies the Borrower of such drawing, if such notice is given at
or before 11:00 A.M. (New York City time) on

 

 

41

 

--------------------------------------------------------------------------------



such date, or (y) at or before 11:00 A.M. (New York City time) on the first
Domestic Business Day after the date such notice is given, if such notice is
given after 11:00 A.M. (New York City time) on such date; provided that no
payment otherwise required by this sentence to be made by the Borrower at or
before 1:00 P.M. (New York City time) on any day shall be overdue hereunder if
arrangements for such payment satisfactory to the applicable LC Agent and the
Administrative Agent, in their reasonable discretion, shall have been made by
the Borrower at or before 1:00 P.M. (New York City time) on such day and such
payment is actually made at or before 3:00 P.M. (New York City time) on such
day.

(2) In addition, the Borrower agrees to pay to each LC Agent (through the
Administrative Agent) interest on any and all amounts not paid by the Borrower
when due hereunder with respect to a Letter of Credit issued by such LC Agent,
for each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, payable on demand, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans for such day.

(3) Each payment to be made by the Company or any Borrower pursuant to this
subsection (i) shall be made to the Administrative Agent for the account of the
applicable LC Agent in Federal or other funds immediately available to it at its
address referred to in Section 9.01.

(j) Payments by Banks with Respect to Letters of Credit. (1) If the Borrower
fails to reimburse any LC Agent as and when required by subsection (i) above for
all or any portion of any amount drawn under a Letter of Credit, the
Administrative Agent shall promptly notify each Bank of such unreimbursed amount
and request that each Bank reimburse such LC Agent for such Bank’s Pro Rata
Share thereof. Upon receiving such notice from the Administrative Agent, each
Bank shall make available to the Administrative Agent, for the account of such
LC Agent at its address referred to in Section 9.01, an amount equal to such
Bank’s Pro Rata Share of such unreimbursed amount as set forth in such notice,
in Federal or other funds immediately available to such LC Agent, by 3:00 P.M.
(New York City time) on the Domestic Business Day following such Bank’s receipt
of such notice from the Administrative Agent, together with interest on such
amount for each day from and including the date of such drawing to but excluding
the day payment is due from such Bank at the Federal Funds Rate for such day.
Upon payment in full thereof, such Bank shall be subrogated to the rights of
such LC Agent against the Borrower to the extent of such Bank’s Pro Rata Share
of the related Reimbursement Obligation (including interest accrued thereon).
Nothing in this subsection (j) shall affect any rights any Bank may have

 

 

42

 

--------------------------------------------------------------------------------



against any LC Agent for any action or omission for which such LC Agent is not
indemnified under subsection (n) of this Section.

(2) If any Bank fails to pay any amount required to be paid by it pursuant to
clause (1) of this subsection (j) on the date on which such payment is due,
interest shall accrue on such Bank’s obligation to make such payment, for each
day from and including the date such payment became due to but excluding the
date such Bank makes such payment, whether before or after judgment, at a rate
per annum equal to the Federal Funds Rate for such day. Any payment made by any
Bank after 3:00 P.M. (New York City time) on any Domestic Business Day shall be
deemed for purposes of the preceding sentence to have been made on the next
succeeding Domestic Business Day.

(3) If the Borrower shall reimburse any LC Agent for any drawing with respect to
which any Bank shall have made funds available to such LC Agent in accordance
with clause (1) of this subsection (j), such LC Agent shall promptly upon
receipt of such reimbursement distribute to the Administrative Agent for the
account of such Bank its Pro Rata Share thereof, including interest, to the
extent received by such LC Agent.

(k) Exculpatory Provisions. Each Borrower’s obligations under this Section shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any LC Agent, any Bank, the beneficiary of any Letter of Credit
or any other Person. The Borrower assumes all risks of the acts or omissions of
any beneficiary of any Letter of Credit with respect to its use of such Letter
of Credit. To the fullest extent permitted under applicable law, none of the LC
Agents, the Banks and their respective officers, directors, employees and agents
shall be responsible for, and the obligations of each Bank to make payments to
any LC Agent and of the Borrower to reimburse any LC Agent for drawings pursuant
to this Section (other than obligations resulting solely from the gross
negligence or willful misconduct of such LC Agent) shall not be excused or
affected by, among other things, (i) the use which may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (ii) the validity, sufficiency or genuineness of documents presented
under any Letter of Credit or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (and notwithstanding any assertion to such
effect by the Borrower); (iii) payment by any LC Agent against presentation of
documents to it which do not comply with the terms of the relevant Letter of
Credit; (iv) any dispute between or among the Borrower or the Company or any of
its other Subsidiaries, the beneficiary of any Letter of Credit or any other
Person or any claims or defenses whatsoever of the Borrower or any other Person
against the beneficiary of any Letter of Credit; (v) any adverse change in the
business,

 

 

43

 

--------------------------------------------------------------------------------



operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrower or the Company and its Subsidiaries taken as a whole; (vi) any
breach of this Agreement by any party hereto (except, in the case of any LC
Agent, a breach resulting solely from its gross negligence or willful
misconduct); (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; (viii) the fact that a Default shall have
occurred and be continuing; or (ix) the fact that the Termination Date shall
have passed or the Commitments shall have terminated. The LC Agents shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. To the fullest extent permitted under applicable law, any
action taken or omitted by the LC Agents or any Bank under or in connection with
any Letter of Credit and the related drafts and documents, if done without
willful misconduct or gross negligence, shall be binding upon the Borrower and
shall not place any LC Agent or any Bank under any liability to the Borrower.

(l) Reliance, Etc. Each LC Agent shall be entitled (but not obligated) to rely,
and shall be fully protected in relying, on the representation and warranty by
the Company set forth in the last sentence of Section 3.03 to establish whether
the conditions specified in clauses (c), (d) and (e) of Section 3.03 are met in
connection with any issuance or extension of a Letter of Credit by it, unless
such LC Agent shall have been notified to the contrary by the Administrative
Agent or the Required Banks (in which event such LC Agent shall be fully
protected in relying on such notice). Unless otherwise expressly agreed by the
applicable LC Agent and the Company when a Letter of Credit is issued, the
rights and obligations of each LC Agent under each Letter of Credit issued by it
shall be governed by the provisions thereof and the provisions of (i) with
respect to standby Letters of Credit, the ISP and (ii) with respect to
commercial Letters of Credit, the UCP and/or (in each case) the Uniform
Commercial Code referred to therein or otherwise applicable thereto.

(m) Indemnification by the Borrower. The Borrower agrees to indemnify and hold
harmless each Bank, each LC Agent and their Related Parties (collectively, the
“LC Indemnitees”) from and against any and all claims and damages, losses,
liabilities, costs or expenses (including, without limitation, the reasonable
fees and disbursements of counsel) which any such LC Indemnitee may reasonably
incur (or which may be claimed against any such LC Indemnitee by any Person
whatsoever) by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which any LC Agent may incur by reason of
or in connection with the failure of any Bank to fulfill or comply with its
obligations to such LC Agent hereunder; provided that the Borrower shall not be
required to indemnify any LC Indemnitee for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the

 

 

44

 

--------------------------------------------------------------------------------



willful misconduct or gross negligence of such LC Indemnitee in determining
whether a request presented under any Letter of Credit issued by it complied
with the terms of such Letter of Credit or (ii) such LC Indemnitee’s failure to
pay under any Letter of Credit issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit (unless such payment is enjoined or otherwise prevented by order of a
court or other governmental authority). Nothing in this subsection (m) is
intended to change the obligations of the Borrower under any other provision of
this Section.

(n) Indemnification by the Banks. The Banks shall, ratably in accordance with
their respective Pro Rata Shares, indemnify each LC Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower or any Guarantor) against any cost, expense
(including fees and disbursements of counsel), claim, demand, action, loss or
liability (except such as result from such LC Agent’s gross negligence or
willful misconduct or such LC Agent’s failure to pay, unless such payment is
enjoined or otherwise prevented by order of a court or other governmental
authority, under any Letter of Credit issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Letter of
Credit) that any such indemnitee may suffer or incur in connection with this
Agreement or any action taken or omitted by such indemnitee under this
Agreement.

(o) Dual Capacities. In its capacity as a Bank, each LC Agent shall have the
same rights and obligations under this Section as any other Bank.

Section 2.17. Swingline Loans. (a) Swingline Commitment. The Swingline Bank
agrees, on the terms and conditions set forth in this Agreement, to make loans
to the Company pursuant to this Section from time to time during the Swingline
Loan Availability Period; provided that immediately after each such loan is made
(and after giving effect to any substantially concurrent application of the
proceeds thereof to repay outstanding Loans):

(i) the aggregate outstanding principal amount of the Swingline Loans shall not
exceed the Swingline Commitment,

(ii) in the case of each Bank, its Outstanding Committed Amount shall not exceed
its Commitment, and

(iii) the Total Usage shall not exceed the Total Commitments.

Each loan under this Section shall (x) be in a principal amount not less than
$1,000,000 and shall be in a multiple of $1,000,000 and (y) bear interest on the
outstanding principal amount thereof for each day from the date such loan is
made until it becomes due at such rate or rates per annum (which shall in no
event be greater than the rate applicable to Base Rate Loans for such day), and
be payable

 

 

45

 

--------------------------------------------------------------------------------



on such dates, as shall be agreed upon from time to time by the Company and the
Swingline Bank. Within the foregoing limits and subject to Section 2.11(b), the
Company may borrow under this Section, repay Swingline Loans and reborrow under
this Section at any time during the Swingline Loan Availability Period. If the
Swingline Bank and the Company are unable, for any reason, to agree on the
interest rate or interest payment date or dates applicable to any Swingline
Loan, the Swingline Bank shall not be obligated to make, and the Company shall
not be obligated to borrow, such Swingline Loan. The Swingline Loans shall be
evidenced by the Swingline Note.

(b) Notice of Swingline Borrowing. The Company shall give the Swingline Bank
notice (a “Notice of Swingline Borrowing”) not later than 2:00 P.M. (New York
City time) on the date of each borrowing of a Swingline Loan, specifying (i) the
date of such borrowing, which shall be a Domestic Business Day, and (ii) the
principal amount of such Swingline Loan.

(c) Funding of Swingline Loans. Not later than 3:00 P.M. (New York City time) on
the date of each borrowing of a Swingline Loan, the Swingline Bank shall, unless
the Swingline Bank determines that any applicable condition specified in Article
3 (which determination may, in the case of Section 3.03(c), be based in part on
information supplied by the LC Agents on the date of such borrowing as to the
Aggregate LC Exposure on such date and on information supplied by the
Administrative Agent as to the aggregate outstanding principal amount of the
Loans on such date) has not been satisfied, make available the amount of such
Swingline Loan, in Federal or other funds immediately available in New York
City, to the Company at the Swingline Bank’s address referred to in Section
9.01.

(d) Optional Prepayment of Swingline Loans. The Company may prepay the Swingline
Loans in whole at any time, or from time to time in part in a principal amount
of at least $500,000, by giving notice of such prepayment to the Swingline Bank
not later than 2:00 P.M. (New York City time) on the date of prepayment and
paying the principal amount to be prepaid (together with (i) interest accrued
thereon to the date of prepayment and (ii) the loss or expense (if any)
resulting from such prepayment which is incurred by the Swingline Bank (or by an
existing or prospective participant in the Swingline Loans) and documented by
the Swingline Bank) to the Swingline Bank at its address referred to in Section
9.01, in Federal or other funds immediately available in New York City, not
later than 3:00 P.M. on the date of prepayment.

(e) Mandatory Prepayment of Swingline Loans. On the date of each Borrowing
pursuant to Section 2.01 or Section 2.03, the Company shall prepay all Swingline
Loans then outstanding, together with (x) interest accrued thereon to the date
of prepayment and (y) the loss or expense (if any) resulting from such
prepayment which is incurred by the Swingline Bank (or by an existing or

 

 

46

 

--------------------------------------------------------------------------------



prospective participant in the Swingline Loans) and documented by the Swingline
Bank.

(f) Refunding Unpaid Swingline Loans. The Swingline Bank may at any time, by
notice to the Banks (including the Swingline Bank, in its capacity as a Bank),
require each Bank to pay to the Swingline Bank an amount equal to such Bank’s
Pro Rata Share of the aggregate unpaid principal amount of the Swingline Loans
then outstanding. Such notice shall specify the date on which such payments are
to be made, which shall be the first Domestic Business Day after such notice is
given. Not later than 12:00 Noon (New York City time) on the date so specified,
each Bank shall pay the amount so notified to it to the Swingline Bank at its
address referred to in Section 9.01, in Federal or other funds immediately
available in New York City. The amount so paid by each Bank shall constitute a
Base Rate Loan to the Company; provided that, if the Banks are prevented from
making such Loans to the Company by the provisions of the United States
Bankruptcy Code or otherwise, the amount so paid by each Bank shall constitute a
purchase by it of a participation in the unpaid principal amount of the
Swingline Loans (and interest accruing thereon after the date of such payment).
Each Bank’s obligation to make such payment to the Swingline Bank under this
subsection (f) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank or any other Person may have
against the Swingline Bank or the Company, (ii) the occurrence or continuance of
a Default or the termination of the Commitments, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any other Person, (iv) any
breach of this Agreement by any Obligor or any other Bank or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that no Bank shall be obligated to make any payment to
the Swingline Bank under this subsection (f) with respect to a Swingline Loan
made by the Swingline Bank at a time when the Swingline Bank has determined that
a Default had occurred and was continuing.

Section 2.18. Increase in Commitments and/or New Term Tranche. (a) At any time
after the Effective Date (but not more often than twice), the Company may, in
its sole discretion by written notice to the Administrative Agent, elect to
request an increase to the existing Commitments (any such increase, the
“Additional Revolver Commitments”) and/or add a new tranche of term loans (the
“New Term Loans”, together with the Additional Revolver Commitments the
“Incremental Facilities”), in an amount not in excess of $100.0 million in the
aggregate or a lesser amount in integral multiples of $20.0 million. Such notice
shall specify (x) the date (an “Increased Amount Date”) on which the Company
proposes that the Additional Revolver Commitments become effective or the New
Term Loans shall be made, (y) the amount of the Additional Revolver Commitments
or the New Term Loans, as applicable and (z) the identity of each Bank or other
financial institution to whom the Incremental Facilities have been

 

 

47

 

--------------------------------------------------------------------------------



allocated and the amounts of such allocations (each such Bank or other financial
institution, a “New Bank” and a “New Revolver Bank,” or “New Term Bank”, as
applicable); provided that (i) any such new financial institution must be
reasonably acceptable to the Administrative Agent and, in the case of Additional
Revolver Commitments, the Swingline Bank and each LC Agent and (ii) any Bank
approached to provide all or a portion of the Incremental Facilities may elect
or decline, in its sole discretion, to provide such Incremental Facilities. Such
Additional Revolver Commitments shall become effective, and such New Term Loans
shall become available, as of the Increased Amount Date; provided that (i) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Additional Revolver Commitments (and any loans
thereunder to be made on the Increased Amount Date) or the New Term Loans (as
applicable), (ii) before and after giving effect to the Incremental Facilities,
the representations and warranties set forth in Article 4 shall be true; (iii)
the Company and its Subsidiaries shall be in compliance, on a pro forma basis
after giving effect to such Additional Revolver Commitments (and any loans
thereunder to be made on the Increased Amount Date) or New Term Loans (as
applicable) with the covenants contained in Sections 5.07, 5.08 and 5.10, (iv)
any Additional Revolver Commitments shall be evidenced by one or more joinder
agreements reasonably acceptable to the Administrative Agent and executed and
delivered to Administrative Agent by the Company and each New Bank, as
applicable, (v) each New Bank shall be subject to the requirements set forth in
Section 8.04(d), if applicable; (vi) the Company shall make any payments
required pursuant to Section 2.14 in connection with the provisions of the
Additional Revolver Commitments and (vii) the New Term Loans (if any) shall
comply with the requirements set forth in paragraph (c) below.

(b) On any Increased Amount Date on which Additional Revolver Commitments are
effected, without further action by any party hereto, each LC Agent shall be
deemed to have granted to each Bank, and each Bank shall be deemed to have
acquired from each LC Agent, a participation in each Letter of Credit issued and
outstanding on the Increased Amount Date equal to such Bank’s Pro Rata Share
(after giving effect to the Additional Revolver Commitments pursuant to this
Section 2.18) of (i) the aggregate amount available to be drawn thereunder and
(ii) the aggregate unpaid amount of any outstanding reimbursement obligations in
respect thereof. Such participations shall be on all the same terms and
conditions as participations granted in Letters of Credit under Section 2.16.
With respect to each such outstanding Letter of Credit, if any LC Agent has
heretofore sold a participation therein to a Bank, such Bank and such LC Agent
agree that such participation shall be automatically canceled on the Increased
Amount Date. Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all additional actions as may be reasonably necessary to
ensure that, after giving effect to the increase in the Additional Revolver
Commitments, the Outstanding Committed Amounts are

 

 

48

 

--------------------------------------------------------------------------------



held by each Bank in accordance with its Pro Rata Share (after giving effect to
the Additional Revolver Commitments pursuant to this Section 2.18). This may be
accomplished at the discretion of the Administrative Agent by (i) requiring the
outstanding Committed Loans to be prepaid with the proceeds of a new Borrowing,
(ii) causing each of the Banks having a Commitment prior to the Increased Amount
Date to assign portions of their outstanding Committed Loans to New Revolver
Banks which have acquired Additional Revolver Commitments on the Increased
Amount Date or (iii) any combination of the foregoing. Any such prepayment or
assignment shall be subject to the provisions of Section 2.14. If requested by
the Administrative Agent pursuant to this clause (b), on the Increased Amount
Date, each existing Bank shall assign to any New Revolver Bank, and each such
New Revolver Bank shall purchase from such existing Bank, at the principal
amount thereof, such interests in the Committed Loans outstanding on the
Increased Amount Date as shall be necessary to give effect to the provisions of
this clause (b). Such assignments shall be effected pursuant an assignment
agreement in form and substance satisfactory to the Administrative Agent.

(c) Subject to the satisfaction of the foregoing terms and conditions, any New
Term Loans shall constitute a new tranche of term loans and shall be subject to
the following restrictions: (i) the New Term Loans shall not mature prior to the
Termination Date, (ii) the New Term Loans shall benefit from the Guarantees and
be secured by the Collateral, in each case on a pari passu basis with the Loans,
(iii) the interest rates and amortization applicable to such New Term Loans
shall be determined by the Company and the New Term Banks and (iv) the New Term
Loans shall otherwise be on terms and pursuant to documentation to be determined
by the Company and the New Term Banks; provided that to the extent such terms
and documentation are not consistent with the terms hereof applicable to the
Loans, except to the extent provided by sub-clause (i) and (iii) above, they
shall be reasonably satisfactory to the Required Banks.

(d) All loans to be made pursuant to an Incremental Facility will be made in
accordance with the procedures set forth in Section 2.02.

(e) The Administrative Agent shall notify the Banks promptly upon receipt of the
Company’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Facilities and the New Banks.

ARTICLE 3

CONDITIONS

Section 3.01. Effective Date. This Agreement shall become effective on the date
(the “Effective Date”) on which all of the conditions set forth below shall have
been satisfied. The Administrative Agent shall promptly notify the

 

 

49

 

--------------------------------------------------------------------------------



Company and the Banks of the Effective Date, and such notice shall be conclusive
and binding on all parties hereto.

(a) receipt by the Administrative Agent of a counterpart hereof signed by each
Obligor, all Banks, and all Departing Banks (or facsimile or other written
confirmation satisfactory to the Administrative Agent that each such party has
signed a counterpart hereof);

(b) receipt by the Administrative Agent of an opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel for the Company, in form and substance
reasonably satisfactory to the Administrative Agent;

(c) receipt by the Administrative Agent of an opinion of Gary M. Bahler, Esq.,
General Counsel of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent;

(d) (i) the fact that the representations and warranties set forth in Article 4
and the other Loan Documents shall be true and correct on and as of the date
hereof and (ii) receipt by the Administrative Agent of a certificate of a
Responsible Officer of the Company, each Subsidiary Borrower and each Subsidiary
Guarantor so certifying;

(e) (i) the fact that no Default shall have occurred and be continuing and (ii)
receipt by the Administrative Agent of a certificate of a Responsible Officer of
the Company so certifying;

(f) receipt by the Administrative Agent of (A) executed counterparts (or
facsimile or other written confirmation satisfactory to the Administrative Agent
that each applicable party has signed a counterpart thereof) of (i) the Security
Agreement signed by the Company, each Subsidiary Guarantor and the
Administrative Agent together with an updated Perfection Certificate (as defined
in the Security Agreement) and other schedules contemplated thereby, (ii) the
Pledge Agreement signed by the Company, each Subsidiary Guarantor and the
Administrative Agent together with updated schedules contemplated thereby, and
(iii) the Guarantee Agreement signed by each Subsidiary Guarantor and the
Administrative Agent and (B) evidence of completion of all actions, recordings
and filings that the Administrative Agent deems necessary or, in its reasonable
judgment, desirable to perfect the Liens purported to be created by the
Collateral Documents;

(g) receipt by the Administrative Agent of all documents that the Administrative
Agent may reasonably request relating to the existence of the Company, each
Subsidiary Borrower and each Subsidiary Guarantor, the corporate authority for
and the validity of this Amended Agreement, the Loan

 

 

50

 

--------------------------------------------------------------------------------



Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

(h) the Banks, the Administrative Agent and the Joint Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Effective Date;

(i) all governmental and third party approvals necessary or, in the commercially
reasonable discretion of the Administrative Agent and the Joint Lead Arrangers,
advisable in connection with the financing contemplated hereby and the
continuing operations of the Company and its Subsidiaries shall have been
obtained and be in full force and effect;

(j) the Banks shall have received reasonably satisfactory unaudited interim
consolidated financial statements of the Company, for each quarterly period
ended subsequent to the most recently ended fiscal year of the Company, as to
which such financial statements are available; and

(k) all amounts due or outstanding in respect of the Existing Credit Agreement
shall have been (or simultaneously with the Effective Date shall be) paid in
full.

Section 3.02. Consequences of Effectiveness. (a) On the Effective Date, without
further action by any of the parties to the Existing Credit Agreement or the
Amended Agreement, (i) the Existing Credit Agreement will be automatically
amended and restated to read as this Amended Agreement reads (and each Bank and
each Departing Bank shall be deemed to have consented thereto), (ii) the
Commitment of each Bank shall be the amount set forth opposite the name of such
Bank on the Commitment Schedule, as such amount may be changed from time to time
in accordance with the terms hereof, (iii) any Bank whose Commitment is zero (a
“Departing Bank”) shall, upon the Effective Date, cease to be a Bank party to
the Existing Credit Agreement or the Amended Agreement and shall have no further
obligations hereunder, (iv) all accrued fees and other amounts payable to the
Banks (including any Departing Bank) under the Existing Credit Agreement shall
be due and payable on the Effective Date (including fees with respect to Letters
of Credit outstanding on the Effective Date), and (v) each Bank and each
Departing Bank shall be deemed to have (x) waived the requirement to give notice
with respect to the repayment of the Term Loans under the Existing Credit
Agreement and (y) consented to, and waived the requirement to give notice of,
the termination of the Commitments of the Departing Banks under the Existing
Credit Agreement. Each Bank party to the Existing Credit Agreement and each
Departing Bank (each an “Existing Bank”) hereby further agrees that, on the
Effective Date, the shares of Foot Locker Spain S.L. shall be released from the
lien of the Pledge Agreement as in effect immediately prior to the Effective
Date, without any further action by any Existing Bank or any other

 

 

51

 

--------------------------------------------------------------------------------



Person, and that The Bank of New York shall be authorized, as administrative
agent under the Existing Credit Agreement, to execute and deliver to the
Company, at the expense of the Company, such documents as the Company shall
reasonably request to evidence the termination of such liens.

(b) Each Letter of Credit outstanding under the Existing Credit Agreement on the
Effective Date will be deemed to be a Letter of Credit under this Amended
Agreement, and the LC Agent that issued such Letter of Credit will be deemed to
have granted to each Bank, and each Bank shall be deemed to have acquired from
such LC Agent, a participation in such Letter of Credit equal to such Bank’s Pro
Rata Share after giving effect to Section 3.02(a). Such participations shall be
on all the same terms and conditions as participations granted in Letters of
Credit under Section 2.16. The LC Fee rates determined in accordance with this
Amended Agreement shall be effective on the Effective Date with respect to
Letters of Credit outstanding on the Effective Date.

(c) On and after the Effective Date, the rights and obligations of the parties
hereto shall be governed by the provisions hereof. The rights and obligations of
the parties to the Existing Credit Agreement with respect to the period before
the Effective Date shall continue to be governed by the provisions thereof as in
effect before the Effective Date.

Section 3.03. Extensions of Credit. The obligation (i) of any Bank to make a
Loan on the occasion of any Borrowing (other than a Loan pursuant to Section
2.17(f)), (ii) of the Swingline Bank to make any Swingline Loan and (iii) of any
LC Agent to issue or extend (or allow the extension of) the expiry date of any
Letter of Credit are each subject to the satisfaction of the following
conditions:

(a) the fact that the Effective Date shall have occurred;

(b) receipt (i) by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02 or 2.03(b), (ii) by the Swingline Bank of a Notice of Swingline
Borrowing as required by Section 2.17(b) or (iii) by the LC Agent of a notice of
proposed issuance or extension as required by Section 2.16(c) or (e), as the
case may be;

(c) the fact that, immediately after such Extension of Credit, the applicable
limitations in Section 2.01, 2.03(f), 2.16(a) or 2.17(a), as the case may be,
shall not be exceeded;

(d) the fact that, immediately before and after such Extension of Credit, no
Default shall have occurred and be continuing; and

 

 

52

 

--------------------------------------------------------------------------------



(e) the fact that each of the representations and warranties of the Obligors
contained in the Loan Documents shall be true on and as of the date of such
Extension of Credit.

Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Company on the date of such Extension of Credit as to the facts
specified in clauses (c), (d) and (e) of this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants that:

Section 4.01. Corporate Existence and Power. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where failures to possess such
licenses, authorizations, consents and approvals could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by such Borrower of each Loan Document to
which it is a party are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of such Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Subsidiaries or result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
other than pursuant to the Collateral Documents.

Section 4.03. Binding Effect. Each Loan Document to which such Borrower is a
party (other than its Notes and its Swingline Note) constitutes a valid and
binding agreement of such Borrower and each of its Notes and its Swingline Note,
when executed and delivered in accordance with this Agreement, will constitute a
valid and binding obligation of such Borrower, in each case enforceable in
accordance with its terms.

Section 4.04. Financial Statements. (a) The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of February 2, 2008 and the related
consolidated statements of operations, cash flows and shareholders’ equity for
the Fiscal Year then ended, reported on by KPMG LLP and set forth in the

 

 

53

 

--------------------------------------------------------------------------------



Company’s 2007 Form 10-K, a copy of which has been delivered to each of the
Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such Fiscal Year.

(b) Since February 2, 2008, there has been no material adverse change in the
business, financial position, results of operations or prospects of the Company
and its Consolidated Subsidiaries, considered as a whole.

Section 4.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to
result in a Material Adverse Effect.

Section 4.06. Compliance with Laws. The Company and its Subsidiaries are in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and binding requirements of governmental authorities, except where
(i) the necessity of compliance therewith is being contested in good faith by
appropriate proceedings or (ii) failure to comply therewith could not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 4.07. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan, and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan, which has resulted or will result in the imposition of a Lien under
Section 412(n) of the Internal Revenue Code or in the incurrence of a
requirement under Section 401(a)(29) of the Internal Revenue Code to post a bond
or other security in order to retain the tax-qualified status of such Plan or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

Section 4.08. Environmental Matters. To the knowledge of such Borrower, (i) the
Company and its Subsidiaries are in material compliance with all applicable
Environmental Laws, (ii) there are no claims, demands or investigations against
the Company or any of its Subsidiaries by any governmental authority or other
person or entity that may reasonably be expected to result in material liability
for the clean up of materials that have been released into the environment and
(iii) there are no conditions that are reasonably likely to

 

 

54

 

--------------------------------------------------------------------------------



result in such claims, demands or investigations against the Company or any of
its Subsidiaries, except for failures to comply and liabilities which, in the
aggregate, are unlikely to result in a Material Adverse Effect.

Section 4.09. Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any material assessment received by the Company or any
Subsidiary, except taxes and assessments which are not yet delinquent or are
being contested in good faith by appropriate proceedings. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
taxes or other governmental charges are, in the reasonable opinion of the
Company, adequate.

Section 4.10. Subsidiaries. (a) Each of the Company’s Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all requisite power and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where failures to possess such
licenses, authorizations, consents and approvals could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(b) The Subsidiary Guarantors are all of the Subsidiaries of the Company on the
Effective Date, other than Foreign Subsidiaries and Immaterial Subsidiaries.

Section 4.11. Not an Investment Company. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.12. Full Disclosure. All information (taken as a whole) heretofore
furnished in writing by such Borrower to any Bank for purposes of or in
connection with the Loan Documents or any transaction contemplated thereby is,
and all such information hereafter furnished in writing by such Borrower to any
Bank will be, true in all material respects on the date as of which such
information is stated or certified. Any projections and pro forma financial
information contained in any such writing will be based upon good faith
estimates and assumptions believed by such Borrower to be reasonable at the time
made, it being recognized by the Banks that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.
Such Borrower has disclosed to the Banks in writing any and all facts which
could reasonably be expected to result in a Material Adverse Effect (to the
extent such Borrower can now reasonably foresee, utilizing reasonable
assumptions and the information now actually known to the Company’s Responsible
Officers).

 

 

55

 

--------------------------------------------------------------------------------



Section 4.13. Ranking. The Secured Obligations, as defined in the Security
Agreement, of such Borrower rank (i) so long as the Investment Grade Condition
is not met, senior to any other Debt of such Borrower with respect to the
Collateral pledged by such Borrower, (ii) pari passu with other unsecured Debt
of such Borrower (other than any such Debt described in clause (iii)) with
respect to any assets of such Borrower (other than the Collateral pledged by
such Borrower) and (iii) senior to any other Debt of such Borrower which by its
terms is subordinated thereto.

ARTICLE 5

COVENANTS

The Company agrees that, so long as any Bank has any Credit Exposure hereunder,
the Swingline Commitment remains in effect or any amount payable under the
Swingline Note remains unpaid:

Section 5.01. Information. The Company will deliver to each of the Banks:

(a) as soon as available and in any event within 60 days after the end of each
Fiscal Year, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of operations, cash flows and shareholders’ equity for such Fiscal
Year, setting forth in each case in comparative form the figures as of the end
of and for the previous Fiscal Year, all reported on (without any qualification
that would not be acceptable to the SEC for purposes of filings under the
Exchange Act) by KPMG LLP or other independent public accountants of nationally
recognized standing;

(b) as soon as available and in any event within 40 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a consolidated condensed
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter, the related consolidated condensed statement of operations
for such Fiscal Quarter and the related consolidated condensed statements of
operations, cash flows and retained earnings for the portion of the Fiscal Year
ended at the end of such Fiscal Quarter, setting forth in comparative form (i)
in the case of such statement of operations, the figures for the corresponding
Fiscal Quarter of the previous Fiscal Year and (ii) in the case of such
statements of operations, cash flows and retained earnings, the figures for the
corresponding portion of the previous Fiscal Year, all certified (subject to
normal year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer or the
chief accounting officer of the Company;

 

 

56

 

--------------------------------------------------------------------------------



(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the Company’s chief
financial officer or chief accounting officer (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Sections 5.06 to 5.10, inclusive, and
Sections 5.13 to 5.15, inclusive, on the date of such financial statements, (ii)
setting forth (x) if such certificate is being delivered together with each set
of financial statements referred to in clause (a) above, the names of each
Subsidiary of the Company that is an Immaterial Subsidiary as of the last day of
the Fiscal Year with respect to which such financial statements relate and the
calculations required to establish that each such Subsidiary is an Immaterial
Subsidiary and (y) if such certificate is being delivered together with each set
of financial statements referred to in clause (b) above for any Fiscal Quarter
of any Fiscal Year, the names of each Subsidiary of the Company that is an
Immaterial Subsidiary as of the last day of the Fiscal Quarter with respect to
which such financial statements relate and which was not listed as an Immaterial
Subsidiary on previous certificates delivered by the Company pursuant to this
subsection (c) together with financial statements for previous Fiscal Quarters
of such Fiscal Year and the calculations required to establish that each such
Subsidiary is an Immaterial Subsidiary and (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto;

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements (i) whether anything has come to
their attention to cause them to believe that any Default existed on the date of
such statements and (ii) confirming the calculations set forth in the officer’s
certificate delivered simultaneously therewith pursuant to clause (c) above;

(e) as soon as practicable and in any event within 60 days after the first day
of each Fiscal Year, the Company’s operating plans and financial forecasts,
including cash flow projections covering proposed fundings, repayments,
additional advances, investments, capital expenditures and other cash receipts
and disbursements, for such Fiscal Year;

(f) within ten Domestic Business Days after any Responsible Officer of the
Company obtains knowledge of any Default, if such Default is then continuing, a
certificate of the Company’s chief financial officer or chief accounting officer
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

(g) within ten Domestic Business Days after any Responsible Officer of the
Company obtains knowledge of the commencement of an action, suit or proceeding
against the Company or any Subsidiary before any court or arbitrator

 

 

57

 

--------------------------------------------------------------------------------



or any governmental body, agency or official which could reasonably be expected
to result in a Material Adverse Effect, or which in any manner draws into
question the validity or enforceability of any Loan Document, a certificate of a
Responsible Officer of the Company setting forth the nature of such pending or
threatened action, suit or proceeding and such additional information with
respect thereto as may be reasonably requested by any Bank;

(h) within ten Domestic Business Days after any Responsible Officer of the
Company obtains knowledge of any actual or proposed material change in any
material contract arrangements between the Company or any of its Subsidiaries
and any material vendors or suppliers, a certificate of a Responsible Officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;

(i) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(j) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the SEC;

(k) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” defined in PBGC Regulations
Sections 2615.11(a), .12(a), .14(a), .16(a), .17(a), .21(a), .22(a) or .23(a)
with respect to any Plan, or, with respect to any Plan, gives or is required to
give notice to the PBGC under Section 4043(b)(3) of ERISA or would be required
to give notice under such Section but for the provisions of Section 4043(b)(2)
of ERISA or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC, or that would
be required to be given but for the provisions of Section 4043(b)(2); (ii)
receives notice of complete or partial withdrawal liability under Title IV of
ERISA or notice that any Multiemployer Plan is in reorganization, is insolvent
or has been terminated, a copy of such notice; (iii) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer, any Plan, a copy of such notice; (iv) applies for a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code, a copy of such application; (v) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan or which has

 

 

58

 

--------------------------------------------------------------------------------



resulted or will result in the imposition of a Lien under Section 412(n) of the
Internal Revenue Code or the incurrence of a requirement under Section
401(a)(29) of the Internal Revenue Code to post a bond or other security in
order to retain the tax-qualified status of such Plan, a certificate of the
Company’s chief financial officer or chief accounting officer setting forth
details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group has taken or proposes to take; and

(l) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Bank, may reasonably request.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Banks and the LC Agents
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Company Materials that may be
distributed to the Public Banks and that (w) all such Company Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Company Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the LC Agents and
the Banks to treat such Company Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws; (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arrangers shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the Company
shall be under no obligation to mark any Company Materials “PUBLIC”.

Section 5.02. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Subsidiary to keep, all material properties useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

 

 

59

 

--------------------------------------------------------------------------------



(b) The Company will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Company or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; provided that such risks may be covered by self-insurance programs
consistent with past practice. The Company will furnish to the Banks, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

Section 5.03. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Company and its Subsidiaries, and
will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business, except where failures to possess
such rights, privileges and franchises could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; provided that nothing in
this Section shall prohibit (i) any merger or consolidation permitted under
Section 5.11 or (ii) the termination of the existence of any Immaterial
Subsidiary if the Company in good faith determines that such termination is in
the best interests of the Company and is not materially disadvantageous to the
Banks.

Section 5.04. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and binding requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder), except where (i) the necessity of compliance
therewith is being contested in good faith by appropriate proceedings or (ii)
failures to comply therewith could not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

Section 5.05. Inspection of Property, Books and Records. The Company will keep,
and will cause each Subsidiary (except for Subsidiaries that constitute
Immaterial Subsidiaries) to keep, proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities; and will permit, and will cause each
Subsidiary (except for Subsidiaries that constitute Immaterial Subsidiaries) to
permit, representatives of any Bank at such Bank’s expense, upon reasonable
prior notice, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees

 

 

60

 

--------------------------------------------------------------------------------



and independent public accountants, all at such reasonable times and as often as
may reasonably be desired.

Section 5.06. Negative Pledge. (a) Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except (subject to the last sentence of this subsection (a)):

(i) Liens existing on the Effective Date securing (x) any Debt described in
clause (iv) of the definition of Debt outstanding on the date of this Agreement
in an aggregate principal or face amount not exceeding $50,000,000 and (y) other
Debt outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $10,000,000;

(ii) any Lien on any asset (or improvement thereon) securing Debt (including
without limitation any Debt described in clause (iv) of the definition of Debt)
incurred or assumed solely for the purpose of financing all or any part of the
cost of acquiring such asset (or improvement thereon), provided that (x) such
Lien attaches to such asset (or improvement thereon) concurrently with or within
90 days after the acquisition thereof (or improvement thereon) and (y) the
aggregate principal or face amount of Debt secured by Liens incurred in reliance
on this clause (ii) and Debt secured by Liens permitted by clause (a)(vi) of
this Section 5.06 in connection with the refinancing of the Debt described in
this clause (ii) shall not exceed $50,000,000;

(iii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;

(iv) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Subsidiary
and not created in contemplation of such event;

(v) any Lien existing on any asset prior to the acquisition (whether by
purchase, merger or otherwise) thereof by the Company or a Subsidiary and not
created in contemplation of such acquisition;

(vi)  any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased and is not secured by any
additional assets;

(vii) (A) Liens not securing Debt and consisting of (x) zoning restrictions,
easements, covenants and other restrictions on the use of any

 

 

61

 

--------------------------------------------------------------------------------



interest of real property, minor irregularities or defects of title and similar
encumbrances on any interest in real property incurred or suffered in the
ordinary course of business and (y) statutory or contractual Liens of landlords,
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens, in each case incurred in the ordinary course of business for sums not yet
due or the payment of which is not delinquent or which are being contested in
good faith by appropriate proceedings and (B) Liens consisting of a mortgage on
Store 1127 located in Miami, Florida and a mortgage on the Champs office located
in Bradenton, Florida, in each case securing obligations of the Borrower
outstanding on the Effective Date;

(viii) Liens (other than Liens described in clause (vii)) arising in the
ordinary course of its business which (x) do not secure Debt, (y) do not secure
any single obligation or series of related obligations in an amount exceeding
$5,000,000 and (z) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business; and

(ix) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt of any Subsidiary (other than a Subsidiary Borrower) permitted
under Section 5.09; provided that the aggregate principal or face amount of Debt
of all Subsidiaries secured by Liens incurred in reliance on this clause (ix)
shall not exceed $10,000,000.

Neither the Company nor any Subsidiary will create, assume or suffer to exist
any Lien on any Collateral or any inventory now owned or hereafter acquired by
it, other than (1) any Lien arising by operation of law and permitted by
subsections (a)(vii) and (a)(viii) and (2) solely with respect to any
Collateral, the Liens created under or permitted by the Collateral Document
pursuant to which such Collateral is purportedly pledged.

(b) Neither the Company nor any of its Subsidiaries will enter into any
agreement with any Person which prohibits or limits the ability of the Company
or any Subsidiary to create, incur, assume or suffer to exist any Lien securing
the obligations of the Obligors under the Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired (any such
agreement, a “Negative Pledge”) and which is more restrictive than the Negative
Pledge set forth in the Indenture; provided that nothing in this subsection (b)
shall be construed to prohibit the Company or any of its Subsidiaries from
entering in the ordinary course of business into supply contracts, purchase
contracts and leaseholds with respect to real property containing in each case
customary non-assignment provisions.

 

 

62

 

--------------------------------------------------------------------------------



Section 5.07. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth will at no time be less than the sum of (i) $1,604,000,000 plus (ii) 50%
of the consolidated net income of the Company and its Consolidated Subsidiaries
for each Fiscal Quarter ended on or prior to such time and after February 2,
2008 (if greater than zero).

Section 5.08. Minimum Liquidity. If on the last day of any Fiscal Quarter the
aggregate amount of (i) unrestricted cash on hand of the Company and its
Consolidated Subsidiaries (excluding any such cash representing the proceeds of
the Incremental Facilities) plus (ii) the excess of Total Commitments (excluding
Additional Revolver Commitments) over the Total Usage (excluding usage under the
Additional Revolver Commitments) is less than $350,000,000, then Excess Cash
Flow for the four consecutive Fiscal Quarters ended on such date shall not be
less than $25,000,000.

Section 5.09. Limitation on Debt. Neither the Company nor any Subsidiary will
create, incur, assume or suffer to exist any Debt, except:

(a)  Debt owed to the Company or to another Subsidiary; provided that any such
Debt owed by any Obligor to any Subsidiary that is not an Obligor shall be
subordinated to the obligations of such Obligor under the Loan Documents on
customary terms satisfactory to the Administrative Agent;

(b) Debt under the Loan Documents;

(c) Debt consisting of non-contingent reimbursement obligations of the Company
under trade letters of credit (other than any Letter of Credit) which
reimbursement obligations are outstanding no more than one Domestic Business
Day, and Guarantees thereof by any Subsidiary Guarantor;

(d) unsecured Debt of the Company (excluding Debt outstanding under the Existing
Credit Agreement) outstanding at February 2, 2008 and reflected on the balance
sheet of the Company at February 2, 2008 and Guarantees thereof by the
Subsidiary Guarantors; provided that any such Guarantee shall be subordinated to
the obligations of such Subsidiary Guarantor under the Loan Documents on
customary capital markets terms approved by the bank affiliate of each Joint
Lead Arranger;

(e) Permitted Additional Debt; provided that the aggregate principal amount of
Debt outstanding at any time pursuant to this clause (e) shall not exceed (x)
$128,600,000 minus (y) the aggregate principal amount of Debt outstanding at
such time under the Company’s existing 8.50% debentures payable 2022 (the
“Existing Debentures”). “Permitted Additional Debt” means Debt of the Company
(i) having a maturity date and weighted average life to maturity not earlier
than the latest maturity date and weighted average life to maturity

 

 

63

 

--------------------------------------------------------------------------------



(respectively) of the Loans then outstanding, (ii) with respect to which no
Person, other than the Company, is a guarantor or co-obligor and (iii) with
terms and conditions (including as to collateral but excluding as to interest
rates and redemption premium, if applicable) not materially less favorable to
the Company or the Banks than the terms and conditions of the Existing
Debentures; and

(f) other Debt of the Company and the Subsidiaries in an aggregate amount
outstanding at any time not to exceed $25,000,000.

Section 5.10. Fixed Charge Coverage Ratio. At the end of each Fiscal Quarter
during each Fiscal Year listed below, the Fixed Charge Coverage Ratio will not
be less than the ratio set forth below opposite such period:

 

Fiscal Quarter

 

Minimum Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

All Fiscal Quarters of Fiscal Year 2008

 

1.25:1

All Fiscal Quarters of Fiscal Year 2009

 

1.50:1

Thereafter

 

1.75:1


Section 5.11. Consolidations, Mergers and Sales of Assets. The Company will not,
and will not permit any of its Subsidiaries to, consolidate or merge with or
into any other Person; provided that (i) the Company may merge with another
Person if (x) the Company is the corporation surviving such merger and (y)
unless such other Person was a Subsidiary Guarantor immediately prior to giving
effect to such merger, immediately after giving effect to such merger no Default
shall have occurred and be continuing and (ii) any Subsidiary may merge with
another Person (other than the Company) if (x) a Subsidiary is the survivor to
such merger, (y) if such Subsidiary was a Subsidiary Guarantor immediately prior
to giving effect to s uch merger, the survivor to such merger is a Subsidiary
Guarantor (and, if the surviving Subsidiary Guarantor is a Foreign Subsidiary,
the Administrative Agent shall have received evidence reasonably satisfactory to
it that the obligations of such Subsidiary Guarantor under the Guarantee
Agreement shall be enforceable in the jurisdictions in which such Subsidiary
Guarantor holds assets and conducts its operations) and (z) if such Subsidiary
was a Subsidiary Borrower immediately prior to giving effect to such merger and
the other Person is not a Subsidiary Guarantor, such Subsidiary Borrower is the
survivor to such merger (provided that if any party to such merger is a
Subsidiary Borrower that is not a Foreign Subsidiary, the survivor shall be a
Subsidiary Borrower that is not a Foreign Subsidiary) . The Company and its
Subsidiaries will not sell, lease or otherwise transfer, directly or indirectly
(1) all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any other Person, (2) any assets of any Obligor to any
Subsidiary that is not a Subsidiary Guarantor, except

 

 

64

 

--------------------------------------------------------------------------------



(i) transfers of the equity interest of certain Foreign Subsidiaries of the
Company to certain other Foreign Subsidiaries pursuant to the Canadian
Restructuring and (ii) otherwise in the ordinary course of business or (3) all
or any substantial part of the Foot Locker Business or the Champs Business to
any other Person; provided that the foregoing limitations shall not apply to
sales of inventory or sales and other dispositions of surplus assets, in each
case in the ordinary course of business. For purposes of this Section 5.11,
“Foot Locker Business” means the operations of the Company and its Subsidiaries
conducted in North America under the names “Foot Locker”, “Lady Foot Locker”,
“Kids Foot Locker”, “World Foot Locker” and “Footaction” (including the stock of
any Subsidiary through which any such operations are conducted and the tangible
and intangible assets held by any such Subsidiary) and “Champs Business” means
the operations of the Company and its Subsidiaries conducted in North America
under the name “Champs Sports” (including the stock of any Subsidiary through
which any such operations are conducted and the tangible and intangible assets
held by any such Subsidiary).

Section 5.12. Use of Proceeds. The proceeds of the Loans (including the proceeds
of the Incremental Facilities) and the Swingline Loans made under this Agreement
will be used by the Borrowers (i) to finance their working capital; (ii) to
finance Consolidated Capital Expenditures to the extent permitted under Section
5.13; and (iii) for general corporate purposes. No part of the proceeds of any
Loans and Swingline Loans will be used, directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board of Governors of
the Federal Reserve System, including, without limitation, Regulations U and X.

Section 5.13. Limitation on Capital Expenditures. Consolidated Capital
Expenditures will not, for any Fiscal Year, exceed the sum of (i) $185,000,000
(the “Base Amount”) plus (ii) the unused portion (the “Carry-Over Amount”), if
any, of the Base Amount for the immediately preceding Fiscal Year (and for
purposes of this Section 5.13, any Consolidated Capital Expenditures made in any
Fiscal Year shall reduce first the Base Amount for such Fiscal Year until the
Base Amount is $0, and thereafter the Carry-Over Amount (if any) for such Fiscal
Year).

Section 5.14. Investments and Business Acquisitions. Neither the Company nor any
Subsidiary will hold, make or acquire any Investment in any Person or make any
Business Acquisition other than:

(a) Investments in existence on the Effective Date; provided that all such
Investments (x) shall be set forth on Schedule 5.14(a) or (y) to the extent not
set forth on Schedule 5.14(a), shall not exceed $5,000,000 in the aggregate;

 

 

65

 

--------------------------------------------------------------------------------



(b) (i) any Investment in Persons which are Subsidiaries immediately prior to
the making of such Investment and (ii) any Investment in the Company; provided
that any Investment by any Obligor in a Subsidiary that is not a Subsidiary
Guarantor shall be permitted pursuant to this clause (b) only if consummated in
the ordinary course of business;

(c) Temporary Cash Investments;

(d) Investments consisting of seller notes and set forth on Schedule 5.14(d);
and

(e) any Investment not otherwise permitted by the foregoing clauses of this
Section and any Business Acquisition if (x) the aggregate amount of any single
such Investment or Business Acquisition (or series of related Investments or
Business Acquisitions) does not exceed $40,000,000, (y) immediately after any
such Investment or Business Acquisition is made or acquired, the aggregate
amount (without duplication) of all Investments and Business Acquisitions made
in reliance on this clause (e) since the Effective Date does not exceed
$75,000,000, and (z) solely with respect to any Business Acquisition,
immediately after giving effect to such Business Acquisition, (1) the Company
would be in pro forma compliance with the covenants set forth in Section 5.07
5.08, 5.09, 5.10 and 5.13 (calculated giving effect to any Debt to be incurred
or assumed by the Company and its Subsidiaries in connection with such Business
Acquisition and assuming that such Business Acquisition was consummated on the
first day of the most recent fiscal period with respect to which each covenant
is calculated) and (2) the Company shall have delivered to the Administrative
Agent a certificate of a Responsible Officer certifying such pro forma
compliance and showing in reasonable detail the calculation thereof.

Section 5.15. Restricted Payments. Neither the Company nor any Subsidiary will
declare or make any Restricted Payment on any date (with respect to any proposed
Restricted Payment, a “Measurement Date”), except that:

(i) the Company may make Restricted Payments consisting of (1) repurchases of
its common stock pursuant to employee stock plans in an aggregate amount not to
exceed $2,000,000 in any Fiscal Year; and (2) payments in respect of
shareholders rights plans in an aggregate amount not to exceed $1,750,000 in any
Fiscal Year;

(ii)  the Company may declare or make Restricted Payments so long as (x)
immediately before and after giving effect thereto, no Default has occurred and
is continuing, (y) the Company is in compliance with the Fixed Charge Coverage
Ratio test in Section 5.10 for the period of four consecutive Fiscal Quarters
most recently ended prior to the relevant Measurement Date and with respect to
which the Company has delivered

 

 

66

 

--------------------------------------------------------------------------------



the financial statements required to be delivered by it pursuant to Section
5.01(a) or (b), as the case may be and (z) the aggregate amount of Restricted
Payments made pursuant to this clause in any Fiscal Year does not exceed
$105,000,000; and

(iii) the Company may repurchase shares of its capital stock so long as (x)
immediately before and after giving effect thereto, no Default has occurred and
is continuing, and (y) the aggregate amount expended pursuant to this clause
(iii) after the Effective Date and during the term of this Agreement does not
exceed $250,000,000; provided that no more than $50,000,000 in the aggregate may
be expended pursuant to this clause (iii) unless the Fixed Charge Coverage Ratio
for the period of four consecutive Fiscal Quarters most recently ended prior to
the relevant Measurement Date is at least 2.0 to 1.0.

Section 5.16. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, (i) pay any funds to or for
the account of any Company Affiliate, (ii) make any investment in any Company
Affiliate (whether by acquisition of stock or indebtedness, by loan, advance,
transfer of property, guarantee or other agreement to pay, purchase or service,
directly or indirectly, any Debt, or otherwise), (iii) lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to any Company
Affiliate, or (iv) participate in, or effect, any transaction with any Company
Affiliate, except in each case on an arms-length basis on terms at least as
favorable to the Company or such Subsidiary as could have been obtained from a
third party that was not a Company Affiliate; provided that the foregoing
provisions of this Section shall not prohibit any such Person from declaring or
paying any lawful dividend or other payment ratably in respect of all its
capital stock of the relevant class so long as, after giving effect thereto, no
Default shall have occurred and be continuing (including, without limitation,
pursuant to Section 5.15).

Section 5.17. Additional Guarantors. The Company shall cause (x) any Person
which becomes a Subsidiary (other than, subject to clause (z), any Foreign
Subsidiary or any Immaterial Subsidiary) after the date hereof, (y) any
Immaterial Subsidiary (other than, subject to clause (z), any Foreign
Subsidiary) that ceases to be an Immaterial Subsidiary after the date hereof and
(z) any Foreign Subsidiary and any Immaterial Subsidiary that has entered into,
or is proposing to enter into, a Guarantee of any other Debt of the Company or
any of its Subsidiaries (other than, with respect to any Foreign Subsidiary, any
Guarantee of any Debt of any of its Subsidiaries that is a Foreign Subsidiary)
to (i) enter into the Guarantee Agreement, (ii) become bound by the Pledge
Agreement and the Security Agreement and, if applicable, enter into such
additional agreements or instruments, each in form and substance satisfactory to
the Administrative Agent, as may be necessary or desirable in order to grant a
perfected first priority interest upon all of the Collateral purportedly pledged
by such Subsidiary pursuant to the

 

 

67

 

--------------------------------------------------------------------------------



Pledge Agreement and the Security Agreement (subject to Liens on such Collateral
permitted by the last sentence of Section 5.06(a)) and (iii) deliver such
certificates, evidences of corporate or other organizational actions, notations
and registrations, financing statements, opinions of counsel, powers of attorney
and other documents relating thereto as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, in each case within (x) ten days after the date on which the relevant
event described in clauses (x), (y) or (z) occurs, in the case of entering into
the Guarantee Agreement and becoming bound by the Pledge Agreement and the
Security Agreement and (y) within 30 days after the date on which the relevant
event described in clauses (x), (y) or (z) occurs, in the case of the other
actions described in this Section.

Section 5.18. Collateral Documents; Release of Liens. (a) If at any time after
the Effective Date the Company or any of its Subsidiaries (other than any
Foreign Subsidiary) acquires any ownership interest (other than a leasehold
interest) in real property with a fair market value in excess of $2,000,000, the
Company will, or will cause such Subsidiary to, enter into a mortgage and such
other agreements, each in form and substance satisfactory to the Administrative
Agent, as may be necessary or desirable in order to grant the Administrative
Agent, for the benefit of the Bank Parties, a perfected first priority mortgage
Lien on such ownership interest (subject to Liens on Collateral permitted by the
last sentence of Section 5.06(a)); provided that neither the Company nor any of
its Subsidiaries shall be required to grant any Lien pursuant to this Section so
long as doing so would trigger a requirement to equally and ratably secure
securities issued under the Indenture. Together with the execution of any
mortgage pursuant to this subsection, the Company will, or will cause its
Subsidiaries to, deliver such real property surveys, certificates, evidences of
corporate or other organizational actions, notations and registrations,
financing statements, title insurance, FEMA flood hazard determinations (and, if
any improvements are located in an area designated a “flood hazard area,”
evidence of flood insurance), opinions of counsel, powers of attorney and other
documents relating thereto as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent,
and pay any applicable mortgage recording, intangibles and documentary stamp
taxes.

(b) The Borrowers and the Banks agree that, upon satisfaction of the Investment
Grade Condition, the security interests granted pursuant to the Collateral
Documents shall terminate and the Liens on the Collateral created by the
Collateral Documents shall be automatically released and the Administrative
Agent will execute and deliver to the Company such documents as the Company
shall reasonably request to evidence such termination and release. If at any
time after the Investment Grade Condition has been satisfied, the Collateral
Trigger Date shall occur, then, within 30 days after the occurrence thereof, the
Company will, and will cause each Subsidiary Guarantor to, grant Liens on their
respective

 

 

68

 

--------------------------------------------------------------------------------



assets of the same type as the assets that are Collateral (as such term is
defined in the Collateral Documents in effect immediately prior to the
satisfaction of the Investment Grade Condition) such Liens to have terms and
conditions substantially the same as those in the Collateral Documents in effect
immediately prior to the satisfaction of the Investment Grade Condition, and
will, and will cause each Subsidiary Guarantor to, execute such Collateral
Documents to evidence such Liens, and deliver such other certificates, evidences
of corporate or other organizational actions, notations and registrations,
financing statements, title insurance, FEMA flood hazard determinations (and if
any improvements are located in an area designated a “flood hazard area,”
evidence of flood insurance), opinions of counsel, powers of attorney and other
documents relating thereto as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent.

Section 5.19. Provisions Relating to European Entities Holding Companies and FL
Europe Holdings. (a) No European Entities Holding Company shall conduct any
activities other than the ownership, directly or indirectly, of the capital
stock or other equity interests of other European Entities Holding Companies and
of the European Entities, in each case as such ownership is in effect on the
Effective Date; provided that FLE CV may license and sub-license the European
Entities Foreign Specified Trademarks and the Middle East Specified Trademarks
and provide management, brand development, and related services to its direct
and indirect subsidiaries. Without limiting the generality of the foregoing,
each European Entities Holding Company will not (i) incur, assume, create or
suffer to exist any Debt or other obligations (other than Debt or other
obligations owed to the Company or any Subsidiary, so long as any such
obligations shall be subordinated to the obligations under the Loan Documents on
terms reasonably satisfactory to the Administrative Agent and the Company), or
any Lien on any of its property, whether now owned or hereafter acquired, and
(ii) transfer any capital stock or other equity interests of any European Entity
to any other Subsidiary.

(b)  FL Europe Holdings shall not conduct any activities other than the
ownership of the European Entities Foreign Specified Trademarks and the Middle
East Specified Trademarks; provided that FL Europe Holdings may license and
sub-license the European Entities Foreign Specified Trademarks and the Middle
East Specified Trademarks.

(c) The Company represents and warrants that (i) all of the capital stock or
other equity interests of the European Entities are directly held by FLE
Holdings, B.V. or Foot Locker Europe B.V., (ii) all of the capital stock or
other equity interests of FLE Holdings, B.V. are directly held by FLE CV, (iii)
all the capital stock or other equity interests of FLE CV are held directly by
FLE Management or other direct domestic wholly-owned Subsidiaries of FLE
Management, (iv) at least 65% of the capital stock or other equity interests of
FLE

 

 

69

 

--------------------------------------------------------------------------------



CV are held directly by FLE Management and (v) all the capital stock or other
equity interests of FLE Management are held directly by the Company.

Section 5.20. Foreign Collateral Documents. The Company and each Subsidiary
party to any pledge agreements, security agreements, or other documents or
instruments in respect of foreign Collateral required by the Pledge Agreement or
the Security Agreement shall, as soon as practicable using commercially
reasonable efforts, but within the period specified in the Pledge Agreement or
Security Agreement, as applicable, (i) enter into such agreements, document or
instruments, each in form and substance satisfactory to the Administrative
Agent, as may be necessary or desirable in order to create and preserve the
perfection and priority of the security interest granted upon such Collateral
pursuant to such agreements, documents or instruments, and (ii) deliver such
certificates, evidences of corporate or other organizational actions, notations
and registrations, financing statements, opinions of counsel, powers of attorney
and other documents relating thereto as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.

Section 5.21. Mortgages. The Company and each Subsidiary that has entered into
any mortgage listed in Schedule 5.21 shall, as soon as practicable using
commercially reasonable efforts, but within 90 days of the Effective Date or
such longer period as the Administrative Agent shall agree, (i) execute and
deliver and cause to be recorded in the appropriate land records (with any
applicable mortgage recording, intangibles and documentary stamp taxes paid)
such amendments or supplements thereto or other instruments or agreements, each
in form and substance satisfactory to the Administrative Agent, as may be
necessary or desirable in order to continue and preserve the perfection and
priority of the security interest granted by such mortgage, and (ii) deliver
such certificates, evidences of corporate or other organizational actions,
notations and registrations, title endorsements, FEMA flood hazard
determinations (and, if any improvements are located in an area designated a
“flood hazard area,” evidence of flood insurance), financing statements,
opinions of counsel, powers of attorney and other documents relating thereto as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Defaults. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

 

70

 

--------------------------------------------------------------------------------



(a) any Borrower shall fail (i) to pay any principal of any Loan, Swingline Loan
or Reimbursement Obligation when due or (ii) to pay any interest on any Loan,
Swingline Loan or Reimbursement Obligation, any fees or any other amount payable
hereunder within two Domestic Business Days after the due date thereof;

(b) the Company shall fail to observe or perform any covenant contained in
Section 5.03 (as it relates to maintenance of existence) and Section 5.06 to
Section 5.21, inclusive;

(c) any Obligor shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) or any other Loan Document for 30 days after written notice thereof has
been given to the Company by the Administrative Agent at the request of any
Requesting Banks;

(d) any representation, warranty, certification or statement made (or deemed
made) by any Obligor in any Loan Document or in any certificate, financial
statement or other document delivered pursuant to any Loan Document shall prove
to have been incorrect in any material respect when made (or deemed made);

(e) the Company and/or any of its Subsidiaries shall fail to pay, when due or
within any applicable grace period, any amount payable in respect of any
Material Debt;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

(g) any of the Company or one or more Subsidiaries (unless such Subsidiaries are
Immaterial Subsidiaries) shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any of its assets, or shall consent
to any such relief or to the appointment of any such official or to any such
official taking possession of any of its assets, or shall make a general
assignment for the benefit of creditors, or shall state that it is unable to pay
its debts generally as they become due, or shall take any corporate action to
authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Company or one or more Subsidiaries (unless such Subsidiaries constitute
Immaterial Subsidiaries), in each case seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other

 

 

71

 

--------------------------------------------------------------------------------



similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any of its
assets, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall be entered
against the Company or any Subsidiary under the federal bankruptcy laws as now
or hereafter in effect;

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
(except for any termination under Section 4041(b) of ERISA) shall be filed under
Title IV of ERISA by any member of the ERISA Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000;

(j) a judgment or order for the payment of money in excess of $10,000,000 shall
be rendered against the Company or any Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of 10 days;

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the SEC under said Act) of 20% or more of the
outstanding shares of common stock of the Company; or Continuing Directors shall
cease to constitute a majority of the board of directors of the Company;

(l) the Guarantee granted by any Subsidiary Guarantor pursuant to the Guarantee
Agreement or the Guarantee granted by the Company pursuant to Article 10 hereof
shall cease for any reason to be in full force and effect (other than as a
result of the release of such Guarantee with respect to any Subsidiary Guarantor
or the Company, as the case may be, pursuant to the release provisions contained
therein), or any Obligor shall so assert in writing; or

(m) (i) any Lien created by any Collateral Document shall at any time on or
after such Collateral Document has been executed fail to constitute a valid and
perfected Lien on all the Collateral purported to be subject thereto, securing
the obligations purported to be secured thereby (other than (x) to the extent
attributable to the failure of the Administrative Agent to maintain possession
of

 

 

72

 

--------------------------------------------------------------------------------



any Collateral possession of which is necessary in order to perfect such Lien or
(y) as a result of the release of such Lien with respect to any Collateral
pursuant to the release provisions contained in the relevant Collateral Document
or as a result of the satisfaction of the Investment Grade Condition) or (ii)
any Obligor shall so assert in writing;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Company terminate the Commitments and the Swingline Commitment and they
shall thereupon terminate, and (ii) if requested by Banks holding more than 50%
in aggregate principal amount of the Loans, by notice to the Company declare the
Loans and Swingline Loans (together with accrued interest thereon) to be, and
the Loans and Swingline Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; provided that if any Event of Default specified in clause (g) or (h)
above occurs with respect to any Borrower, then without any notice to any
Borrower or any other act by the Administrative Agent or the Banks, the
Commitments and the Swingline Commitment shall thereupon terminate and the Loans
and Swingline Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Requesting Banks and shall thereupon notify all the Banks thereof.

Section 6.03. Cash Cover. The Borrowers agree, in addition to the provisions of
Section 6.01, that upon the occurrence and during the continuance of any Event
of Default, they shall, if requested by the Administrative Agent upon the
instruction of the Required Banks, deposit in the LC Collateral Account an
amount in immediately available funds equal to the aggregate amount available
for drawing under all Letters of Credit then outstanding at such time, provided
that, upon the occurrence of any Event of Default specified in clause (g) or (h)
of Section 6.01 with respect to any Borrower, each Borrower shall deposit such
amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Banks.


ARTICLE 7

THE ADMINISTRATIVE AGENT, JOINT LEAD ARRANGERS, DOCUMENTATION AGENT

AND SYNDICATION AGENT

Section 7.01. Appointment and Authority. (a) Each of the Banks and the LC Agents
hereby irrevocably appoints Bank of America to act on its behalf as

 

 

73

 

--------------------------------------------------------------------------------



the Administrative Agent hereunder and under the other Loan Documents, and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Joint Lead Arrangers, the Syndication Agent and
the Documentation Agent, and neither the Borrowers nor any Guarantor shall have
rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Secured Parties (as defined in the Collateral
Documents) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Secured Party for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Secured Obligations (as defined in the Collateral Documents),
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 7.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article 7 and Article 9 (including Section 9.03(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 7.02. Rights as a Bank. The Persons serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent, and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated or unless the context otherwise requires, includes the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate of the
Company as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

Section 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

 

74

 

--------------------------------------------------------------------------------



(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.05) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Company, a Bank or an LC
Agent.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by any Collateral
Document, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent

 

 

75

 

--------------------------------------------------------------------------------



also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Bank or any LC Agent, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or LC Agent unless the Administrative Agent shall have received notice to
the contrary from such Bank or LC Agent prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 7.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Banks, the LC Agents and the
Company. Upon receipt of any such notice of resignation, the Required Banks
shall have the right, in consultation with the Banks and the Company, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Banks and the LC Agents, in consultation with the Company, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the Banks
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Banks or the LC Agents under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the

 

 

76

 

--------------------------------------------------------------------------------



Administrative Agent shall instead be made by or to each Bank and the LC Agents
directly, until such time as the Required Banks appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Bank and, if
applicable, LC Agent. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder,

(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Bank and, if
applicable, LC Agent,

(b) the retiring Swing Line Bank and, if applicable, LC Agent shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and

(c) the successor LC Agent shall issue letters of credit in substitution for the
Letters of Credit issued by the retiring LC Agent, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
LC Agent to effectively assume the obligation of the retiring LC Agent with
respect to such Letters of Credit.

Section 7.07. Non-Reliance on Administrative Agent and Other Banks. Each Bank
and each LC Agent acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Bank or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Bank and
each LC Agent also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Bank or any of their Related Parties
and based on such documents and

 

 

77

 

--------------------------------------------------------------------------------



information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any duties,
obligations or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Bank, LC Agent or Swing Line Leader hereunder.

Section 7.09. Collateral and Guaranty Matters. The Banks and the LC Agents
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent in the circumstances contemplated by Section 13 of the Security Agreement,
Section 16 of the Pledge Agreement or Section 5.18(b) hereof; and

(b) to release any Subsidiary Guarantor from its obligations under its Guarantee
in the circumstances contemplated by Section 4 of the Guarantee Agreement.

Upon request by the Administrative Agent at any time, the Required Banks will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
guarantee under the Guarantee Agreement pursuant to this Section 7.09.

Section 7.10. Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its account, fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Loan or Money
Market LIBOR Loan:

(a) the Administrative Agent reasonably determines that for any reason deposits
in dollars are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period

 

 

78

 

--------------------------------------------------------------------------------



of such Euro-Dollar Rate Loan or Money Market LIBOR Loan, or adequate and
reasonable means do not exist for determining the Adjusted London Interbank
Offered Rate for any requested Interest Period with respect to a proposed
Euro-Dollar Loan, or

(b) in the case of Euro-Dollar Loans, Banks having 50% or more of the aggregate
principal amount of the affected Loans advise the Administrative Agent that the
Adjusted London Interbank Offered Rate, as the case may be, as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Banks of funding their Euro-Dollar Loans, as the case may be, for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans, or to continue such Loans
for an additional Interest Period, or to convert outstanding Loans into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
affected Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, (i) if such affected Borrowing is a
Euro-Dollar Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing and (ii) if such affected Borrowing is a Money Market LIBOR Borrowing,
the Money Market LIBOR Loans comprising such Borrowing shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.

Section 8.02. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency, shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans to
any Borrower and such Bank shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Company, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans to such
Borrower, to continue Euro-Dollar Loans to such Borrower for an additional
Interest Period or to convert outstanding Loans of such Borrower into
Euro-Dollar Loans, shall be

 

 

79

 

--------------------------------------------------------------------------------



suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such notice
is given, each Euro-Dollar Loan of such Bank then outstanding to such Borrower
shall be converted to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Euro-Dollar Loan if such Bank may
lawfully continue to maintain and fund such Loan to such day or (ii) immediately
if such Bank shall determine that it may not lawfully continue to maintain and
fund such Loan to such day.

Section 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan, Swingline Loan or Letter of Credit or
any obligation to make Committed Loans, Swingline Loans or participate in
Letters of Credit or (y) the date of the related Money Market Quote, in the case
of any Money Market Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) or the Swingline Bank with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or the Swingline Bank or shall impose on any Bank (or
its Applicable Lending Office) or the Swingline Bank or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Fixed Rate Loans, its Note, its Swingline Loans, its
Swingline Note, its obligation to make Fixed Rate Loans or Swingline Loans or
its obligation to participate in any Letter of Credit and the result of any of
the foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Fixed Rate Loan, or participating in any
Letter of Credit or increase the cost to the Swingline Bank of making or
maintaining any Swingline Loan or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) or the Swingline Bank
under this Agreement or under its Note or Swingline Note with respect thereto,
by an amount deemed by such Bank or the Swingline Bank to be material, then,
within 15 days after receiving a request by such Bank or the Swingline Bank for
compensation under this subsection, accompanied by a certificate complying with
subsection (e) of this Section (with a copy to the Administrative Agent), the

 

 

80

 

--------------------------------------------------------------------------------



relevant Borrower shall, subject to subsection (f) of this Section, pay to such
Bank or the Swingline Bank such additional amount or amounts as will compensate
such Bank or the Swingline Bank for such increased cost or reduction.

(b) If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Agent with any request or
directive (whether or not having the force of law) made on or after the date of
this Agreement by any such authority, central bank or comparable agency, shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance assessment or similar requirement against
any Letter of Credit issued by such LC Agent or shall impose on any LC Agent any
other condition affecting its Letters of Credit or its obligation to issue
Letters of Credit and the result of any of the foregoing is to increase the cost
to such LC Agent of issuing any Letter of Credit or to reduce the amount of any
sum received or receivable by such LC Agent under this Agreement with respect
thereto, by an amount deemed by such LC Agent to be material, then, within 15
days after demand by such LC Agent (with a copy to the Administrative Agent),
the relevant Borrower shall pay to such LC Agent such additional amount or
amounts as will compensate such LC Agent for such increased cost or reduction.

(c) If any Bank, the Swingline Bank or any LC Agent shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank, the Swingline Bank or such LC Agent, as
the case may be (or its Parent), as a consequence of its obligations hereunder
to a level below that which such Bank, the Swingline Bank or such LC Agent, as
the case may be (or its Parent), could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by it to be material, then from
time to time, within 15 days after receiving a request by such Bank, the
Swingline Bank or such LC Agent, as the case may be, for compensation under this
subsection, accompanied by a certificate complying with subsection (e) of this
Section (with a copy to the Administrative Agent), the Company shall, subject to
subsection (f) of this Section, pay to such Bank, the Swingline Bank or such LC
Agent, as the case may be, such additional amount or amounts as will compensate
it (or its Parent) for such reduction.

 

 

81

 

--------------------------------------------------------------------------------



(d) Each Bank, the Swingline Bank and each LC Agent will promptly notify the
Company and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle it to compensation pursuant
to this Section and will designate a different Applicable Lending Office or LC
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in its judgment, be otherwise disadvantageous to
it. If a Bank, the Swingline Bank or an LC Agent fails to notify the Company of
any such event within 180 days after such event occurs, it shall not be entitled
to compensation under this Section for any effect of such event arising more
than 180 days before it does notify the Company thereof.

(e) Each request by a Bank, the Swingline Bank or an LC Agent for compensation
under this Section shall be accompanied by a certificate, signed by one of its
authorized employees, setting forth in reasonable detail (i) the basis for
claiming such compensation, (ii) the additional amount or amounts to be paid to
it hereunder and (iii) the method of calculating such amount or amounts, which
certificate shall be conclusive in the absence of manifest error. In determining
such amount, such Bank, the Swingline Bank or such LC Agent may use any
reasonable averaging and attribution methods.

(f)  Notwithstanding any other provision of this Section, none of the Banks, the
Swingline Bank and such LC Agent shall be entitled to compensation under
subsection (a), (b) or (c) of this Section if it is not then its general
practice to demand compensation in similar circumstances under comparable
provisions of other credit agreements.

Section 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Borrower
pursuant to the Loan Documents, and all liabilities with respect thereto,
excluding (i) in the case of each Bank Party, taxes imposed on or measured by
its income, and franchise or similar taxes imposed on it, by a jurisdiction
under the laws of which it is organized or qualified to do business (but only if
the taxes are imposed solely because such Bank Party is qualified to do business
in such jurisdiction without regard to any Loan) or in which its principal
executive office is located or in which its Applicable Lending Office or LC
Office is located and (ii) in the case of each Bank, any United States
withholding tax imposed on such payments other than such withholding tax imposed
as a result of a change in treaty, law or regulation occurring after a Bank
first becomes subject to this Agreement.

“Other Taxes” means any present or future stamp, documentary or mortgage
recording taxes and any other excise or property taxes, or similar charges or
levies, which arise from any payment made pursuant to the Loan

 

 

82

 

--------------------------------------------------------------------------------



Documents or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.

(b) Each payment by a Borrower to or for the account of any Bank Party under any
Loan Document shall be made without deduction for any Taxes or Other Taxes;
provided that, if a Borrower shall be required by law to deduct any Taxes or
Other Taxes from any such payment, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.04) such Bank Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent, at its address referred to in Section
9.01, the original or a certified copy of a receipt evidencing payment thereof.

(c) The relevant Borrower agrees to indemnify each Bank Party for the full
amount of any Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.04) paid by such Bank Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
provided that such Borrower shall not indemnify any Bank Party for any penalties
or interest on any Taxes or Other Taxes accrued during the period between the
15th day after such Bank Party has received a notice from the jurisdiction
asserting such Taxes or Other Taxes and such later day on which such Bank Party
has informed such Borrower of the receipt of such notice. This indemnification
shall be paid within 15 days after such Bank Party makes demand therefor.

(d) Each Bank Party organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank Party listed on the signature pages hereof
and on or prior to the date on which it becomes a Bank Party in the case of each
other Bank Party, and from time to time thereafter if requested in writing by
the Company (but only so long as such Bank Party remains lawfully able to do
so), shall provide the Company with Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Bank Party is entitled to benefits under an income
tax treaty to which the United States is a party which exempts such Bank Party
from United States withholding tax or reduces the rate of withholding tax on
payments of interest for the account of such Bank Party or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States.

 

 

83

 

--------------------------------------------------------------------------------



(e) For any period with respect to which a Bank Party has failed to provide the
Company with the appropriate form as required by Section 8.04(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
Party shall not be entitled to indemnification under Section 8.04(b) or (c) with
respect to Taxes (including penalties, interest and expenses) imposed by the
United States; provided that if a Bank Party, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Borrowers shall take
such steps as such Bank Party shall reasonably request to assist such Bank Party
to recover such Taxes.

(f) If any Borrower is required to pay additional amounts to or for the account
of any Bank Party pursuant to this Section 8.04, then such Bank Party will
change the jurisdiction of its Applicable Lending Office or LC Office if, in the
judgment of such Bank Party, such change (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank Party.

(g) If a Bank Party receives a notice from a taxing authority asserting any
Taxes or Other Taxes for which any Borrower is required to indemnify such Bank
Party under Section 8.04(c), it shall furnish to such Borrower a copy of such
notice no later than 90 days after the receipt thereof. If such Bank Party has
failed to furnish a copy of such notice to such Borrower within such 90-day
period as required by this Section 8.04(g), such Borrower shall not be required
to indemnify such Bank Party for any such Taxes or Other Taxes (including
penalties, interest and expenses thereon) arising between the 90th day after
such Bank Party has received such notice and the day on which such Bank Party
has furnished to such Borrower a copy of such notice.

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans. If (i)
the obligation of any Bank to make or maintain Euro-Dollar Loans to any Borrower
has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03 or Section 8.04 with respect to its Euro-Dollar
Loans to any Borrower and, in either case, the Company shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans to such Borrower which would otherwise be made by such
Bank as (or continued as or converted into) Euro-Dollar Loans, as the case may
be, shall instead be Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks). If such Bank notifies the Company that the circumstances giving rise to
such notice no longer apply, the principal amount of each such Base Rate Loan

 

 

84

 

--------------------------------------------------------------------------------



shall be converted into a Euro-Dollar Loan, as the case may be, on the first day
of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

Section 8.06. Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any Bank
has demanded compensation under Section 8.03 or Section 8.04, the Company shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory substitute bank or banks (which may be one or more of the
Banks) to replace such Bank. Any substitution under this Section 8.06 may be
accomplished, at the Company’s option, either (i) by the replaced Bank assigning
its rights and obligations hereunder to the replacement bank or banks pursuant
to Section 9.06(c) at a mutually agreeable price or (ii) by the Company
prepaying all outstanding Loans from the replaced Bank and terminating its
Commitment on a date specified in a notice delivered to the Administrative Agent
and the replaced Bank at least three Euro-Dollar Business Days before the date
so specified (and compensating such Bank for any resulting funding losses as
provided in Section 2.14) and concurrently the replacement bank or banks
assuming a Commitment in an amount equal to the Commitment being terminated and
making Loans in the same aggregate amount and having the same maturity date or
dates as the Committed Loans being prepaid, all pursuant to documents reasonably
satisfactory to the Administrative Agent (and in the case of any document to be
signed by the replaced Bank, reasonably satisfactory to such Bank). No such
substitution shall relieve the Borrowers of their obligation to compensate
and/or indemnify the replaced Bank as required by Sections 8.03 and 8.04 with
respect to the period before it is replaced and to pay all accrued interest,
accrued fees and other amounts owing to the replaced Bank hereunder.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) Notices Generally. Except as provided in subsection (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to any Borrower, the Administrative Agent, any LC Agent, the Swing Line
Bank, or any Joint Lead Arranger, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 9.01; and

 

 

85

 

--------------------------------------------------------------------------------



(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Bank
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Bank Party pursuant to Article 2 if such Bank Party has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

 

86

 

--------------------------------------------------------------------------------



MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Bank, any LC Agent or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Borrower, any Bank, any LC Agent or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Joint Lead Arrangers, the LC Agent and the Swing Line Bank may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Bank may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the LC Agent and
the Swing Line Bank. In addition, each Bank agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank. Furthermore, each Public Bank
agrees to cause at least one individual at or on behalf of such Public Bank to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Bank or its delegate, in accordance with such Public Bank’s compliance
procedures and applicable law, including United States Federal and state
securities laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, LC Agent and Banks. The Administrative
Agent, the LC Agent and the Banks shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Company even if such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein. The Company shall
indemnify the Administrative Agent, the Joint Lead Arrangers, the

 

 

87

 

--------------------------------------------------------------------------------



LC Agent, each Bank and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company, except to the
extent caused by such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction.

Section 9.02. No Waivers. No failure or delay by any Bank Party in exercising
any right, power or privilege under any Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in the Loan Documents shall be cumulative and
not exclusive of any rights or remedies provided by law.

Section 9.03. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Joint Lead Arrangers and their
affiliates, including reasonable fees and disbursements of special counsel, in
connection with the negotiation and preparation of the Loan Documents, (ii) all
reasonable out-of-pocket expenses of the Joint Lead Arrangers, the
Administrative Agent and the affiliates of each Joint Lead Arranger, including
reasonable fees and disbursements of special counsel and reasonable fees and
disbursements of accountants and any other advisors to the Joint Lead Arrangers,
the Administrative Agent and the affiliates of each Joint Lead Arranger, in
connection with the administration of the Loan Documents, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default thereunder
and (iii) if an Event of Default occurs, all out-of-pocket expenses incurred by
the Joint Lead Arrangers and each Bank Party including (without duplication) the
fees and disbursements of special counsel and the allocated cost of internal
counsel and the fees and disbursements of accountants and any other advisors to
the Joint Lead Arrangers or any Bank Party, in connection with any collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.

(b) The Company agrees to indemnify each Bank Party and the respective Related
Parties of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of the Loan Documents or any actual or proposed use
of proceeds of Loans or Letters of Credit hereunder; provided that no Indemnitee
shall have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

 

 

88

 

--------------------------------------------------------------------------------



(c) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Joint Lead Arranger or
any Related Party thereof, each Bank severally agrees to pay to the applicable
payee such Bank’s ratable share based on its relative Credit Exposure
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Joint Lead Arranger in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or Joint Lead Arranger in connection with such capacity.

(d) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.

Section 9.04. Sharing of Set-Offs. (a) Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest that has become
due with respect to the Loans held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount of principal and
interest that has become due with respect to the Loans held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Loans held by the Banks shall be shared by the
Banks pro rata.

(b) Each Bank further agrees that if it shall, by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of the principal of and interest on the Reimbursement
Obligations held by it or for its account which is greater than the proportion
received in respect of the aggregate amount of the principal of and interest on
the Reimbursement Obligations held by or for the account of any other Bank, the
Bank receiving such proportionately greater payment shall purchase such
participations in the aggregate amount of the principal of and interest on the
Reimbursement Obligations held by or for the account of the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of the aggregate amount of the principal of and interest on the
Reimbursement Obligations held by or for the account of the Banks shall be
shared by them pro rata.

 

 

89

 

--------------------------------------------------------------------------------



(c) Nothing in this Section shall impair the right of any Bank to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the relevant Borrower other than
its indebtedness hereunder.

(d) Each Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan, Swingline Loan or
Reimbursement Obligation, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Borrower in the amount of such participation.

Section 9.05. Amendments and Waivers. (a) Any provision of this Agreement, the
Notes or the Swingline Note may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrowers and the
Required Banks (and, if the rights or duties of the Administrative Agent, any LC
Agent, the Swingline Bank, or the Joint Lead Arrangers and their affiliates are
affected thereby, by the Administrative Agent, such LC Agent, the Swingline
Bank, or the Joint Lead Arrangers and their affiliates, as the case may be);
provided that no such amendment or waiver shall, unless signed by all the Banks
affected thereby, (i) increase or decrease the Commitment of any Bank (except
for a ratable decrease in the Commitments of all Banks) or subject any Bank to
any additional obligation, (ii) reduce the principal of or rate of interest on
any Loan or Swingline Loan or any fees hereunder, (iii) postpone the date fixed
for any payment of principal of or interest on any Loan or Swingline Loan or any
fees hereunder or for the termination of any Commitment, (iv) reduce the
principal of or rate of interest on any Reimbursement Obligation, (v) postpone
the date fixed for payment by the Borrower of any Reimbursement Obligation or
extend the expiry date of any Letter of Credit to a date later than the LC
Termination Date, (vi) unless signed by the Swingline Bank, increase the
Swingline Commitment, postpone the date fixed for termination of the Swingline
Commitment or otherwise affect any of its rights and obligations, (vii) release
the Company from its obligations under Article 10 hereof or (viii) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement (including without limitation subsection (b) of this Section 9.05).

(b) Any provision of the Collateral Documents or the Guarantee Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Obligor party thereto and the Administrative Agent with the
consent of the Required Banks; provided that no such amendment or waiver shall,
unless signed by each Obligor party thereto and the Administrative Agent with
the consent of all the Banks, (i) effect or permit a release of all or
substantially all of the Collateral, or (ii) release all or substantially

 

 

90

 

--------------------------------------------------------------------------------



all of the Obligors from their obligations under the Guarantee Agreement or
permit termination of the Guarantee Agreement, except in each case as expressly
permitted by the terms thereof and, in the case of clause (i) of this proviso,
Section 5.18(b).

(c) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the written consent of the Company and the
Administrative Agent and without the input or consent of any Bank to the extent
necessary to integrate any Incremental Facility on substantially the same terms
(except as expressly contemplated by Section 2.18) as those applicable to the
Loans hereunder (including to include New Banks in any determination of the
Required Banks).

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank, each LC Agent and the Swingline Bank;
provided that upon (x) the consummation of any Asset Sale (or any sale or other
disposition described in clause (iii) of the definition of Asset Sale) permitted
by the terms of this Agreement and consisting of the disposition of all of the
capital stock of a Subsidiary Borrower, (y) release of such Subsidiary Borrower
from its obligations under any Guarantee of any other Debt of the Company or any
of its Subsidiaries (or automatic termination of the obligations of such
Subsidiary Borrower under any such Guarantee) and (z) repayment in full of all
outstanding Loans made to such Subsidiary Borrower and all Reimbursement
Obligations owed by such Subsidiary Borrower and cancellation or termination of
all Letters of Credit issued for its account (or the assumption on the terms set
forth in this Agreement by the Company or any other Borrower under the Credit
Agreement of the reimbursement obligations with respect to such Letters of
Credit), such Subsidiary Borrower shall be released from its obligations
hereunder (and such release shall not require the consent of any Bank Party).

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans or all or any part of its LC Exposure. If any Bank grants a
participating interest to a Participant, whether or not upon notice to any of
the Borrowers or the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, such Bank shall remain the
holder of its Loans or LC Exposure, as the case may be, and the Borrowers and
the Administrative Agent shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation,

 

 

91

 

--------------------------------------------------------------------------------



the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.05(a) or clause
(i) or (ii) of Section 9.05(b) without the consent of the Participant. Each
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c) Any Bank may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (equivalent to an initial
Commitment of not less than $5,000,000) of all, of its rights and obligations
under this Agreement and the Notes, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit I hereto executed by such Assignee and such
transferor Bank, with (and subject to) the subscribed consents of the Company,
the LC Agents, the Swingline Bank and the Administrative Agent (which consents
shall not be unreasonably withheld); provided that (i) such Company consents
shall not be required if the Assignee is an affiliate of such transferor Bank or
was a Bank immediately prior to such assignment or if, at the time of the
proposed assignment, an Event of Default has occurred and is continuing; (ii)
such assignment may, but need not, include rights of the transferor Bank in
respect of outstanding Money Market Loans; and (iii) the $5,000,000 minimum
amount specified above for partial assignments of the transferor Bank’s rights
and obligations shall not apply if the Assignee was a Bank immediately prior to
such assignment. Upon execution and delivery of such instrument and payment by
such Assignee to such transferor Bank of an amount equal to the purchase price
agreed between such transferor Bank and such Assignee, such Assignee shall be a
Bank party to this Agreement and shall have all the rights and obligations of a
Bank with a Commitment as set forth in such instrument of assumption, and the
transferor Bank shall be released from its obligations hereunder (and its
Commitment shall be reduced) to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that, if required, new Notes are issued to the Assignee. In connection with any
such assignment, the transferor Bank shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500;
provided that the Company shall pay such administrative fee if such assignment
is required by the Company pursuant to Section 8.06. If the Assignee is not
incorporated under the laws of the United States of America or a

 

 

92

 

--------------------------------------------------------------------------------



state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04(d).

(d) Any Bank or Swingline Bank may at any time assign all or any portion of its
rights under this Agreement and its Notes or Swingline Notes, as the case may
be, to a Federal Reserve Bank. No such assignment shall release the transferor
Bank or Swingline Bank from its obligations hereunder.

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Company’s prior written consent or by
reason of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

Section 9.07. No-Reliance on Margin Stock. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

Section 9.08. Governing Law; Submission to Jurisdiction. (a) Each Letter of
Credit and Section 2.16 shall be subject to the UCP and the ISP, with respect to
commercial and standby Letters of Credit respectively and, to the extent not
inconsistent therewith, the laws of the State of New York.

(b) SUBJECT TO CLAUSE (A) OF THIS SECTION, EACH LOAN DOCUMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(c) Each Borrower hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for purposes of all legal proceedings
arising out of or relating to any Loan Document or the transactions contemplated
thereby. Each Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

Section 9.09. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

93

 

--------------------------------------------------------------------------------



Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR TRANSACTIONS CONTEMPLATED THEREBY.

Section 9.11. Judgment Currency. If for the purposes of enforcing the
obligations of any Borrower hereunder it is necessary to convert a sum due from
such Person in U.S. dollars (“dollars”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent and the Banks could purchase dollars with such currency at
or about 11:00 A.M. (New York City time) on the Domestic Business Day preceding
that on which final judgment is given. The obligations in respect of any sum due
to the Agent and the Banks hereunder shall, notwithstanding any adjudication
expressed in a currency other than dollars, be discharged only to the extent
that on the Domestic Business Day following receipt by the Agent and the Banks
of any sum adjudged to be so due in such other currency the Agent and the Banks
may in accordance with normal banking procedures purchase dollars with such
other currency; if the amount of dollars so purchased is less than the sum
originally due to the Agent and the Banks in dollars, each Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such adjudication, to indemnify the Agent and the Banks
against such loss, and if the amount of dollars so purchased exceeds the sum
originally due to the Agent and the Banks, it shall remit such excess to such
Borrower.

Section 9.12. USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 9.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees and acknowledges its Affiliates
understanding that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers and their respective
Affiliates on the one hand, and the Administrative Agent and the

 

 

94

 

--------------------------------------------------------------------------------



Joint Lead Arrangers, on the other hand, (ii) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) the Administrative Agent and
each of the Joint Lead Arrangers is and have been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower or any of their respective Affiliates and (ii) neither the
Administrative Agent nor any Joint Lead Arranger has any obligation to any
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests to the
Borrowers or their respective Affiliates. To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and the Joint Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

ARTICLE 10

GUARANTY

Section 10.01. The Guaranty. The Company hereby unconditionally guarantees the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
any Subsidiary Borrower pursuant to this Agreement, and the full and punctual
payment of all other amounts payable by any Subsidiary Borrower under the Loan
Documents to which it is a party. Upon failure by any Subsidiary Borrower to pay
punctually any such amount when due, the Company shall forthwith on demand pay
the amount not so paid at the place and in the manner specified in this
Agreement. The Company further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not to collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Bank
Party to any of the security held for payment of the Secured Obligations (as
defined in the Collateral Documents) or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Bank Party in favor
of the Company or any other person.

Section 10.02. Guaranty Unconditional. The obligations of the Company under this
Article 10 shall be unconditional and absolute and, without limiting the

 

 

95

 

--------------------------------------------------------------------------------



generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Subsidiary Borrower under the Loan Documents to which
it is a party, by operation of law or otherwise;

(b) any modification or amendment of or supplement to any Loan Document;

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Subsidiary Borrower under any Loan
Document to which it is a party;

(d) any change in the corporate existence, structure or ownership of any
Subsidiary Borrower, or any bankruptcy, insolvency, reorganization or other
similar proceeding affecting any Subsidiary Borrower or its assets or any
resulting release or discharge of any obligation of any Subsidiary Borrower
contained in any Loan Document to which it is a party;

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any Subsidiary Borrower, the Administrative Agent, any
Bank or any other Person, whether in connection with the Loan Documents or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any Subsidiary
Borrower for any reason of any Loan Document to which it is a party, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Subsidiary Borrower of the principal of or interest on any of its Notes or
any other amount payable by it under any Loan Document to which it is a party;
or

(g) any other act or omission to act or delay of any kind by any Subsidiary
Borrower, the Administrative Agent, any Bank or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Company’s obligations
hereunder.

Section 10.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations under this Article 10 shall remain in
full force and effect until the Commitments shall have terminated, all Letters
of Credit shall have terminated or been canceled (unless such Letters of Credit
have been fully cash collateralized pursuant to arrangements satisfactory to

 

 

96

 

--------------------------------------------------------------------------------



the applicable LC Agent, or back-stopped by a separate letter of credit, in form
and substance and issued by an issuer satisfactory to the applicable LC Agent)
and the principal of and interest on the Loans and the Swingline Loans made to
each Subsidiary Borrower, the Reimbursement Obligations of each Subsidiary
Borrower and all other amounts payable by each Subsidiary Borrower under the
Loan Documents shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or Swingline Loan made to any Subsidiary
Borrower or any Reimbursement Obligation of such Subsidiary Borrower or other
amount payable by such Subsidiary Borrower under the Loan Documents is rescinded
or must be otherwise restored or returned upon the bankruptcy, insolvency or
reorganization of such Subsidiary Borrower or otherwise, the Company’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

Section 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Subsidiary Borrower or any other Person.

Section 10.05. Subrogation. Upon making full payment with respect to any
obligation of any Subsidiary Borrower under this Article 10, the Company shall
be subrogated to the rights of the payee against such Subsidiary Borrower with
respect to such obligation; provided that the Company shall not enforce any
payment by way of subrogation against such Subsidiary Borrower so long as (i)
any Bank has any Commitment hereunder, (ii) any Letter of Credit is outstanding
or (iii) any amount payable by any Subsidiary Borrower hereunder remains unpaid.

Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Subsidiary Borrower under the Loan Documents is stayed
upon any bankruptcy, insolvency or reorganization of such Subsidiary Borrower or
otherwise, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company hereunder forthwith
on demand by the Administrative Agent made at the request of the Required Banks.

 

 

97

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

Borrower:

 

 

 

 

 

 

 

 

FOOT LOCKER, INC.

 

 

 

By: 


/s/ John A. Maurer

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name: John A. Maurer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

Subsidiary Borrowers:

 

 

 

 

 

 

 

 

FOOTLOCKER.COM, INC.

 

 

 

FOOT LOCKER RETAIL, INC.

 

 

 

TEAM EDITION APPAREL, INC.

 

 

 

FOOT LOCKER STORES, INC.

 

 

 

FOOT LOCKER SPECIALTY, INC.

 

 

 

FOOT LOCKER AUSTRALIA, INC.

 



 

By: 


/s/ John A. Maurer

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name: John A. Maurer

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

FOOT LOCKER EUROPE B.V.

 

 

 

By: 


/s/ John A. Maurer

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name: John A. Maurer

 

 

 

 

Title: Attorney in Fact

 

--------------------------------------------------------------------------------



Continuing Banks

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

        Administrative Agent, Swingline

 

 

        Bank, and Bank

 



 

By: 


/s/ Thomas Kane

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  Thomas Kane

 

 

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------



 

 

 

THE BANK OF NEW YORK, as LC

 

 

 

        Agent and Bank

 



 

By: 


/s/ William M. Feathers

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  William M. Feathers

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------



 

 

 

THE BANK OF NOVA SCOTIA NEW

 

 

 

        YORK AGENCY, as Bank

 



 

By: 


/s/ Todd Meller

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  Todd Meller

 

 

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------



 

 

 

HSBC BANK USA, N.A, as Bank

 



 

By: 


/s/ Richard van der Meer

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  Richard van der Meer

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------



 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

 

        Joint Bookrunner and Syndication

 

 

 

        Agent

 



 

By: 


/s/ Jules Panno

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  Jules Panno

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------



 

 

 

WELLS FARGO BANK, N.A., as

 

 

 

        Documentation Agent

 



 

By: 


/s/ Donald Schwartz

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name:  Don Schwartz

 

 

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------



 

 

US BANK, NATIONAL ASSOCIATION, as Bank



 

By: 


/s/ Kenneth R. Fiefer

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Kenneth R. Fiefer

 

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------



 

 

ING BANK N.V., as Bank



 

By: 


/s/ M.H. Elfrink-Rijntjes

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: M.H. Elfrink-Rijntjes

 

 

 

Title: Vice President

 

 

 

 

 



 

 


/s/ Jan-Evert Post

 

 

 

--------------------------------------------------------------------------------

 

 

 

Jan-Evert Post
Managing Director

 

--------------------------------------------------------------------------------



Departing Banks

Each of the undersigned Departing Banks acknowledges and agrees to the
provisions of Section 3.02(a).

 

 

 

WACHOVIA BANK, as Departing Bank



 

By: 


/s/ Susan T. Gallagher

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Susan T. Gallagher

 

 

 

Title: Director

 

--------------------------------------------------------------------------------



 

 

BANCO POPULAR PUERTO RICO, as
Departing Bank



 


By: 

/s/ Hector J. Gonzalez

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Hector J. Gonzalez

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



Subsidiary Guarantors

Acknowledged and consented to by:

 

 

 

EASTBAY, INC.

 

 

FOOT LOCKER.COM, INC.

 

 

FOOT LOCKER AUSTRALIA, INC.

 

 

FOOT LOCKER STORES, INC.

 

 

ROBBY’S SPORTING GOODS, INC.

 

 

TEAM EDITION APPAREL, INC.

 

 

FOOT LOCKER CORPORATE SERVICES, INC.

 

 

FOOT LOCKER HOLDINGS, INC.

 

 

FOOT LOCKER RETAIL, INC.

 

 

FOOT LOCKER SOURCING, INC.

 

 

FOOT LOCKER SPECIALTY, INC.

 

 

FOOT LOCKER NEW ZEALAND, INC.

 

 

FL EUROPE HOLDINGS, INC.

 

 

FL SPECIALTY OPERATIONS LLC

 

 

FL RETAIL OPERATIONS LLC

 

 

FL CANADA HOLDINGS, INC.

 

 

FOOT LOCKER ASIA, INC.

 

 

FL CORPORATE NY, LLC

 

 

FL RETAIL NY, LLC

 

 

FL SPECIALTY NY, LLC

 

 

 

By: 

/s/ John A. Maurer

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: John A. Maurer

 

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------



COMMITMENT SCHEDULE

 

Bank

 

Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

 

$

37,000,000

Bank of America, N.A.

 

$

37,000,000

Wells Fargo Bank, National Association

 

$

30,000,000

U.S. Bank, National Association

 

$

20,000,000

The Bank of Nova Scotia New York Agency

 

$

16,000,000

HSBC Bank USA, N.A.

 

$

15,000,000

The Bank of New York Mellon

 

$

10,000,000

ING Bank N.V.

 

$

10,000,000

Wachovia Bank, National Association

 

$

0

Banco Popular Puerto Rico

 

$

0

Total

 

$

175,000,000

 

--------------------------------------------------------------------------------



PRICING SCHEDULE

The “Euro-Dollar Margin”, “LC Fee Rate” and “Facility Fee Rate” for any day are
the respective percentages per annum set forth in the table below in the
applicable row under the column corresponding to the Pricing Level that applies
on such day:

 

Pricing Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Committed Loan Euro-Dollar Margin and LC Fee Rate

 

1.30%

 

1.50%

 

1.70%

 

1.85%

 

2.00%

Facility Fee Rate

 

0.20%

 

0.25%

 

0.30%

 

0.40%

 

0.50%

“Base Rate Margin” means, on any day, (i) the Euro-Dollar Margin for such day
minus (ii) 1.00%

For purposes of this Schedule, the following terms have the following meanings:

“Fixed Charge Coverage Ratio” means, as of any day, the ratio, at the last day
of the most recently ended Fiscal Quarter for which financial statements have
been delivered in accordance with the Agreement, of (i) the sum of EBIT plus 1/3
of Annual Rent Expense, in each case for the four consecutive Fiscal Quarters
then ended, to (ii) the sum of Interest Expense plus 1/3 of Annual Rent Expense,
in each case for the same four consecutive Fiscal Quarters; provided that during
any period when financial statements have not been delivered in accordance with
the Agreement, the Fixed Charge Coverage Ratio shall be deemed to be less than
1.50:1.

“Level I Pricing” applies on any day on which the Fixed Charge Coverage Ratio is
greater than or equal to 3.00:1.

“Level II Pricing” applies on any day on which the Fixed Charge Coverage Ratio
is greater than or equal to 2.50:1 and Level I Pricing does not apply.

“Level III Pricing” applies on any day on which the Fixed Charge Coverage Ratio
is greater than or equal to 2.00:1 and neither Level I Pricing nor Level II
Pricing applies.

“Level IV Pricing” applies on any day on which the Fixed Charge Coverage Ratio
is greater than or equal to 1.50:1 and none of Level I Pricing, Level II Pricing
or Level III Pricing applies.

“Level V Pricing” applies on any day on which no other Pricing Level applies.

 

--------------------------------------------------------------------------------



“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing, Level III Pricing, Level IV Pricing or Level V Pricing applies on
any day.

 

--------------------------------------------------------------------------------



EXHIBIT A

NOTE

New York, New York

May__ , 2008

For value received, FOOT LOCKER, INC., a New York corporation (the “Borrower”),
promises to pay to the order of _____________ (the “Bank”), for the account of
its Applicable Lending Office, the unpaid principal amount of each Committed
Loan made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on the maturity date thereof provided for in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Committed Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of Bank of America, N.A., Building B, 2001 Clayton Road, Mail Code:
CA4-702-02-25, Concord, California 94520-2405.

All Committed Loans made by the Bank, the respective types thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Committed Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that neither the failure of the Bank to make any such
recordation or endorsement, nor any error therein, shall affect the obligations
of the Borrower hereunder or of the Borrower or any other Obligor under any Loan
Document.

This note is one of the Notes referred to in the Sixth Amended and Restated
Credit Agreement dated as of May 16, 2008, among the Borrower, its Subsidiaries
party thereto, the Banks party thereto, Bank of America, N.A., as Administrative
Agent and Swingline Bank, The Bank of New York as LC Agent, Banc of America
Securities LLC and J.P. Morgan Securities Inc., as Joint Lead Arrangers and
Joint Book Runners, the Syndication Agent party thereto, and the Documentation
Agent party thereto (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment hereof, the acceleration of the maturity hereof and the basis upon
which this Note is guaranteed and secured.

 


--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

FOOT LOCKER, INC.

By:     Name:   Title:

 

 

 


--------------------------------------------------------------------------------

 

 

Note (cont’d)

COMMITTED LOANS

AND PAYMENTS OF PRINCIPAL

 

 

Date

Amount of Committed
Loan

Amount of
Principal Repaid

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

EXHIBIT B

SWINGLINE NOTE

New York, New York

May __, 2008

For value received, FOOT LOCKER, INC., a New York corporation (the “Borrower”),
promises to pay to the order of BANK OF AMERICA, N.A. (the “Swingline Bank”) the
unpaid principal amount of each Swingline Loan made by the Swingline Bank to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Swingline Loan on the dates and at the
rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Bank of America,
N.A., Building B, 2001 Clayton Road, Mail Code: CA4-702-02-25, Concord,
California 94520-2405.

All Swingline Loans made by the Swingline Bank and all repayments of the
principal thereof shall be recorded by the Swingline Bank and, if the Swingline
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Swingline Loan then outstanding may be endorsed by the Swingline Bank on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that neither the failure of the Swingline Bank
to make any such recordation or endorsement, nor any error therein, shall affect
the obligations of the Borrower hereunder or of the Borrower or any other
Obligor under any Loan Document.

This note is the Swingline Note referred to in the Sixth Amended and Restated
Credit Agreement dated as of May 16, 2008 among the Borrower, its Subsidiaries
party thereto, the Banks party thereto, Bank of America, N.A. as Administrative
Agent and Swingline Bank, The Bank of New York as LC Agent, Banc of America
Securities LLC and J.P. Morgan Securities Inc. as Joint Lead Arrangers and Joint
Book Runners, the Syndication Agent party thereto, and the Documentation Agent
party thereto (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment hereof, the acceleration of the maturity hereof and the basis upon
which this Note is guaranteed and secured.

 


--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

FOOT LOCKER, INC.

By:     Name:   Title:

 

 


--------------------------------------------------------------------------------

 

 

Swingline Note (cont’d)

SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL

Date

Amount of
Swingline
Loan

Amount of
Principal
Repaid

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONEY MARKET QUOTE REQUEST

[Date]

To:

Bank of America, N.A., as Administrative Agent

Building B

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, California 94520-2405

Attention: Remedios A. David

From:

Foot Locker, Inc.

Re:

Sixth Amended and Restated Credit Agreement dated as of May 16, 2008 among Foot
Locker, Inc., its Subsidiaries party thereto, the Banks party thereto, Bank of
America, N.A., as Administrative Agent and Swingline Bank, The Bank of New York
as LC Agent, Banc of America Securities LLC and J.P. Morgan Securities Inc. as
Joint Lead Arrangers and Joint Book Runners, the Syndication Agent party
thereto, and the Documentation Agent party thereto (as the same may be amended
from time to time, the “Credit Agreement”).


We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

Date of Borrowing: __________________

 

Principal Amount1

Interest Period2

 

 

$

 

 

 

 

 

 

 

_________________________

  1Amount must be $15,000,000 or a larger multiple of $1,000,000.

  2Not less than one month (LIBOR Auction) or not less than 14 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 


--------------------------------------------------------------------------------

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.


FOOT LOCKER, INC.

By:

 

 

 

Name

 

Title:  

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INVITATION FOR MONEY MARKET QUOTES

 

 

To:

[Name of Bank]

 

Re:

Invitation for Money Market Quotes to Foot Locker, Inc. (the “Borrower”)

 

Pursuant to Section 2.03 of the Sixth Amended and Restated Credit Agreement
dated as May 16, 2008 among Foot Locker, Inc. (the “Borrower”), its Subsidiaries
party thereto, the Banks party thereto, Bank of America N.A. as Administrative
Agent (in such capacity, the “Administrative Agent”) and Swingline Bank, The
Bank of New York as LC Agent, Banc of America Securities LLC and J.P. Morgan
Securities Inc., as Joint Lead Arrangers and Joint Book Runners, the Syndication
Agent party thereto, and the Documentation Agent party thereto (as the same may
be amended from time to time, the “Credit Agreement”), we are pleased on behalf
of the Borrower to invite you to submit Money Market Quotes to the Borrower for
the following proposed Money Market Borrowing(s):

 

Date of Borrowing: __________________

 

Principal Amount

Interest Period

 

 

$

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

Terms used herein have the meanings assigned to them in the Credit Agreement.

BANK OF AMERICA, N.A.,
as Administrative Agent

  By:

 

 

 

Authorized Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MONEY MARKET QUOTE

To:

Bank of America, N.A.,

  as Administrative Agent     Re: Money Market Quote to Foot Locker, Inc. (the
“Borrower”)       In response to your invitation on behalf of the Borrower dated
_____________, ______, we hereby make the following Money Market Quote on the
following terms:     1. Quoting Bank: ________________________________     2.
Person to contact at Quoting Bank:   _____________________________     3. Date
of Borrowing: ____________________*     4. We hereby offer to make Money Market
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

Principal

Interest

Money Market

Amount**

Period***

[Margin****] [Absolute Rate*****]

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed$____________.]**

__________

* As specified in the related Invitation.

** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

(notes continued on following page)

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Sixth Amended and

 


--------------------------------------------------------------------------------

 

Restated Credit Agreement dated as of May 16, 2008 among the Borrower, its
Subsidiaries party thereto, the Banks party thereto, Bank of America, N.A. as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Swingline Bank, The Bank of New York as LC Agent, Banc of America Securities LLC
and J.P. Morgan Securities Inc. as Joint Lead Arrangers and Joint Book Runners,
the Syndication Agent party thereto, and the Documentation Agent party thereto
(as the same may be amended from time to time, the “Credit Agreement”),
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

  Very truly yours,       [NAME OF BANK]        

Dated:_______________

By:__________________________

 

Authorized Officer

__________

*** Not less than one month or not less than 14 days, as specified in the
related Invitation. No more than five bids are permitted for each Interest
Period.

**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

***** Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT I

ASSIGNMENT AND ASSUMPTION.

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Bank)][the respective Assignors (in their respective capacities as Banks)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.

Assignor[s]: ______________________________

 

_________________________

  1.  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.        

2. 

Select as appropriate.

     



3. 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 


--------------------------------------------------------------------------------

 

 

    ______________________________

2.

Assignee[s]:

______________________________

    _____________________________   [for each Assignee, indicate Affiliate of
[identify Bank]] 3. Company: Foot Locker, Inc. 4. Administrative Agent: Bank of
America, N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement:    The Sixth Amended and Restated Credit Agreement dated as of May
16, 2008 among Foot Locker, Inc., its Subsidiaries party thereto, the Banks
party thereto, Bank of America, N.A. as Administrative Agent and Swingline Bank,
The Bank of New York as LC Agent, Banc of America Securities LLC and J.P. Morgan
Securities Inc. as Joint Lead Arrangers and Joint Book Runners, the Syndication
Agent thereto, and the Documentation Agent thereto (as the same may be amended
from time to time). 6. Assigned Interest:

 

 

 

Assignor[s]4]

 

 

 

Assignee[s]5

Aggregate

Amount of

Commitment/Loans

for all Banks6

Amount of

Commitment/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans7

 

 

CUSIP

  Number

 

 

 

 

 

 

 

 

 

 

$________________

$_________

____________%

 

 

 

 

$________________

$_________

____________%

 

 

 

 

$________________

$_________

____________%

 

 

 

[7.

Trade Date: __________________]8

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

_________________________

 

4 

List each Assignor, as appropriate.

 

5 

List each Assignee, as appropriate.

  6       Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   7 Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Banks
thereunder.   8 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.      

            

 

 


--------------------------------------------------------------------------------

 

 



    By: __________________________________       Title:    

 

 

     

ASSIGNEE

      [NAME OF ASSIGNEE]             By: __________________________________    
  Title:         [Consented to and]9 Accepted:              

BANK OF AMERICA, N.A., as

     Administrative Agent

      By: _______________________________              Title:              
[Consented to:]10               FOOT LOCKER, INC.               By:
_______________________________              Title:      

 

 

 

 

 

 

 

_________________________

             9To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement
           10To be added only if the consent of the Company and/or other parties
(e.g. Swingline Bank, LC Agent) is required by the terms of the Credit
Agreement.

 

 


--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FOOT LOCKER CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

   1.        Representations and Warranties.

1.1.        Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.        Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.06 of the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Bank thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Bank thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Bank organized
under the laws of a jurisdiction outside the United States, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its

 


--------------------------------------------------------------------------------

 

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Bank.

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 


--------------------------------------------------------------------------------

EXHIBIT J

NOTICE OF COMMITTED BORROWING1

To Bank of America, N.A.,

as Administrative Agent under

the Credit Agreement referred to below

 

Building B

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, California 94520-2405

Telecopier: 888-271-4730

Attention: Remedios A. David

Attention:_______________

This notice shall constitute a “Notice of Committed Borrowing” pursuant to
Section 2.02 of the Sixth Amended and Restated Credit Agreement dated as of May
16, 2008 among Foot Locker, Inc., the Subsidiaries party thereto, the Banks
party thereto, Bank of America, N.A. as Administrative Agent (the
“Administrative Agent”) and Swingline Bank, The Bank of New York as LC Agent,
Banc of America Securities LLC and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Book Runners, the Syndication Agent party thereto and the
Co-Documentation Agent party thereto (as further amended from time to time, the
“Credit Agreement”). Capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Credit Agreement.

 

1.

The date of Borrowing will be _____ __, ____.2

 

2.

The Borrowing will be a Committed Borrowing.

 

2.

The aggregate principal amount of the Committed Borrowing will be
$____________.3

_________________________

1  To be delivered not later than 11:00 A.M. (New York City time) on (x) the
date of each Base Rate Borrowing and (y) the third Euro-Dollar Business Day
before each Euro-Dollar Borrowing.

2  The date of Borrowing shall be a Domestic Business Day in the case of a
Domestic Borrowing or a Euro-Dollar Business Day in case of a Euro-Dollar
Borrowing.

3  Each Base Rate Borrowing shall be in an aggregate principal amount of
$2,500,000 or any larger multiple of $1,000,000, and each Euro-Dollar Borrowing
shall be in an aggregate principal amount of $5,000,000 or any larger multiple
of $1,000,000. Any such Borrowing shall be and further subject to the provisions
of Section 2.01 of the Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

3  The initial interest rate for the Loans comprising the Committed Borrowing
will be at [a Base Rate] [a Euro-Dollar Rate].

4.  The initial Interest Period for the Loans comprising the Committed Borrowing
will be _____.]4

 

FOOT LOCKER, INC.

By:

 

Title:

 

 

Date:

 

 

_________________________

4  This paragraph applies only if the Borrowing is a Euro-Dollar Borrowing and
is subject to the provisions of the definition of Interest Period.

 

 

 

 

--------------------------------------------------------------------------------

Execution Version

AMENDED AND RESTATED SECURITY AGREEMENT

AGREEMENT dated as of May 16, 2008 among Foot Locker, Inc. a New York
corporation (with its successors, the “Company”), each of the Subsidiaries of
the Company listed on the signature pages hereof and each other Subsidiary of
the Company that may from time to time become a party hereto in accordance with
Section 20 (each, with its successors, a “Subsidiary Guarantor”) and Bank of
America, N.A., as Administrative Agent (with its successors, the “Administrative
Agent”), amending and restating the Amended and Restated Security Agreement
dated as of May 19, 2004 (as in effect immediately prior to the effectiveness of
this Amended and Restated Security Agreement, the “Existing Security Agreement”)
among the Company, The Bank of New York as administrative agent thereunder and
the Subsidiary Guarantors party thereto.

W I T N E S S E T H :

WHEREAS, pursuant to the Existing Credit Agreement (as defined in the Credit
Agreement referred to below), the Company and certain Subsidiaries of the
Company were required to enter into the Existing Security Agreement; and

WHEREAS, it is a condition of the effectiveness of the Sixth Amended and
Restated Credit Agreement dated as of May 16, 2008 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiaries of the Company party thereto,
the banks from time to time party thereto (the “Banks”), Bank of America, N.A.,
as Administrative Agent and Swingline Bank, The Bank of New York as LC Agent and
the other agents party thereto, that the Company and the Subsidiary Guarantors
amend and restate the Existing Security Agreement by executing and delivering
this Amended and Restated Security Agreement; and

WHEREAS, the Subsidiary Guarantors and the Administrative Agent are parties to
an Amended and Restated Guarantee Agreement dated as of May 16, 2008 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Guarantee Agreement”); and

WHEREAS, in consideration of the financial and other support that the Company
has provided, and such financial and other support as the Company may in the
future provide, to the Subsidiary Guarantors, the Subsidiary Guarantors are
willing to enter into this Amended and Restated Security Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Security Agreement as
follows:

 

 


--------------------------------------------------------------------------------

 

 

Section 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein. The following additional terms, as used herein, have the following
respective meanings:

“Collateral” has the meaning specified in Section 3.

“Designated Foreign Jurisdiction” means, (i) with respect to any Obligor that is
a party to this Agreement on and as of the date hereof Australia, Austria,
Belgium, Canada, Denmark, France, Germany, Italy, the Netherlands, New Zealand,
Portugal, Spain, Sweden and the United Kingdom and (ii) with respect to any
other Obligor (if any) any jurisdiction outside the United States where such
Obligor operates a store, or licenses the use of a Trademark constituting the
name of a store to another entity for the operation of such store, on and as of
the date on which such Obligor becomes a party to this Agreement.

“Foreign Patents” means, with respect to each Obligor, (i) any letters patent of
a Designated Foreign Jurisdiction held by such Obligor, all registrations and
recordings thereof, and all applications by such Obligor for letters patent of a
Designated Foreign Jurisdiction, including registrations, recordings and
applications in the Foreign PTO of such Designated Foreign Jurisdiction or any
political subdivision thereof and (ii) all reissues, continuations,
continuations-in-part or extensions thereof.

“Foreign PTO” means the patent and trademark office or other office or agency of
a Designated Foreign Jurisdiction with which a filing must be made, or to which
notice must be given, or other action taken, in order to perfect a Lien on
patents or trademarks or other intellectual property under the laws of such
Designated Foreign Jurisdiction.

“Foreign Specified Trademarks” means, with respect to each Obligor, any
trademark held by such Obligor in any Designated Foreign Jurisdiction
constituting the name of a store used by such Obligor or its licensee for the
operation of a store in such Designated Foreign Jurisdiction, as listed on
Schedule 2B under such Obligor’s name (as such Schedule 2B may be amended from
time to time in accordance with Section 4(c)).

“General Intangibles” means, with respect to each Obligor, all “general
intangibles” (as defined in the UCC) now owned or hereafter acquired by such
Obligor and consisting of (i) copyrights, copyright licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses and (ii) rights in other intellectual
property, goodwill, trade names, service marks, trade secrets, and any rights of
such Obligor under any contract or agreement in each case with respect to any of
the foregoing specified in clause (i).

 

 


--------------------------------------------------------------------------------

 

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.

“Hedging Obligations” means, with respect to each Obligor, all obligations of
such Obligor under any Hedging Agreement between such Obligor and any Person
that was a Bank Party (or any affiliate of any Bank Party) on the trade date for
such obligation.

“LC Collateral Account” has the meaning specified in Section 5(a).

“Liquid Investments” has the meaning specified in Section 5(c).

“Obligor” means the Company or any Subsidiary Guarantor, and “Obligors” means
all of them.

“Patents” means, with respect to each Obligor, collectively, the U.S. Patents
and the Foreign Patents, in each case of such Obligor.

“Patent License” means, with respect to each Obligor, any written agreement now
or hereafter in existence granting to a third party any right to practice any
invention on which a Patent (including without limitation a Patent of any other
Obligor) is in existence.

“Patent Security Agreement” means a Patent Security Agreement executed and
delivered by an Obligor in favor of the Administrative Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit B to this Agreement,
or in the form required for registration in a Designated Foreign Jurisdiction,
as applicable, in each case as amended from time to time.

“Perfection Certificate” means, with respect to each Obligor, a certificate
substantially in the form of Exhibit A hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Administrative Agent, and duly executed by a Responsible Officer of such
Obligor.

“Proceeds” means, with respect to each Obligor, all proceeds of, and all other
profits, products, rents or receipts, in whatever form, arising from the
collection, sale, lease, exchange, assignment, licensing or other disposition
of, or other realization upon, Collateral pledged by such Obligor, including
without limitation all claims of such Obligor against third parties for loss of,
damage to or destruction of, or any past, present or future dilution,
infringement or unauthorized use of, unfair competition with, or violation of
intellectual property rights in connection with or injury to, any such
Collateral or for injury to the goodwill associated with any of the foregoing,
in each case whether now existing or hereafter arising.

“PTO” means, collectively, the USPTO and each Foreign PTO.

 

 


--------------------------------------------------------------------------------

 

 

“Secured Obligations” means, with respect to each Obligor, (i) all principal of
and interest and premium (if any) on any Loan or Swingline Loan payable by such
Obligor under, or any Note or Swingline Note issued by such Obligor pursuant to,
the Credit Agreement (including, without limitation, any interest which accrues
after, or would accrue but for the commencement of any case, proceeding or other
action relating to, the bankruptcy, insolvency or reorganization of such
Obligor, whether or not allowed or allowable as a claim in any such proceeding),
(ii) all Reimbursement Obligations of such Obligor with respect to any Letter of
Credit issued pursuant to the Credit Agreement and all interest payable by such
Obligor thereon (including, without limitation, any interest which accrues
after, or would accrue but for the commencement of any case, proceeding or other
action relating to, the bankruptcy, insolvency or reorganization of such
Obligor, whether or not allowed or allowable as a claim in any such proceeding),
(iii) if such Obligor is a Subsidiary Guarantor, all amounts payable by such
Obligor under the Guarantee Agreement, (iv) all other amounts payable by such
Obligor under the Loan Documents, (v) all Hedging Obligations of such Obligor,
and (vi) any amendments, restatements, renewals, extensions or modifications of
any of the foregoing; provided that the Secured Obligations of each Subsidiary
Guarantor described in clause (iii) above and any amendment, restatement,
renewal, extension or modification thereof described in clause (vi) above
(collectively, with respect to each Subsidiary Guarantor, such Subsidiary
Guarantor’s “Subsidiary Guaranteed Obligations”), shall be subordinate and
junior in rank with respect to payment to the other Secured Obligations of such
Subsidiary Guarantor for purposes of this Security Agreement.

“Secured Parties” means the Banks, the LC Agents, the Swingline Bank, the
Administrative Agent, the Joint Lead Arrangers and any Person to whom a Hedging
Obligation is owed.

“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.

“Specified Trademarks” means, with respect to each Obligor, collectively, the
U.S. Specified Trademarks and the Foreign Specified Trademarks, in each case of
such Obligor.

“Specified Trademark License” means, with respect to each Obligor, any Trademark
License granted by such Obligor with respect to any Specified Trademark held by
such Obligor.

“Trademarks” means, with respect to each Obligor, (i) all trademarks, trade
names, corporate names, company names, business names, logos, other source or
business identifiers, designs and general intangibles of like nature held by
such Obligor in the United States, and all applications in connection therewith,
including registrations, recordings and applications in the PTO or in any
similar office or agency of the United States, or any State thereof, including
those described in the Perfection Certificate of such Obligor, (ii) all
extensions or

 


--------------------------------------------------------------------------------

 

renewals thereof and (iii) the goodwill of the business symbolized by any of the
foregoing, and (iv) to the extent not included in clauses (i) through (iii), the
Specified Trademarks held by such Obligor.

“Trademark License” means, with respect to each Obligor, any written agreement
now or hereafter in existence granting to an unrelated third-party any right to
use a Trademark (including without limitation a Trademark of any other Obligor).

“Trademark Security Agreement” means a Trademark Security Agreement executed and
delivered by an Obligor in favor of the Administrative Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit C to this Agreement,
or in the form required for registration in a Designated Foreign Jurisdiction,
as required, as the same may be amended from time to time.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interest in any Collateral (including without limitation any Patent or Specified
Trademark) is governed by the Uniform Commercial Code as in effect in a
jurisdiction in the United States other than New York, or by the laws, rules or
regulations as in effect in a Designated Foreign Jurisdiction, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction in the United
States or such other laws, rules or regulations in effect in such Designated
Foreign Jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

“USPTO” means the United States Patent and Trademark Office.

“U.S. Patents” means, with respect to each Obligor, (i) all letters patent of
the United States, all registrations and recordings thereof, and all
applications by such Obligor for letters patent of the United States, including
registrations, recordings and applications in the PTO or in any similar office
or agency of the United States or any political subdivision thereof, including
those described in the Perfection Certificate of such Obligor, and (ii) all
reissues, continuations, continuations-in-part or extensions thereof.

“U.S. Specified Trademarks” means, with respect to each Obligor, any registered
trademark or pending trademark application held by such Obligor in the United
States which is material to the business of such Obligor.

Section 2. Representations and Warranties. Each Obligor represents and warrants
as follows:

(a)   Such Obligor has good and marketable title to all of the Collateral, free
and clear of any Liens other than Liens created under the Collateral Documents
or permitted under Section 5.06 of the Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

(b)   Such Obligor has not performed any acts which could reasonably be expected
to prevent the Administrative Agent from enforcing any of the terms of this
Agreement or which would limit the Administrative Agent in any such enforcement.
Other than Patent Security Agreements, Trademark Security Agreements, financing
statements or other similar or equivalent documents or instruments with respect
to the Security Interests, no financing statement, mortgage, security agreement
or similar or equivalent document or instrument covering all or any part of the
Collateral of such Obligor and consisting of Patents, Patent Licenses, Specified
Trademarks and Specified Trademark Licenses is on file or of record in any
jurisdiction or office (including without limitation the PTO) in the United
States or in any Designated Foreign Jurisdiction with respect to such Obligor
and in which such filing or recording would be effective to perfect a Lien on
such Collateral. No Collateral of such Obligor is in the possession of any
Person (other than such Obligor) asserting any claim thereto or security
interest therein, except that the Administrative Agent or its designee may have
possession of such Collateral as contemplated hereby.

(c)   Such Obligor has delivered its Perfection Certificate to the
Administrative Agent. The information specified therein is correct and complete.
Within 90 (ninety) days after the date hereof, such Obligor shall furnish to the
Administrative Agent file search reports from the USPTO confirming that a filing
with respect to each U.S. Patent listed on Schedule 2A and held by such Obligor
on the date hereof and each U.S. Specified Trademark of such Obligor on the date
hereof and naming the Administrative Agent as secured party has been made;
provided that any failure of an Obligor timely to furnish any such report caused
by delay by the relevant office to respond to a request shall not constitute a
default by such Obligor of its obligations hereunder.

(d)   Such Obligor has entered into the Patent Security Agreement, as required,
and the Trademark Security Agreement, as required, and such other agreements as
may be reasonably requested by the Administrative Agent to grant the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the Foreign Patents and the Foreign Specified Trademarks
held by such Obligor; provided that a security interest in the Patents and
Trademarks of Austria, Italy, Portugal and Spain will not be perfected until a
Default. Within 90 days after the date hereof (or such longer period as may be
agreed by the Administrative Agent), where a filing or other action is required
to be made in a Designated Foreign Jurisdiction to perfect, or preserve the
perfection of, the Security Interests in the Foreign Patents and the Foreign
Specified Trademarks held by such Obligor, or is required to enforce the
Security Interests therein against a third party, such Obligor shall furnish to
the Administrative Agent a letter from counsel to such Obligor in each such
Designated Foreign Jurisdiction reasonably satisfactory to the Administrative
Agent and in form and substance reasonably satisfactory to the Administrative
Agent confirming that all required actions, if any, have been taken with respect
to each Foreign Patent and Foreign Specified Trademark held by such Obligor in
such Designated Foreign Jurisdiction to perfect (or preserve the perfection of)
the Security Interests therein

 


--------------------------------------------------------------------------------

 

and to enforce such Security Interests against third parties in such Designated
Foreign Jurisdiction.

(e)   Schedule 2A (as amended from time to time in accordance with Section 4(c))
lists all Patents owned by such Obligor and Patent Licenses granted by such
Obligor. Schedule 2B (as amended from time to time in accordance with Section
4(c)) lists all Foreign Specified Trademarks held by such Obligor. Schedule 2C
(as amended from time to time in accordance with Section 4(c)) lists all U.S.
Specified Trademarks held by such Obligor and all Specified Trademark Licenses
held by such Obligor.

(f)   The Security Interests in the Collateral of such Obligor constitute valid
security interests under the UCC securing the Secured Obligations of such
Obligor. When UCC financing statements in the form specified in Exhibit A shall
have been filed in the locations specified in the Perfection Certificate of such
Obligor, the Security Interests shall constitute perfected security interests in
the Collateral of such Obligor in which a security interest may be perfected by
filing under the UCC (but excluding in any event any Collateral of such Obligor
described in the succeeding sentences of this subsection (f)), prior to all
other Liens and rights of others therein. To the extent that federal patent and
trademark law are applicable to the perfection of security interests and to the
extent that a Patent Security Agreement of such Obligor has been recorded with
the USPTO or will be recorded within 90 (ninety) days of the date hereof, the
Security Interests in all right, title and interest of such Obligor in the U.S.
Patents listed on Schedule 2A shall be effective against and senior to all
subsequent purchasers and mortgagees of such Patents. To the extent that federal
patent and trademark law are applicable to the perfection of security interests,
and to the extent that a Trademark Security Agreement of such Obligor has been
recorded with the USPTO or will be recorded within 90 (ninety) days of the date
hereof, the Security Interests in all right, title and interest of such Obligor
in the U.S. Specified Trademarks, shall be effective against and senior to
subsequent purchasers of such Trademarks. With respect to Foreign Patents or
Foreign Specified Trademarks of any Obligor for which filings or other actions
are required pursuant to clause (d), all filings have been made, and all other
actions have been taken, in each case, within the time period specified in
clause (d) which in each case are necessary to perfect the Security Interest in
such Foreign Patents or Foreign Specified Trademarks under the laws of each
designated Foreign Jurisdiction with respect to such Obligor.

Section 3. The Security Interests. (a) In order to secure the full and punctual
payment of its Secured Obligations in accordance with the terms thereof, each
Obligor grants to the Administrative Agent for the ratable benefit of the
Secured Parties a continuing security interest in and to all of the following
property of such Obligor, whether now owned or existing or hereafter acquired or
arising and regardless of where located (all being collectively referred to as
the “Collateral” of such Obligor):

 

 


--------------------------------------------------------------------------------

 

 

(i)    General Intangibles;

(ii)   Patents and Patent Licenses;

(iii)  Trademarks and Trademark Licenses;

(iv)  The LC Collateral Account, all cash deposited therein from time to time,
and any Liquid Investments made pursuant

to Section 5(c);

(v)   All books and records (including, without limitation, computer programs,
printouts and other computer materials and records) of such Obligor pertaining
to any of its Collateral described in clauses (i) through (iv) hereof; and

(vi)  All Proceeds of the Collateral described in clauses (i) through (v)
hereof.

(b)  The Security Interests are granted as security only and shall not subject
the Administrative Agent or any Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Obligor with respect to any
of the Collateral or any transaction in connection therewith.

Section 4. Further Assurances; Covenants. (a) Each Obligor will not change its
name, identity or corporate structure in any manner or change the location of
its chief executive office, chief place of business or jurisdiction of
organization from the location described in the Perfection Certificate of such
Obligor unless, in each case, such Obligor shall have given the Administrative
Agent at least 30 days’ prior notice thereof and, if requested by the
Administrative Agent, delivered to the Banks an opinion of counsel at the cost
and expense of such Obligor, in form and substance reasonably satisfactory to
the Administrative Agent, to the effect that, after giving effect to such change
in name, identity or corporate structure, the Security Interests in the
Collateral of such Obligor shall remain perfected. Each Obligor shall not in any
event change the location of any of its Collateral if such change would cause
the Security Interests in such Collateral to lapse or cease to be perfected.

(b)  Each Obligor will, from time to time, at its expense, execute, deliver,
file and record any statement, assignment, instrument, document, agreement,
recording or other paper and take any other action (including, without
limitation, any filings of financing or continuation statements under the UCC
and any additional or substitute filings with the PTO) that from time to time
may be necessary or reasonably desirable, or that the Administrative Agent may
reasonably request, in order to create, preserve, perfect, confirm or validate
the Security Interests or to enable the Secured Parties to obtain the full
benefits of this Agreement, or to enable the Administrative Agent to exercise
and enforce any of its rights, powers and remedies hereunder with respect to any
of the Collateral of such Obligor; provided that no Obligor shall be required to
take any such action (i) with respect to any Trademark that is not a Specified
Trademark or any

 


--------------------------------------------------------------------------------

 

Trademark License that is not a Specified Trademark License and (ii) with
respect to the Collateral in Austria, Italy, Portugal and Spain except as
required by Section 2(d). To the extent permitted by applicable law, each
Obligor hereby authorizes the Administrative Agent to execute and file financing
statements or continuation statements with respect to the Collateral without
such Obligor’s signature appearing thereon. Each Obligor agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement. Each Obligor shall
pay the costs of, or incidental to, any recording or filing of any financing or
continuation statements or any filings with the PTO concerning the Collateral of
such Obligor.

(c)   Within 30 Domestic Business Days after the end of each Fiscal Quarter,
each Obligor shall provide to the Administrative Agent (i) copies of (1) any
Patent License and all registrations and applications for the registration of
any Patent and (2) copies of any Specified Trademark License and all
registrations and applications for the registration of any Specified Trademark
filed by such Obligor in the PTO during such Fiscal Quarter, (ii) a Patent
Security Agreement executed by such Obligor with respect to each Patent or
Patent License of such Obligor described in clause (1), (iii) a Trademark
Security Agreement with respect to each Specified Trademark and Specified
Trademark License described in clause (2) and (iv) a list of each Patent and
Trademark that such Obligor has determined to abandon, or that such Obligor has
determined not to maintain the registration of, during the immediately
succeeding Fiscal Quarter, and a brief statement of the reasons on the basis on
which such Obligor has made such determination (it being understood that nothing
in this clause (iv) shall be construed to limit or modify in any manner the
obligations of such Obligor under subsection (d) below). Upon delivery of a
Patent Security Agreement or a Trademark Security Agreement by any Obligor,
Schedule 2A, 2B or 2C, as the case may be, shall be deemed to have been amended
to reflect the Patents and Patent Licenses or Specified Trademarks and Specified
Trademark Licenses with respect to which such Patent Security Agreement or a
Trademark Security Agreement, as the case may be, relates. If an Obligor has
filed no applications for the registration of any Patent, Patent License,
Specified Trademark or Specified Trademark License during any Fiscal Quarter,
such Obligor shall, within 30 Domestic Business Days after the end of such
Fiscal Quarter, provide a certificate to the Administrative Agent certifying the
same.

(d)   Each Obligor will take all steps which it reasonably determines are
necessary and appropriate in the circumstances, including, without limitation,
in any proceeding before the PTO, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of its
material Patents and Specified Trademarks, including, without limitation, filing
of applications for renewal, affidavits of use and affidavits of
incontestability except, in each case, for such applications or registrations
which such other Obligor determines in good faith are no longer useful or
material to the business of such Obligor.

 

 


--------------------------------------------------------------------------------

 

 

(e)   In the event that any material Patent or Specified Trademark is infringed,
misappropriated or diluted by a third party, the Obligor that holds such Patent
or Trademark shall promptly notify the Administrative Agent after it learns
thereof, if such infringement, misappropriation or dilution could reasonably be
expected to have a Material Adverse Effect, and take such other actions as such
Obligor shall reasonably deem appropriate under the circumstances, or as the
Administrative Agent shall reasonably request, to protect such Patent or
Specified Trademark, as the case may be.

(f)   Each Obligor shall notify the Administrative Agent as soon as practicable
if such Obligor knows that any application or registration relating to any
material Patent or Specified Trademark may become abandoned or of any
determination or development (including the institution of, or any such
determination or development in, any proceeding in the PTO or any court or
tribunal) regarding such Obligor’s ownership of any material Patent or Specified
Trademark, its right to register the same, or to keep and maintain the same.

(g)   Each Obligor will, promptly upon request, provide to the Administrative
Agent all information and evidence it may reasonably request concerning its
Collateral to enable the Administrative Agent to enforce the provisions of this
Agreement.

(h)   Each Obligor will upon a Default, take all steps necessary to grant the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the Foreign Patents and Foreign Specified Trademarks held
by such Obligor in Austria, Italy, Portugal and Spain.

Section 5. LC Collateral Account. (a) If and when required for the purposes
hereof or of the other Loan Documents, the Administrative Agent will establish
with respect to the Obligors an account (the “LC Collateral Account”) in the
name and under the exclusive control of the Administrative Agent (within the
meaning of Sections 8-106 and 9-104 of the UCC) into which there shall be
deposited from time to time the amounts required to be deposited therein by the
Company pursuant to Sections 2.06(d) and 6.03 of the Credit Agreement or any
other provision of the Loan Documents. Any income received by the Administrative
Agent with respect to the balance from time to time standing to the credit of
the LC Collateral Account, including any interest or capital gains on Liquid
Investments, shall remain, or be deposited, in the LC Collateral Account. All
right, title and interest in and to the cash amounts on deposit from time to
time in the LC Collateral Account together with any Liquid Investments from time
to time made pursuant to subsection (c) hereof shall constitute part of the
Collateral hereunder and shall not constitute payment of the Secured Obligations
until applied thereto as hereinafter provided. If and when any portion of
Aggregate LC Exposure on which any deposit in the LC Collateral Account was
based (the “Relevant Contingent Exposure”) shall become fixed (a “Direct
Exposure”) as a result of the payment by any LC Agent of a draft presented under
a Letter of Credit, the amount of such Direct Exposure (but not more than the
amount in the

 


--------------------------------------------------------------------------------

 

LC Collateral Account at the time) shall be withdrawn by the Administrative
Agent from the LC Collateral Account and shall be paid to the Banks in
accordance with their Revolver Pro Rata Share, and the Relevant Contingent
Exposure shall thereupon be reduced by such amount. If at any time the amount in
the LC Collateral Account exceeds the aggregate Relevant Contingent Exposure,
the excess amount shall, so long as no Event of Default shall have occurred and
be continuing, be promptly withdrawn by the Administrative Agent and paid to, or
as directed by, the Company. If an Event of Default shall have occurred and be
continuing, such excess amount shall be retained in the LC Collateral Account.
If immediately available cash on deposit in the LC Collateral Account is not
sufficient to make any distribution to, or as directed by, the Company referred
to in this Section 5(a), the Administrative Agent shall cause to be liquidated
as promptly as practicable such Liquid Investments in the LC Collateral Account
designated by the Company as shall be required to obtain sufficient cash to make
such distribution and, notwithstanding any other provision of this Section 5,
such distribution shall not be made until such liquidation has taken place.

(b)  Upon the occurrence and continuation of an Event of Default, the
Administrative Agent shall, if so instructed by the Required Banks, apply or
cause to be applied (subject to collection) any or all of the balance from time
to time standing to the credit of the LC Collateral Account in the manner
specified in Section 9.

(c)   Amounts on deposit in the LC Collateral Account shall be invested and
re-invested from time to time in such Liquid Investments as the Company shall
determine, which Liquid Investments shall be held in the name and be under the
control of the Administrative Agent; provided that, if an Event of Default has
occurred and is continuing, the Administrative Agent shall, if instructed by the
Required Banks, determine the Liquid Investments in which such amounts are
invested and re-invested and shall liquidate any such Liquid Investments and
apply or cause to be applied the proceeds thereof to the payment of the Secured
Obligations in the manner specified in Section 9. For this purpose, “Liquid
Investments” means Temporary Cash Investments of the type described in clauses
(i) through (v) of the definition thereof; provided that (x) each Liquid
Investment shall mature within 30 days after it is acquired by the
Administrative Agent and (y) in order to provide the Administrative Agent, for
the benefit of the Secured Parties, with a perfected security interest therein,
each Liquid Investment shall be either:

(i)    evidenced by negotiable certificates or instruments, or if non-negotiable
then issued in the name of the Administrative Agent, which (together with any
appropriate instruments of transfer) are delivered to, and held by, the
Administrative Agent or an agent thereof (which shall not be the Company or any
of its Affiliates) in the State of New York; or

 

 


--------------------------------------------------------------------------------

 

 

(ii)  in book-entry form and issued by the United States and as to which (in the
opinion of counsel to the Administrative Agent) appropriate measures shall have
been taken for perfection of the Security Interests in such Liquid Investments.

Section 6. General Authority. Each Obligor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of such Obligor, the Administrative Agent, the Secured
Parties or otherwise, for the sole use and benefit of the Secured Parties, but
at such Obligor’s expense, to the extent permitted by law to exercise, at any
time and from time to time while an Event of Default has occurred and is
continuing, all or any of the following powers with respect to all or any of the
Collateral of such Obligor:

(a)   to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,

(b)   to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c)   to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof,

(d)   to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto, and

(e)   in the case of any Patents or Trademarks or any other rights which
constitute patents or trademarks under common law (all such patents and
trademarks hereinafter being referred to as “Common Law Rights”), to execute and
deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably require to evidence the Security Interests
in any such Patent, Trademark or Common Law Rights and the goodwill and general
intangibles of such Obligor relating thereto or represented thereby;

provided that the Administrative Agent shall give each Obligor not less than ten
days’ prior notice of the time and place of any sale or other intended
disposition of any of its Collateral. The Administrative Agent and each Obligor
agree that such notice constitutes “reasonable notification” within the meaning
of Section 9-612 of the UCC.

Section 7. Remedies upon Event of Default. (a) If any Event of Default has
occurred and is continuing, the Administrative Agent may exercise on behalf of
the Secured Parties all rights of a secured party under the UCC (whether or not
in effect in the jurisdiction where such rights are exercised) and, in addition,
the Administrative Agent may, without being required to give any notice, except
as herein provided or as may be required by mandatory provisions of law, (i)
apply cash, if any, then held by it as Collateral as specified in Section 9 and
(ii) if there

 


--------------------------------------------------------------------------------

 

shall be no such cash or if such cash shall be insufficient to pay all the
Secured Obligations in full, sell the Collateral or any part thereof at public
or private sale, for cash, upon credit or for future delivery, and at such price
or prices as the Administrative Agent may deem satisfactory. Any Secured Party
may be the purchaser of any or all of the Collateral so sold at any public sale
(or, if the Collateral is of a type customarily sold in a recognized market or
is of a type which is the subject of widely distributed standard price
quotations, at any private sale). Each Obligor will execute and deliver such
documents and take such other action as the Administrative Agent deems necessary
or advisable in order that any such sale may be made in compliance with
applicable law. Upon any such sale the Administrative Agent shall have the right
to deliver, assign and transfer to the purchaser thereof the Collateral so sold.
Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Obligor which may be waived, and each
Obligor, to the extent permitted by law, hereby specifically waives all rights
of redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale required by
Section 6 shall (A) in the case of a public sale, state the time and place fixed
for such sale, and (B) in the case of a private sale, state the day after which
such sale may be consummated. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix in the notice of such sale. At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as the
Administrative Agent may determine. The Administrative Agent shall not be
obligated to make any such sale pursuant to any such notice. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned, subject to the Administrative Agent giving
the notice required to be given pursuant to Section 6. In the case of any sale
of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the selling
price is paid by the purchaser thereof, but the Administrative Agent shall not
incur any liability in the case of the failure of such purchaser to take up and
pay for the Collateral so sold and, in the case of any such failure, such
Collateral may again be sold upon like notice. The Administrative Agent, instead
of exercising the power of sale herein conferred upon it, may proceed by a suit
or suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

(b)   For the purpose of enforcing any and all rights and remedies under this
Agreement the Administrative Agent may (i) require each Obligor to, and each
Obligor agrees that it will, at its expense and upon the request of the
Administrative Agent, forthwith assemble all or any part of its Collateral as
directed by the Administrative Agent and make it available at a place designated
by the Administrative Agent which is, in its opinion, reasonably convenient to
the Administrative Agent and such Obligor, whether at the premises of such
Obligor

 


--------------------------------------------------------------------------------

 

or otherwise, (ii) have access to and use such Obligor’s books and records
relating to the Collateral and (iii) prior to the disposition of the Collateral,
prepare the Collateral for disposition in any manner and to the extent the
Administrative Agent deems appropriate and, in connection with such preparation
and disposition, use without charge any Trademark, Patent, copyright or
technical process used by any Obligor. The Administrative Agent may also render
any or all of the Collateral unusable at any Obligor’s premises and may dispose
of such Collateral on such premises without liability for rent or costs.

(c)   Without limiting the generality of the foregoing, if any Event of Default
has occurred and is continuing, (i) the Administrative Agent may license, or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any Patents or Trademarks or Common Law Rights included
in the Collateral throughout the world for such term or terms, on such
conditions and in such manner as the Administrative Agent shall in its sole
discretion determine but subject to the terms of any license pertaining to such
Patent, Trademark or Common Law Right, (ii) the Administrative Agent may
(without assuming any obligations or liability thereunder), at any time and from
time to time, enforce (and shall have the exclusive right to enforce) against
any licensor, licensee or sublicensee all rights and remedies of any Obligor in,
to and under any Patent Licenses or Trademark Licenses and take or refrain from
taking any action under any thereof, and each Obligor hereby releases the
Administrative Agent and each of the other Secured Parties from, and agrees to
hold the Administrative Agent and each of the other Secured Parties free and
harmless from and against any claims arising out of, any lawful action so taken
or omitted to be taken with respect thereto, except any such claim to the extent
that it arises solely as the result of the gross negligence or willful
misconduct of any Secured Party and (iii) upon request by the Administrative
Agent, each Obligor will execute and deliver to the Administrative Agent a
further power of attorney, in form and substance satisfactory to the
Administrative Agent, for the implementation of any lease, assignment, license,
sublicense, grant of option, sale or other disposition of a Patent, Trademark,
Patent License or Trademark License. In the event of any such disposition
pursuant to this Section 7, each Obligor shall supply its know-how and expertise
relating to the manufacture and sale of the products bearing Trademarks or the
products or services made or rendered in connection with Patents, and its
customer lists and other records relating to such Patents or Trademarks and to
the distribution of said products, to the Administrative Agent.

Section 8. Limitation on Duty of Administrative Agent in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof, the
Administrative Agent shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property,

 


--------------------------------------------------------------------------------

 

and shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Administrative Agent in good faith.

Section 9. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral pledged by any Obligor and
any cash held in the LC Collateral Account shall be applied by the
Administrative Agent in the following order of priorities:

first, to pay the expenses of such sale or other realization, including
reasonable compensation to agents and counsel for the Administrative Agent, and
all expenses, liabilities and advances incurred or made by the Administrative
Agent in connection therewith, and any other unreimbursed expenses for which any
Secured Party is to be reimbursed pursuant to the Credit Agreement (including
without limitation Section 9.03(a) thereof) or Section 12 hereof and any unpaid
fees owing to any Secured Party under the Loan Documents (other than any fees
referred to in clause second below);

second, to the ratable payment of accrued but unpaid interest on the Secured
Obligations of such Obligor (other than, in the case of any Subsidiary
Guarantor, its Subsidiary Guaranteed Obligations) and any unpaid fees owing to
any Secured Party pursuant to Sections 2.09 or 2.16 (g) of the Credit Agreement,
in each case in accordance with the provisions of the Credit Agreement;

third, to the ratable payment of unpaid principal of, and reimbursement
obligations constituting, the Secured Obligations of such Obligor (other than,
in the case of any Subsidiary Guarantor, its Subsidiary Guaranteed Obligations);

fourth, in the case of any Subsidiary Guarantor, to the ratable payment of
accrued but unpaid interest on its Subsidiary Guaranteed Obligations, until all
such Secured Obligations shall have been paid in full;

fifth, in the case of any Subsidiary Guarantor, to the ratable payment of unpaid
principal of, and reimbursement obligations constituting its Subsidiary
Guaranteed Obligations, until all such Secured Obligations shall have been paid
in full;

sixth, to pay ratably all other Secured Obligations, until all Secured
Obligations shall have been paid in full; and

finally, to pay to such Obligor or its successors or assigns, or as a court of
competent jurisdiction may direct, any surplus then remaining from such
proceeds.

The Administrative Agent may make distributions hereunder in cash or in kind or,
on a ratable basis, in any combination thereof. For purposes of making any

 


--------------------------------------------------------------------------------

 

distribution hereunder, the principal amount of any Hedging Obligation shall be
the amount of the relevant Obligor’s Hedging Obligations due and payable at the
time such distribution is made.

Section 10. Concerning the Administrative Agent. The provisions of Article 7 of
the Credit Agreement shall inure to the benefit of the Administrative Agent in
respect of this Agreement and shall be binding upon the parties to the Credit
Agreement and the parties hereto in such respect. In furtherance and not in
derogation of the rights, privileges and immunities of the Administrative Agent
therein specified:

(a)   The Administrative Agent is authorized to take all such action as is
provided to be taken by it as Administrative Agent hereunder and all other
action reasonably incidental thereto. As to any matters not expressly provided
for herein (including, without limitation, the timing and methods of realization
upon the Collateral) the Administrative Agent shall act or refrain from acting
in accordance with written instructions from the Required Banks or, in the
absence of such instructions, in accordance with its discretion.

(b)  The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Security Interests in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder. The Administrative Agent shall have no duty to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement by any Obligor.

Section 11. Appointment of Co-Administrative Agents. At any time or times, in
order to comply with any legal requirement in any jurisdiction, the
Administrative Agent may appoint another bank or trust company or one or more
other persons, either to act as co-agent or co-agents, jointly with the
Administrative Agent, or to act as separate agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Administrative
Agent, include provisions for the protection of such co-agent or separate agent
similar to the provisions of Section 10).

Section 12. Expenses. If any Obligor fails to comply with the provisions of any
Loan Document to which it is a party, such that the value of any Collateral or
the validity, perfection, rank or value of any Security Interest is thereby
diminished or potentially diminished or put at risk, the Administrative Agent if
requested by the Required Banks may, but shall not be required to, effect such
compliance on behalf of such Obligor, and such Obligor shall reimburse the
Administrative Agent for the costs thereof on demand. All insurance expenses and
all expenses of protecting, storing, warehousing, appraising, insuring,
handling, maintaining, and shipping the Collateral, any and all excise,
property,

 


--------------------------------------------------------------------------------

 

sales, and use taxes imposed by any state, federal, or local authority on any of
the Collateral, or in respect of periodic appraisals and inspections of the
Collateral to the extent the same may be requested by the Required Banks from
time to time, or in respect of the sale or other disposition thereof shall be
borne and paid by each Obligor; and if any Obligor fails to promptly pay any
portion thereof when due, any Secured Party may, at its option, but shall not be
required to, pay the same and charge such Obligor’s account therefor, and such
Obligor agrees to reimburse such Secured Party therefor on demand. All sums so
paid or incurred by any Secured Party for any of the foregoing and any and all
other sums for which any Obligor may become liable hereunder and all costs and
expenses (including attorneys’ fees, legal expenses and court costs) reasonably
incurred by any Secured Party in enforcing or protecting the Security Interests
or any of their rights or remedies under this Agreement and, in each case, not
paid in a timely manner by any Obligor shall, together with interest thereon
until paid at the rate applicable to Base Rate Loans, be additional Secured
Obligations hereunder.

Section 13. Termination of Security Interests; Release of Collateral. (a) Upon
the repayment in full of all Secured Obligations (other than those described in
clause (v) of the definition thereof and any amendments, restatements, renewals,
extensions or modifications thereof), the termination of the Commitments under
the Credit Agreement and the termination or cancellation of all Letters of
Credit (unless such Letters of Credit have been fully cash collateralized
pursuant to arrangements satisfactory to the LC Agent, or back-stopped by a
separate letter of credit, in form and substance and issued by an issuer
reasonably satisfactory to the LC Agent), the Security Interests shall terminate
and all rights to the Collateral of each Obligor shall revert to such Obligor.

(b)  Upon the consummation of any Asset Sale (or any sale or other disposition
described in clause (iii) of the definition of Asset Sale)permitted by the terms
of the Credit Agreement and consisting of the disposition of any Collateral or
of the capital stock of any Obligor other than the Company (any such
transaction, a “Permitted Collateral Sale”) the Security Interests in such
Collateral or in the Collateral pledged by such Obligor, as the case may be (but
not, in any case, in any Proceeds thereof) shall be released. Such release shall
not be subject to the consent of any Bank, and the Administrative Agent shall be
fully protected in relying on a certificate of an Obligor as to whether any
particular transaction consummated by such Obligor constitutes a Permitted
Collateral Sale.

(c)   In addition to the release of Collateral effected by subsection (b), at
any time and from time to time prior to the termination of the Security
Interests, the Administrative Agent may release any of the Collateral with the
prior written consent of the Required Banks; provided that the Administrative
Agent may release of all or substantially all of the Collateral (for purposes of
this subsection (c), as defined in the Credit Agreement) only with the prior
written consent of all the Banks.

 

 


--------------------------------------------------------------------------------

 

 

(d)  Upon any termination of the Security Interests or release of Collateral in
accordance with this Section 13, the Administrative Agent will, at the expense
of the relevant Obligor, execute and deliver to such Obligor such documents as
such Obligor shall reasonably request (including without limitation any
reassignments), and take all other actions as such Obligor shall reasonably
request, to evidence the termination of the Security Interests or the release of
such Collateral, as the case may be.

Section 14. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile, electronic communication or
similar writing) and shall be given, in the case of (i) any Subsidiary
Guarantor, to the Company at the Company’s address or facsimile number listed on
Schedule 9.01 to the Credit Agreement and (ii) the Administrative Agent, to its
address or facsimile number listed on Schedule 9.01 to the Credit Agreement or
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company and
otherwise in accordance with and subject to the provisions of Section 9.01 of
the Credit Agreement.

Section 15. Waivers, Non-Exclusive Remedies. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising and no course of
dealing with respect to, any right under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise by the Administrative
Agent of any right under this Agreement or any other Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other remedies provided by law.

Section 16. Successors and Assigns. This Agreement shall be binding upon each
Obligor and its successors and permitted assigns. This Agreement is for the
benefit of each Secured Party and its successors and permitted assigns, and in
the event of an assignment of all or any of any Bank’s interest in and to its
rights and obligations under the Credit Agreement in accordance with the Credit
Agreement, the assignor’s rights and obligations hereunder, to the extent
applicable to the indebtedness or obligation so assigned, shall automatically be
transferred with such indebtedness or obligation.

Section 17. Changes in Writing. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by each Obligor and the Administrative Agent, subject to the provisions of
Section 9.05(b) of the Credit Agreement.

Section 18. New York Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than New York are governed by the laws of
such jurisdiction.

 

 


--------------------------------------------------------------------------------

 

 

Section 19. Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible; and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

Section 20. Additional Obligors. Any Subsidiary Guarantor may become an Obligor
party hereto and bound hereby by executing a counterpart hereof and delivering
the same to the Administrative Agent.

Section 21. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 22. Limitation on Collateral. Notwithstanding the foregoing,
“Collateral” shall not include (i) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law or
(ii) any General Intangibles or other rights arising under contracts which
contain a valid and enforceable restriction on the grant of a security interest
therein (other than any such restriction which is rendered ineffective pursuant
to Section 9-406 of the UCC) to the extent such grant would constitute a
violation of such restriction, unless and until any such restriction is removed,
waived or no longer valid and enforceable (and each Obligor represents and
warrants that none of the Trademarks is subject to any such restriction).

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

FOOT LOCKER, INC.

By:

 

 

 

Name

 

Title:  

 

 

EASTBAY, INC.

FOOT LOCKER.COM, INC.

FOOT LOCKER AUSTRALIA, INC.

FOOT LOCKER STORES, INC.

ROBBY’S SPORTING GOODS, INC.

TEAM EDITION APPAREL, INC.

FOOT LOCKER CORPORATE SERVICES, INC.

FOOT LOCKER HOLDINGS, INC.

FOOT LOCKER RETAIL, INC.

FOOT LOCKER SOURCING, INC.

FOOT LOCKER SPECIALTY, INC.

FOOT LOCKER OPERATIONS, LLC

FOOT LOCKER NEW ZEALAND, INC.

FL EUROPE HOLDINGS, INC.

FL SPECIALTY OPERATIONS LLC

FL RETAIL OPERATIONS LLC

FL CANADA HOLDINGS, INC.

FOOT LOCKER ASIA, INC.

FL CORPORATE NY LLC

FL RETAIL NY LLC

FL SPECIALTY NY LLC

 

 

By:

 

 

 

Name

 

Title:  

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

 

Name

 

Title:  

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2A

Patents & Patent Licenses

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2B

Foreign Specified Trademarks

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2C

U.S. Specified Trademarks

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A TO
SECURITY AGREEMENT

PERFECTION CERTIFICATE

The undersigned, a Responsible Officer of each of the corporations listed on the
attached Schedule 1(a) (each such corporation, an “Obligor”), hereby certifies
with reference to the Amended and Restated Security Agreement dated as of May
16, 2008 among Foot Locker, Inc. and its Subsidiaries party thereto and Bank of
America, N.A., as Administrative Agent (terms defined therein being used herein
as therein defined), to the Secured Parties as follows:

1.            Names. (a) The exact corporate name of the Obligor as it appears
in its certificate of incorporation, and the organizational identification
number for each Obligor is as follows: See attached Schedule 1(a).

(b)          Set forth in Schedule 1(b) is each other corporate name (including
trade names or similar appellations) the Obligor has had in the last five years.

(c)          Except as specified in Schedule 1(b), the Obligor has not changed
its identity or corporate structure in any way within the past five years.

2.            Current Locations. The chief executive office of the Obligor is
located at the following address:

Mailing Address

County

State

 

 

 

 

 

 

 

 

 

 

3.            Prior Locations. Specified below is the information required by
subparagraph 2 above with respect to each location or place of business
maintained by the Obligor at any time during the past five years:

4.            Jurisdiction of Organization. The jurisdiction of organization of
the Obligor is: See attached Schedule 1.

5.            UCC Filings. A financing statement on Form UCC-1 containing a
description of Collateral in substantially the form included in Schedule 5
hereto has been delivered to the Administrative Agent for filing in the Uniform
Commercial Code filing office in each jurisdiction identified in paragraph 4
hereof, as applicable.

 

 


--------------------------------------------------------------------------------

 

 

6.            Schedule of Filings. Attached hereto as Schedule 6 is a schedule
setting forth filing information with respect to the filings described in
paragraph 5 above.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this __ day of ________________,
2008.

 

By:

 

 

 

Name

 

Title:  

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 



Schedule 1(a)

(Legal Names, etc)

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 



 

Schedule 1(b)

Prior Organizational Names and Changes in Identity or Corporate Structure

 

 


--------------------------------------------------------------------------------

 

 



Schedule 5

 

Description of Collateral

 

 


--------------------------------------------------------------------------------

 

 

Schedule 6

Schedule of Filings

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B TO

SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

WHEREAS, [Name of Obligor], a _____________ corporation (herein referred to as
“Grantor”) owns, or in the case of licenses, is a party to, the Patent
Collateral (as defined below);

WHEREAS, Foot Locker, Inc., its Subsidiaries party thereto, the banks from time
to time party thereto, Bank of America, N.A., as Administrative Agent, and
Swingline Bank, The Bank of New York as LC Agent, Banc of America Securities LLC
and J.P. Morgan Securities Inc. as Joint Lead Arrangers and Joint Book Runners,
the Syndication Agent party thereto and the Documentation Agent party thereto
are parties to a Sixth Amended and Restated Credit Agreement dated as of May 16,
2008 (as amended or amended and restated from time to time, the “Credit
Agreement”); and

WHEREAS, pursuant to the terms of a related Amended and Restated Security
Agreement dated as of May 16, 2008 (as amended from time to time, the “Security
Agreement”) among Foot Locker, Inc., its Subsidiaries party thereto and Bank of
America, N.A., as Administrative Agent for the Secured Parties referred to
therein (in such capacity, together with its successors in such capacity,
“Grantee”), Grantor has granted to Grantee for the benefit of such Secured
Parties a continuing security interest in and to the assets of Grantor specified
therein, including all right, title and interest of Grantor in and to the Patent
Collateral, whether now owned or existing or hereafter acquired or arising, to
secure the Secured Obligations (as defined in the Security Agreement) of
Grantor;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor does hereby grant to Grantee, to
secure the Secured Obligations, a continuing security interest in and to all of
Grantor’s right, title and interest in and to the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing or hereafter acquired or
arising:

(i) each Patent (as defined in the Security Agreement) owned by Grantor,
including, without limitation, each U.S. Patent and Patent application referred
to in Schedule 1 hereto; 

(ii) each Patent License (as defined in the Security Agreement), including,
without limitation, each Patent License identified in Schedule 1 hereto; and

 

 

--------------------------------------------------------------------------------


 

 

(iii) all proceeds of, and all other profits, products, rents or receipts, in
whatever form, arising from the collection, sale, lease, exchange, assignment,
licensing or other disposition of, or other realization upon, any Patent
Collateral described in clauses (i) and (ii), including without limitation all
claims against third parties for loss of, damage to or destruction of, or any
past, present or future dilution, infringement or unauthorized use of, unfair
competition with, or violation of intellectual property rights in connection
with or injury to, any such collateral or for injury to the goodwill associated
with any of the foregoing, in each case whether now existing or hereafter
arising.

Grantor hereby irrevocably constitutes and appoints Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of Grantor or in its
name, from time to time, in Grantee’s discretion, so long as an Event of Default
has occurred and is continuing, to take with respect to the Patent Collateral
any and all appropriate action which is permitted under the Security Agreement.

The foregoing security interest is granted in conjunction with the security
interests granted to Grantee pursuant to the Security Agreement. Grantor does
hereby further acknowledge and affirm that the rights and remedies of Grantee
with respect to the security interest in the Patent Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be duly
executed by its officer thereunto duly authorized as of the ___th day of
_______________.

[NAME OF GRANTOR]

By:

 

 

 

Name

 

Title:  

 

 

Acknowledged:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 



Name:



Title:  

 



 


--------------------------------------------------------------------------------

 

 

Schedule 1

to Patent

Security Agreement

U.S. PATENT REGISTRATIONS

Registration No.

Registration Date

Mark

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

PATENT LICENSES

Name of

Agreement

Parties

Licensor/Licensee

Date of

Agreement

Subject

Matter

 

 

 

 

As Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C TO

SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

WHEREAS, [Name of Obligor], a _____________ corporation (herein referred to as
“Grantor”) owns, or in the case of licenses, is a party to, the Trademark
Collateral (as defined below);

WHEREAS, Foot Locker, Inc., its Subsidiaries party thereto, the banks from time
to time party thereto, Bank of America, N.A., as Administrative Agent and
Swingline Bank, The Bank of New York as LC Agent, Banc of America Securities LLC
and J.P. Morgan Securities Inc. as Joint Lead Arrangers and Joint Book Runners,
the Syndication Agent party thereto and the Documentation Agent party thereto
are parties to a Sixth Amended and Restated Credit Agreement dated as of May 16,
2008 (as amended or amended and restated from time to time, the “Credit
Agreement”); and

WHEREAS, pursuant to the terms of a related Amended and Restated Security
Agreement dated as of May 16, 2008 (as amended from time to time, the “Security
Agreement”) among Foot Locker Inc., its Subsidiaries party thereto and Bank of
America, N.A., as Administrative Agent for the Secured Parties referred to
therein (in such capacity, together with its successors in such capacity,
“Grantee”), Grantor has granted to Grantee for the benefit of such Secured
Parties a continuing security interest in and to the assets of Grantor specified
therein, including all right, title and interest of Grantor in and to the Patent
Collateral, whether now owned or existing or hereafter acquired or arising, to
secure the Secured Obligations (as defined in the Security Agreement) of
Grantor;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor does hereby grant to Grantee, to
secure the Secured Obligations, a continuing security interest in all of
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether now owned or existing or hereafter acquired
or arising:

(i) each Trademark (as defined in the Security Agreement) owned by Grantor,
including, without limitation, each U.S. Trademark registration and application
referred to in Schedule 1 hereto, and the goodwill of the business symbolized
by, each Trademark;

 

 


--------------------------------------------------------------------------------

 

 

(ii) each Trademark License (as defined in the Security Agreement), including,
without limitation, each Trademark License identified in Schedule 1 hereto; and

(iii) all proceeds of, and all other profits, products, rents or receipts, in
whatever form, arising from the collection, sale, lease, exchange, assignment,
licensing or other disposition of, or other realization upon, any Trademark
Collateral described in clauses (i) and (ii), including without limitation all
claims against third parties for loss of, damage to or destruction of, or any
past, present or future dilution, infringement or unauthorized use of, unfair
competition with, or violation of intellectual property rights in connection
with or injury to, any such collateral or for injury to the goodwill associated
with any of the foregoing, in each case whether now existing or hereafter
arising;

provided that “Trademark Collateral” shall not include any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law.

Grantor hereby irrevocably constitutes and appoints Grantee and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of Grantor or in its
name, from time to time, in Grantee’s discretion, so long as an Event of Default
has occurred and is continuing, to take with respect to the Trademark Collateral
any and all appropriate action which is permitted under the Security Agreement.

The foregoing security interest is granted in conjunction with the security
interests granted to Grantee pursuant to the Security Agreement. Grantor does
hereby further acknowledge and affirm that the rights and remedies of Grantee
with respect to the security interest in the Trademark Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to be
duly executed by its officer thereunto duly authorized as of the ___th day of
_______________.

[NAME OF GRANTOR]

By:

 

 

 

Name

 

Title:  

 

 

Acknowledged:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 



Name:



Title:  

 



 


--------------------------------------------------------------------------------

 

 

Schedule 1

to Trademark

Security Agreement

TRADEMARK REGISTRATIONS

Registration No.

Registration Date

Mark

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

TRADEMARK LICENSES

Name of

Agreement

Parties

Licensor/Licensee

Date of

Agreement

Subject

Matter

 

 

 

 

As Licensee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

Execution Copy

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

GUARANTEE AGREEMENT dated as of May 15, 2008 among each of the Subsidiaries of
Foot Locker, Inc. (the “Company”) listed on the signature pages hereof and each
other Subsidiary of the Company that may from time to time become a party hereto
in accordance with Section 19 (each such Subsidiary, with its successors, a
“Subsidiary Guarantor”) and Bank of America, N.A., as Administrative Agent (with
its successors, the “Administrative Agent”), for the benefit of the Bank Parties
and amending and restating the Amended and Restated Guarantee Agreement dated as
of May 19, 2004 (as in effect immediately prior to the effectiveness of this
Amended and Restated Guarantee Agreement, the “Existing Guarantee Agreement”)
among The Bank of New York as administrative agent thereunder and the Subsidiary
Guarantors party thereto.

W I T N E S S E T H :

WHEREAS, pursuant to the Existing Credit Agreement (as defined in the Credit
Agreement referred to below), certain Subsidiaries of the Company were required
to enter into the Existing Guarantee Agreement; and

WHEREAS, it is a condition to the effectiveness of the Sixth Amended and
Restated Credit Agreement dated as of May 15, 2008 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiaries of the Company party thereto,
the banks from time to time party thereto (the “Banks”), Bank of America, N.A.,
as Administrative Agent and Swingline Bank, The Bank of New York as LC Agent and
the other agents party thereto that the Subsidiary Guarantors amend and restate
the Existing Guarantee Agreement by executing and delivering this Amended and
Restated Guarantee Agreement; and

WHEREAS, in consideration of the financial and other support that the Company
has provided, and such financial and other support as the Company may in the
future provide, to the Subsidiary Guarantors, the Subsidiary Guarantors are
willing to enter into this Amended and Restated Guarantee Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Guarantee Agreement as
follows:

Section 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein, except that the term “Loan Documents” shall include any document with
respect to any Hedging Obligations and “Bank Party” shall include any person to
whom a Hedging Obligation is owed.

 

 


--------------------------------------------------------------------------------

Execution Copy

 

 

“Guaranteed Obligations” means, with respect to each Subsidiary Guarantor, (i)
all principal of and interest and premium (if any) on any Loan or Swingline Loan
payable by the Company or any other Obligor (other than such Subsidiary
Guarantor) under, or any Note or Swingline Note issued pursuant to, the Credit
Agreement (including, without limitation, any interest which accrues after or
would accrue but for the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Company or such
other Obligor, whether or not allowed or allowable as a claim in any such
proceeding), (ii) all Reimbursement Obligations of the Company or any other
Obligor (other than such Subsidiary Guarantor) with respect to any Letter of
Credit issued pursuant to the Credit Agreement and all interest payable by the
Company or such other Obligor thereon (including, without limitation, any
interest which accrues after or would accrue but for the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Company or such other Obligor, whether or not allowed or
allowable as a claim in any such proceeding), (iii) all Hedging Obligations of
the Company or any other Obligor (other than such Subsidiary Guarantor), (iv)
all other amounts payable by the Company or any other Obligor (other than such
Subsidiary Guarantor) under the Loan Documents and (v) any renewals, extensions
or modifications of any of the foregoing.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.

“Hedging Obligations” means, with respect to any Obligor, all obligations of
such Obligor under any Hedging Agreement between such Obligor and any Person
that was a Bank Party (or any affiliate of any Bank Party) on the trade date for
such obligation.

Section 2. The Guarantees. Each of the Subsidiary Guarantors, jointly and
severally, hereby unconditionally guarantees the full and punctual payment when
due (whether at stated maturity, upon acceleration or otherwise) of the
Guaranteed Obligations. Upon failure by any Obligor to pay punctually any
Guaranteed Obligation when due, each Subsidiary Guarantor agrees jointly and
severally that it shall forthwith on demand pay such Guaranteed Obligation at
the place and in the manner specified in the Credit Agreement or the other
relevant Loan Document, as the case may be.

Section 3. Guarantees Unconditional. The obligations of each Subsidiary
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

 


--------------------------------------------------------------------------------

Execution Copy

 

 

(i)     any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Obligor or any other Person under any Loan
Document, by operation of law or otherwise;

(ii)    any modification or amendment of or supplement to any Loan Document or
any Letter of Credit;

(iii)   any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Obligor or any other Person under
any Loan Document or with respect to any Letter of Credit;

(iv)   any change in the corporate existence, structure or ownership of any
Obligor or any other Person or any of their respective subsidiaries, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligor or any other Person or any of their respective subsidiaries or any of
their respective assets or any resulting release or discharge of any obligation
of any Obligor or any other Person contained in any Loan Document;

(v)    the existence of any claim, set-off or other rights which such Subsidiary
Guarantor may have at any time against any other Obligor or any Bank Party,
whether in connection herewith or with any unrelated transactions; provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(vi)   any invalidity or unenforceability relating to or against any Obligor or
any other Person for any reason of any Loan Document or any Letter of Credit, or
any provision of applicable law or regulation purporting to prohibit the payment
by any Obligor or any other Person of the principal of or interest on any Loan,
any Swingline Loan, any Note, any Swingline Note or any Reimbursement Obligation
or any other amount payable by any Obligor under any Loan Document; or

(vii)  any other act or omission to act or delay of any kind by any Obligor, any
Bank Party or any other party to any Loan Document, or any other circumstance
whatsoever which might, but for the provisions of this Section, a legal or
equitable discharge of or defense to obligations of such Subsidiary Guarantor
hereunder.

Section 4. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances; Release of Subsidiary Guarantors. (a) Each Subsidiary Guarantor’s
obligations hereunder shall remain in full force and effect until the repayment
in full of all Guaranteed Obligations, the termination of all Commitments under
the Credit Agreement and the expiration or cancellation of all Letters of Credit
(unless such Letters of Credit have been fully cash collateralized pursuant to
arrangements satisfactory to the LC Agents, or back-

 


--------------------------------------------------------------------------------

Execution Copy

 

stopped by a separate letter of credit, in form and substance and issued by an
issuer satisfactory to the LC Agents). If at any time any payment of any
Guaranteed Obligation is rescinded or must be otherwise restored or returned
upon the insolvency or receivership of the Company or any other Obligor or
otherwise, each Subsidiary Guarantor’s obligations hereunder with respect
thereto shall be reinstated as though such payment had been due but not made at
such time.

(b)  Upon (w) the consummation of any Asset Sale (or any sale or other
disposition described in clause (iii) of the definition of Asset Sale) permitted
by the terms of the Credit Agreement and consisting of the disposition of all of
the capital stock of a Subsidiary Guarantor (any such transaction, a “Guarantor
Asset Sale”), (x) if applicable, application of the proceeds of such Guarantor
Asset Sale in accordance with the provisions of the Credit Agreement, (y)
release of such Subsidiary Guarantor from its obligations under any Guarantee of
any other Debt of the Company or any of its Subsidiaries (including without
limitation any Debt of the Company described in Section 5.09(d) of the Credit
Agreement) (or automatic termination of the obligations of such Subsidiary
Guarantor under any such Guarantee) and (z) if such Subsidiary Guarantor is a
borrower under the Credit Agreement, repayment in full of all outstanding Loans
made to it and all Reimbursement Obligations owed by it and cancellation or
termination of all Letters of Credit issued for its account (or the assumption
on the terms set forth in the Credit Agreement by the Company or any other
borrower under the Credit Agreement of the reimbursement obligations with
respect to such Letters of Credit), such Subsidiary Guarantor shall be released
from all of its obligations hereunder (and such release shall not require the
consent of any Bank Party). The Administrative Agent shall be fully protected in
relying on a certificate of the Company as to whether any particular transaction
constitutes a Guarantor Asset Sale, whether the proceeds of such Guarantor Asset
Sale have been applied in accordance with the provisions of the Credit
Agreement, and whether the releases from, or termination of, any applicable
Guarantees by such Subsidiary Guarantor have been effected.

(c)   In addition to the release of any Subsidiary Guarantor from its
obligations hereunder permitted pursuant to subsection (b), at any time and from
time to time prior to the termination of each Subsidiary Guarantor’s obligations
hereunder, the Administrative Agent may release any Subsidiary Guarantor from
its obligations hereunder with the prior written consent of the Required Banks;
provided that any release of all or substantially all of the Subsidiary
Guarantors shall require the consent of all of the Banks.

Section 5. Waiver by the Subsidiary Guarantors. Each Subsidiary Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice, as well as any requirement that at any time any action be taken by

 


--------------------------------------------------------------------------------

Execution Copy

 

any Person against such Subsidiary Guarantor, any other Subsidiary Guarantor,
the Company or any other Person.

Section 6. Subrogation and Contribution. Upon making any payment hereunder with
respect to the obligations of any Obligor, each Subsidiary Guarantor shall be
subrogated to the rights of the payee against such Obligor with respect to the
portion of such obligation paid by such Subsidiary Guarantor; provided that such
Subsidiary Guarantor shall not enforce any payment by way of subrogation, or by
reason of contribution, against any other guarantor of the Guaranteed
Obligations (including without limitation any other Subsidiary Guarantor), until
the repayment in full of all Guaranteed Obligations of all Subsidiary
Guarantors, the termination of the Commitments under the Credit Agreement and
the expiration or cancellation of all Letters of Credit (unless such Letters of
Credit have been fully cash collateralized pursuant to arrangements satisfactory
to the LC Agents, or back-stopped by a separate letter of credit, in form and
substance and issued by an issuer satisfactory to the LC Agents).

Section 7. Stay of Acceleration. If acceleration of the time for payment of any
Guaranteed Obligations payable by any Subsidiary Guarantor is stayed upon the
insolvency, bankruptcy or reorganization of such Subsidiary Guarantor or
otherwise, all such Guaranteed Obligations otherwise subject to acceleration
under the terms of any Loan Document shall nonetheless be payable by each other
Subsidiary Guarantor hereunder forthwith on demand by the Administrative Agent
made at the request of the Required Banks.

Section 8. Representations and Warranties. Each Subsidiary Guarantor represents
and warrants that:

(a)   Such Subsidiary Guarantor is a corporation or limited liability company
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation as applicable, and has all corporate
or limited liability powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where failures to possess such licenses, authorizations,
consents and approvals could not, in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

(b)  The execution, delivery and performance by such Subsidiary Guarantor of
this Guarantee Agreement are within such Subsidiary Guarantor’s corporate or
limited liability powers, have been duly authorized by all necessary corporate
or limited liability action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or certificate of formation or by-laws or
similar organizational documents of such Subsidiary Guarantor or of any
agreement,

 


--------------------------------------------------------------------------------

Execution Copy

 

judgment, injunction, order, decree or other instrument binding upon the Company
or any of its Subsidiaries or result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries.

(c)   This Guarantee Agreement constitutes a valid and binding agreement of such
Subsidiary Guarantor.

(d)  The obligations of such Subsidiary Guarantor hereunder rank (i) senior to
any other Debt of such Subsidiary Guarantor with respect to the collateral
pledged by such Subsidiary Guarantor, (ii) pari passu with other unsecured Debt
of such Subsidiary Guarantor (other than any such Debt described in clause
(iii)) with respect to any assets of such Subsidiary Guarantor (other than any
collateral referred to in clause (i)) and (iii) senior to any other Debt of such
Subsidiary Guarantor which by its terms is subordinated thereto.

Section 9. Amendments. Any provision of this Guarantee Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by each Subsidiary Guarantor and the Administrative Agent, subject to the
provisions of Section 9.05(b) of the Credit Agreement.

Section 10. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile, electronic communication or
similar writing) and shall be given, in the case of (i)any Subsidiary Guarantor,
to the Company at the Company’s address or facsimile number listed on Schedule
9.01 to the Credit Agreement and (ii)the Administrative Agent, to its address or
facsimile number listed on Schedule 9.01 to the Credit Agreement or at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Company and otherwise in
accordance with and subject to the provisions of Section 9.01 of the Credit
Agreement.

Section 11. Taxes. Each Subsidiary Guarantor agrees to be bound by the
provisions of Section 8.04 of the Credit Agreement with respect to any payments
made by such Subsidiary Guarantor under this Guarantee Agreement.

Section 12. Continuing Guarantees. This Guarantee Agreement is a continuing
Guarantee of each Subsidiary Guarantor and shall be binding upon each Subsidiary
Guarantor and its successors and assigns. This Guarantee Agreement is for the
benefit of each Bank Party and its successors and permitted assigns, and in the
event of an assignment of all or any of any Bank’s interest in and to its rights
and obligations under the Credit Agreement in accordance with the Credit
Agreement, the assignor’s rights hereunder, to the extent applicable to the
indebtedness or obligation so assigned, shall automatically be transferred with
such indebtedness or obligation.

 

 


--------------------------------------------------------------------------------

Execution Copy

 

 

Section 13. Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) (i) the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Bank Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible, and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

Section 14. Limitation on the Obligations of Subsidiary Guarantors. The
obligations of each Subsidiary Guarantor hereunder shall be limited to an
aggregate amount that is equal to the largest amount that would not render the
obligations of such Subsidiary Guarantor hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
applicable law.

Section 15. Governing Law; Jurisdiction. This Guarantee Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each Subsidiary Guarantor hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Guarantee Agreement or the
transactions contemplated hereby. Each Subsidiary Guarantor irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

Section 16. Appointment of Agent for Service of Process. (a) Each Subsidiary
Guarantor hereby irrevocably designates, appoints, authorizes and empowers as
its agent for service of process, the secretary of Foot Locker, Inc. to accept
and acknowledge for and on behalf of such Subsidiary Guarantor service of any
and all process, notices or other documents that may be served in any suit,
action or proceeding relating hereto in any New York State or Federal court
sitting in The State of New York.

(b)   In lieu of service upon its agent, each Subsidiary Guarantor consents to
process being served in any suit, action or proceeding relating hereto by
mailing a copy thereof by registered or certified air mail, postage prepaid,
return receipt requested, to its address set forth on the signature pages
hereof, provided that a copy thereof is mailed concurrently to the Secretary of
Foot Locker, Inc. Each Subsidiary Guarantor agrees that such service (1) shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding and (2) shall, to the fullest extent permitted by
law, be taken and held to be valid personal service upon and personal delivery
to it.

 

 


--------------------------------------------------------------------------------

Execution Copy

 

 

(c)   Nothing in this Section shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that any party
hereto may have to bring proceedings against any other party hereto in the
courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

Section 17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 18. Counterparts. This Guarantee Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

Section 19. Additional Guarantors. Any Subsidiary may become a Subsidiary
Guarantor party hereto and bound hereby by executing a counterpart hereof and
delivering the same to the Administrative Agent.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Guarantee Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

EASTBAY, INC.

FOOT LOCKER.COM, INC.

FOOT LOCKER AUSTRALIA, INC.

FOOT LOCKER STORES, INC.

ROBBY’S SPORTING GOODS, INC.

TEAM EDITION APPAREL, INC.

FOOT LOCKER CORPORATE SERVICES, INC.

FOOT LOCKER HOLDINGS, INC.

FOOT LOCKER RETAIL, INC.

FOOT LOCKER SOURCING, INC.

FOOT LOCKER SPECIALTY, INC.

FOOT LOCKER OPERATIONS, LLC

FOOT LOCKER NEW ZEALAND, INC.

FL EUROPE HOLDINGS, INC.

FL SPECIALTY OPERATIONS LLC

FL RETAIL OPERATIONS LLC

FL CANADA HOLDINGS, INC.

FOOT LOCKER ASIA, INC.

FL CORPORATE NY, LLC

FL RETAIL NY, LLC

FL SPECIALTY, NY LLC

 

 

By:

 

Name:

Title:

 

 

 

 

 


--------------------------------------------------------------------------------

Execution Copy

 

 

 

THE BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

Name:

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

Execution Version

 

AMENDED AND RESTATED PLEDGE AGREEMENT

AGREEMENT dated as of May 16, 2008 among Foot Locker, Inc. a New York
corporation (with its successors, the “Company”), each of the Subsidiaries of
the Company listed on the signature pages hereof and each other Subsidiary of
the Company that may from time to time become a party hereto in accordance with
Section 23 (each, with its successors, a “Subsidiary Guarantor”) and Bank of
America, N.A., as Administrative Agent (with its successors, the “Administrative
Agent”), amending and restating the Amended and Restated Pledge Agreement dated
as of May 19, 2004 (as in effect immediately prior to the effectiveness of this
Amended and Restated Pledge Agreement, the “Existing Pledge Agreement”) among
the Company, The Bank of New York as administrative agent thereunder and the
Subsidiary Guarantors party thereto.

W I T N E S S E T H :

WHEREAS, pursuant to the Existing Credit Agreement (as defined in the Credit
Agreement referred to below), the Company and certain Subsidiaries of the
Company were required to enter into the Existing Pledge Agreement; and

WHEREAS, it is a condition to the effectiveness of the Sixth Amended and
Restated Credit Agreement dated as of May 16, 2008 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiaries of the Company party thereto,
the banks from time to time party thereto (the “Banks”), Bank of America, N.A.,
as Administrative Agent and Swingline Bank, The Bank of New York as LC Agent and
the other agents party thereto that the Company and the Subsidiary Guarantors
amend and restate the Existing Pledge Agreement by executing and delivering this
Amended and Restated Pledge Agreement; and

WHEREAS, the Subsidiary Guarantors and the Administrative Agent are parties to
an Amended and Restated Guarantee Agreement dated as of May 16, 2008 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Guarantee Agreement”); and

WHEREAS, in consideration of the financial and other support that the Company
has provided, and such financial and other support as the Company may in the
future provide, to the Subsidiary Guarantors, the Subsidiary Guarantors are
willing to enter into this Amended and Restated Pledge Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby

 


--------------------------------------------------------------------------------

 

acknowledged, the parties hereto agree to amend and restate the Existing Pledge
Agreement as follows:

Section 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein. The following additional terms, as used herein, have the following
respective meanings:

“Cash Distributions” means dividends and other payments and distributions made
upon or with respect to the Pledged Equity Interests in cash.

“Collateral” has the meaning assigned to such term in Section 3(a).

“Direct Subsidiary” means, with respect to each Obligor, any Subsidiary of such
Obligor whose capital stock or other equity interests are owned directly by such
Obligor.

“Excluded Subsidiary” means, (i) with respect to each Obligor, any Direct
Subsidiary of such Obligor other than any such Direct Subsidiary which neither
transacts any substantial portion of its business nor regularly maintains any
substantial portion of its fixed assets within the United States, Canada or
Germany, (ii) until September 15, 2008, Foot Locker Spain S.L. and (iii) until
December 31, 2008, Woolworth Holding, S. de R.L. de C.V. An “Excluded
Subsidiary” shall cease to be an “Excluded Subsidiary” when (x) in the case of
clause (i), the conditions set forth in the first sentence of Section 3(d) are
satisfied and (y) in the case of each of clauses (ii) and (iii), the applicable
date has passed.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.

“Hedging Obligations” means, with respect to each Obligor, all obligations of
such Obligor under any Hedging Agreement between such Obligor and any Person
that was a Bank Party (or any affiliate of any Bank Party) on the trade date for
such obligation.

“Issuer” means each Person listed on Schedule 1 and each Person that becomes a
Direct Subsidiary (other than an Excluded Subsidiary) of any Obligor after the
Effective Date.

“Obligor” means the Company or any Subsidiary Guarantor, and “Obligors” means
all of them.

“Pledged Equity Interests” means (i) the Subsidiary Equity Interests and (ii)
any other capital stock or other equity interests required to be pledged by the
Obligor to the Administrative Agent under this Agreement pursuant to Sections
3(b), 3(c) or 3(d).

 

 


--------------------------------------------------------------------------------

 

 

“Secured Obligations” means, with respect to each Obligor, (i) all principal of
and interest and premium (if any) on any Loan or Swingline Loan payable by such
Obligor under, or any Note or Swingline Note issued by such Obligor pursuant to,
the Credit Agreement (including, without limitation, any interest which accrues
after or would accrue but for the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of such Obligor,
whether or not allowed or allowable as a claim in any such proceeding), (ii) all
Reimbursement Obligations of such Obligor with respect to any Letter of Credit
issued pursuant to the Credit Agreement and all interest payable by such Obligor
thereon (including, without limitation, any interest which accrues after or
would accrue but for the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of such Obligor,
whether or not allowed or allowable as a claim in any such proceeding), (iii) if
such Obligor is a Subsidiary Guarantor, all amounts payable by such Obligor
under the Guarantee Agreement, (iv) all other amounts payable by such Obligor
under the Loan Documents, (v) all Hedging Obligations of such Obligor, and
(vi) any amendments, restatements, renewals, extensions or modifications of any
of the foregoing; provided that the Secured Obligations of each Subsidiary
Guarantor described in clause (iii) above and any amendment, restatement,
renewal, extension or modification thereof described in clause (vi) above
(collectively, with respect to each Subsidiary Guarantor, such Subsidiary
Guarantor’s “Subsidiary Guaranteed Obligations”), shall be subordinate and
junior in rank with respect to payment to the other Secured Obligations of such
Subsidiary Guarantor for purposes of this Pledge Agreement.

“Secured Parties” means the Banks, the LC Agents, the Swingline Bank, the
Administrative Agent, the Joint Lead Arrangers and any Person to whom a Hedging
Obligation is owed.

“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.

“Subsidiary Equity Interests” means, with respect to each Issuer listed on
Schedule 1 hereto, the capital stock or other equity interests listed on
Schedule 1 hereto opposite such Issuer’s name.

Unless otherwise defined herein, or unless the context otherwise requires, all
terms used herein which are defined in the New York Uniform Commercial Code as
in effect on the date hereof shall have the meanings therein stated.

Section 2. Representations and Warranties. Each Obligor represents and warrants
as follows:

(a)   Title to Pledged Equity Interests. Such Obligor owns all of its Pledged
Equity Interests, free and clear of any Liens other than the Security Interests
and any inchoate tax liens. All of the Pledged Equity Interests of such Obligor
have been duly authorized and validly issued, and are fully paid and

 


--------------------------------------------------------------------------------

 

non-assessable, and are subject to no options to purchase or similar rights of
any Person. The Persons listed on Schedule 1 under the name of such Obligor
constitute all of the Persons that are Direct Subsidiaries of such Obligor on
the date hereof (other than any Excluded Subsidiaries) and all of such Persons
are wholly-owned Direct Subsidiaries (excluding directors’ qualifying shares).
The Pledged Equity Interests of such Obligor represent (i) 65% of the aggregate
capital stock with voting power and 100% of all other equity interests held by
such Obligor of FLE CV Management, Inc. or (ii) 65% of the aggregate capital
stock and other equity interests held by such Obligor of any other Person that
is a Direct Subsidiary (other than any Excluded Subsidiary) and is a Foreign
Subsidiary. Such Obligor is not and will not become a party to or otherwise
bound by any agreement, other than this Agreement and any additional pledge
agreements referred to in Section 2(b) which restricts in any manner the rights
of any present or future holder of any of the Pledged Equity Interests of such
Obligor with respect thereto.

(b)   Validity, Perfection and Priority of Security Interests. (i) A UCC-1
financing statement naming such Obligor as debtor and the Administrative Agent
as secured party has previously been or will be filed within 3 Domestic Business
Days after the date hereof in each of the jurisdictions referred to in Section
2(c) with respect to such Obligor.

(ii)  The Security Interests constitute valid security interests in favor of the
Administrative Agent for the benefit of the Secured Parties. The Security
Interests constitute perfected security interests in favor of the Administrative
Agent for the benefit of the Secured Parties (or, solely with respect to the
Pledged Equity Interests of any Issuer that is a Foreign Subsidiary being
pledged by any Obligor hereunder, will constitute perfected security interests
in favor of the Administrative Agent for the benefit of the Secured Parties upon
the completion of all the actions described in the immediately succeeding
sentence with respect to such Pledged Equity Interests). With respect to the
Pledged Equity Interests of any Issuer that is a Foreign Subsidiary being
pledged by an Obligor hereunder, such Obligor will take, or will cause to be
taken, in each case within 90 Domestic Business Days after the date hereof (or
such longer period as the Administrative Agent may agree), all actions that are
necessary or appropriate, or that the Administrative Agent has reasonably
requested, in order to perfect, or to preserve the perfection of, the Security
Interests in such Pledged Equity Interests in accordance with the laws of the
jurisdiction of incorporation of such Issuer (including, without limitation, the
execution of an additional pledge agreement governed by the laws of such
jurisdiction or an amendment to any such existing agreement and, if required,
the registration of the Security Interests in the shareholder book of such
Issuer).

(iii) Other than as set forth in the preceding clauses of this Section, no
registration, recordation or filing with any governmental body,

 


--------------------------------------------------------------------------------

 

agency or official or any other Person is required in connection with the
execution or delivery of this Agreement or necessary for the validity or
enforceability hereof or for the perfection or enforcement of the Security
Interests in any of the Collateral of any Obligor.

(iv) Neither such Obligor nor any of its Subsidiaries has performed or will
perform any acts which could reasonably be expected to prevent the
Administrative Agent from enforcing any of the terms and conditions of this
Agreement or which would limit the Administrative Agent in any such enforcement.

(c)   UCC Filing Locations. The jurisdiction of organization of each Obligor is
located on Schedule 2 hereto opposite such Obligor’s name.

Section 3. Grant of the Security Interests. (a) In order to secure the full and
punctual payment of the Secured Obligations in accordance with the terms
thereof, each Obligor hereby collaterally assigns and pledges to and with the
Administrative Agent for the benefit of the Secured Parties and grants to the
Administrative Agent for the benefit of the Secured Parties security interests
in:

(i)    the Pledged Equity Interests of such Obligor and all of its rights and
privileges with respect to such Pledged Equity Interests;

(ii)   all interest, dividends, earnings, income, profits and other payments and
distributions with respect to any and all of the foregoing, and all proceeds of
any and all of the foregoing (the items in clauses (i) through (ii), inclusive,
being collectively referred to, with respect to such Obligor, as the
“Collateral” of such Obligor; provided, however, that the term “Collateral”
shall not include (x) any capital stock or other equity interests of any Foreign
Subsidiary in excess of 65% of the aggregate capital stock or other equity
interests of such entity or (y) any capital stock with voting power of FLE CV
Management, Inc., in excess of 65% of the aggregate capital stock with voting
power of such entity); provided, further, that in any event, “Collateral” shall
include the capital stock and equity interests described on Schedule 1 hereto.

(b)   In the event that any Person becomes a Direct Subsidiary (other than an
Excluded Subsidiary) of an Obligor after the date hereof, such Obligor will
promptly, and in any event within 45 days after such event (or such other number
of days as the Administrative Agent and such Obligor may agree to), pledge and
deposit with the Administrative Agent certificates representing shares of
capital stock or other equity interests of such Person held by such Obligor as
additional security for the Secured Obligations of such Obligor and take such
other steps as may be necessary or appropriate, or as the Administrative Agent
shall reasonably request, to ensure that such shares of capital stock or other
equity interests constitute additional security for the Secured Obligations of
such Obligor, and that the Security Interests therein are perfected, first
priority security interests;

 


--------------------------------------------------------------------------------

 

provided that no Obligor shall be required to pledge or deposit any certificates
or take any other steps pursuant to this subsection (b) to the extent that after
giving effect to any such pledge or deposit, or the taking of any such step,
shares of capital stock or other equity interests representing more than 65% of
the aggregate capital stock or other equity interests of any Direct Subsidiary
that is a Foreign Subsidiary would be pledged or deposited hereunder.

(c)   In the event that any Issuer at any time issues to any Obligor any
additional or substitute shares of capital stock of any class or any other
equity interests of any class such Obligor will promptly, and in any event
within 45 days after such event (or such other number of days as the
Administrative Agent and such Obligor may agree to), pledge and deposit with the
Administrative Agent certificates representing all such shares of capital stock
or other equity interests as additional security for the Secured Obligations of
such Obligor and take such other steps as may be necessary or appropriate, or as
the Administrative Agent shall reasonably request, to ensure that such shares of
capital stock or other equity interests constitute additional security for the
Secured Obligations of such Obligor, and that the Security Interests therein are
perfected, first priority security interests; provided that no Obligor shall be
required to pledge or deposit any certificates or take any other steps pursuant
to this subsection (c) to the extent that after giving effect to any such pledge
or deposit, or the taking of any such step, shares of capital stock or other
equity interests representing more than 65% of the aggregate capital stock or
other equity interests of any Direct Subsidiary that is a Foreign Subsidiary
would be pledged or deposited hereunder.

(d)  Any Excluded Subsidiary of any Obligor shall cease to be an Excluded
Subsidiary on the first day on which such Obligor shall be able to pledge the
capital stock or other equity interests of such Direct Subsidiary hereunder
without triggering a requirement to equally and ratably secure securities issued
under the Indenture. Promptly, and in any event within 45 days after any
Excluded Subsidiary of any Obligor shall cease to be an Excluded Subsidiary (or
such other number of days as the Administrative Agent and such Obligor may agree
to), such Obligor will pledge and deposit with the Administrative Agent
certificates representing shares of capital stock or other equity interests of
such Direct Subsidiary as additional security for the Secured Obligations of
such Obligor and take such other steps as may be necessary or appropriate, or as
the Administrative Agent shall reasonably request, to ensure that such shares of
capital stock or other equity interests constitute additional security for the
Secured Obligations of such Obligor, and that the Security Interests therein are
perfected, first priority security interests; provided that no Obligor shall be
required to pledge or deposit any certificates or take any other steps pursuant
to this subsection (d) to the extent that after giving effect to any such pledge
or deposit, or the taking of any such step, shares of capital stock or other
equity interests representing more than 65% of the aggregate capital stock or
other equity interests of any Direct Subsidiary that is a Foreign Subsidiary
would be pledged or deposited hereunder.

 

 


--------------------------------------------------------------------------------

 

 

(e)   Any shares of capital stock or other equity interests pledged by any
Obligor to the Administrative Agent pursuant to subsections (b), (c) or (d)
above constitute Pledged Equity Interests of such Obligor and are subject to all
provisions of this Agreement.

(f)   The Security Interests are granted as security only and shall not subject
the Administrative Agent or any Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Obligor or any of its
Subsidiaries with respect to any of the Collateral or any transaction in
connection therewith.

Section 4. Delivery of Pledged Equity Interests. Unless otherwise required by
the laws of any jurisdiction in order to perfect the Security Interests in
Collateral the perfection of which is governed by the laws of such jurisdiction,
if any Pledged Equity Interests of any Obligor are represented by any
certificates, such Obligor shall deliver all such certificates to the
Administrative Agent in the State of New York pursuant hereto, and all such
certificates shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, and
shall be accompanied by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Administrative Agent.

Section 5. Further Assurances. Each Obligor agrees that it will, at its expense
and in such manner and form as the Administrative Agent may reasonably require,
execute, deliver, file and record any financing statement, specific assignment,
supplemental pledge agreement, confirmation or other paper and take any other
action that may be necessary or reasonably desirable, or that the Administrative
Agent may reasonably request, in order to create, preserve, perfect or validate
any Security Interest or to enable the Administrative Agent to exercise and
enforce its rights hereunder with respect to any of the Collateral of such
Obligor. Each Obligor agrees that it will not change its name, identity or
corporate structure in any manner or the location of its jurisdiction of
organization or its chief executive office in the United States unless, in each
case, it shall have given the Administrative Agent not less than 30 days’ prior
notice thereof.

Section 6. Record Ownership of Pledged Equity Interests. If an Event of Default
shall have occurred and be continuing, the Administrative Agent may, in its sole
discretion, cause any or all of the Pledged Equity Interests to be transferred
of record into the name of the Administrative Agent or its nominee; provided
that, with respect to any Pledged Equity Interests issued by any Issuer that is
a Foreign Subsidiary, the Administrative Agent shall have such rights only to
the extent permitted by the laws of the jurisdiction in which such Issuer is
incorporated. If an Event of Default shall have occurred and be continuing, each
Obligor will promptly give to the Administrative Agent copies of any material
notices or other communications received by it with respect to Pledged Equity
Interests registered in the name of such Obligor and the Administrative Agent
will promptly give to each Obligor copies of any notices and communications
received

 


--------------------------------------------------------------------------------

 

by the Administrative Agent with respect to Pledged Equity Interests of such
Obligor registered in the name of the Administrative Agent or its nominee.

Section 7. Right to Receive Distributions on Collateral. The Administrative
Agent shall have the right to receive and, during the continuance of any Event
of Default, to retain as Collateral hereunder all dividends, interest and other
payments and distributions made upon or with respect to the Collateral of each
Obligor and each Obligor shall take all such action as the Administrative Agent
may deem necessary or appropriate to give effect to such right; provided that
(i) unless an Event of Default has occurred and is continuing, the foregoing
sentence shall not apply to Cash Distributions and (ii) with respect to
dividends, interest and other payments and distributions made upon or with
respect to the Collateral of any Obligor consisting of any Pledged Equity
Interests issued by any Issuer that is a Foreign Subsidiary, the Administrative
Agent shall have the rights set forth in the foregoing sentence only to the
extent permitted by the laws of the jurisdiction in which such Issuer is
incorporated. All such dividends, interest and other payments and distributions
which are received by any Obligor (except Cash Distributions received when no
Event of Default has occurred and is continuing) shall be received in trust for
the benefit of the Secured Parties and, if the Administrative Agent so directs
during the continuance of an Event of Default, shall be segregated from other
funds of such Obligor and shall, forthwith upon demand by the Administrative
Agent during the continuance of an Event of Default, be paid over to the
Administrative Agent as Collateral in the same form as received (with any
necessary endorsement). After all Events of Defaults have been cured, the
Administrative Agent’s right to retain dividends, interest and other payments
and distributions (including Cash Distributions) under this Section 7 shall
cease and the Administrative Agent shall pay over to each Obligor any such
Collateral of such Obligor retained by it during the continuance of an Event of
Default.

Section 8. Right to Vote Pledged Equity Interests. Unless an Event of Default
shall have occurred and be continuing, each Obligor shall have the right, from
time to time, to vote and to give consents, ratifications and waivers with
respect to its Pledged Equity Interests, and the Administrative Agent shall,
upon receiving a written request from any Obligor accompanied by a certificate
signed by a Responsible Officer of the Company stating that no Event of Default
has occurred and is continuing, deliver to such Obligor or as specified in such
request such proxies, powers of attorney, consents, ratifications and waivers
(each in form and substance satisfactory to the Administrative Agent) in respect
of any of its Pledged Equity Interests which are registered in the name of the
Administrative Agent or its nominee as shall be specified in such request.

If an Event of Default shall have occurred and be continuing, the Administrative
Agent shall have the right to the extent permitted by law (and each Obligor
shall take all such action as may be necessary or appropriate to give effect to
such right) to vote and to give consents, ratifications and waivers, and the
Administrative Agent shall have the right to the extent permitted by law (and
each

 


--------------------------------------------------------------------------------

 

Obligor shall take all such action as may be necessary or appropriate to give
effect to such right) to take any other action with respect to any or all of the
Pledged Equity Interests of such Obligor with the same force and effect as if
the Administrative Agent were the absolute and sole owner thereof; provided
that, with respect to any Pledged Equity Interests issued by any Issuer that is
a Foreign Subsidiary, the Administrative Agent shall have such rights only to
the extent permitted by the laws of the jurisdiction in which such Issuer is
incorporated.

Section 9. General Authority. Each Obligor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of such Obligor, the Administrative Agent, the Secured
Parties or otherwise, for the sole use and benefit of the Secured Parties, but
at the expense of such Obligor, to the extent permitted by law, to exercise at
any time and from time to time while an Event of Default has occurred and is
continuing, all or any of the following powers with respect to all or any of the
Collateral:

(a)   to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(b)   to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c)   to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof, and

(d)   to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

provided that the Administrative Agent shall give each Obligor not less than ten
days’ prior notice of the time and place of any sale or other intended
disposition of any of the Collateral of such Obligor. The Administrative Agent
and each Obligor agree that such notice constitutes “reasonable notification”
within the meaning of Section 9-612 of the Uniform Commercial Code. The parties
hereto acknowledge and agree that the exercise by the Administrative Agent of
the power of attorney granted to it by each Obligor in this Section with respect
to any Pledged Equity Interests issued by any Issuer that is a Foreign
Subsidiary and pledged by such Obligor is subject to, and may be exercised only
in accordance with, the applicable laws of the jurisdiction where such Issuer is
incorporated.

Section 10. Remedies upon Event of Default. If any Event of Default shall have
occurred and be continuing, the Administrative Agent may exercise on behalf of
the Secured Parties all the rights of a secured party after default under the
Uniform Commercial Code (whether or not in effect in the jurisdiction where such
rights are exercised) and, in addition, the Administrative Agent may, without
being required to give any notice, except as herein provided or as may be
required by mandatory provisions of law, (i) withdraw all cash, if any, then
held by it as

 


--------------------------------------------------------------------------------

 

Collateral and apply it as specified in Section 13 and (ii) if there shall be no
such cash or if such cash shall be insufficient to pay all the Secured
Obligations in full, sell the Collateral or any part thereof at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery, and at such price or prices as the
Administrative Agent may reasonably deem satisfactory. Any Secured Party may be
the purchaser of any or all of the Collateral so sold at any public sale (or, if
the Collateral is of a type customarily sold in a recognized market or is of a
type which is the subject of widely distributed standard price quotations, at
any private sale). The Administrative Agent is authorized, in connection with
any such sale, if it deems it advisable so to do, (a) to restrict the
prospective bidders on or purchasers of any of the Pledged Equity Interests to a
limited number of sophisticated investors who will represent and agree that they
are purchasing for their own account for investment and not with a view to the
distribution or sale of any of such Pledged Equity Interests, (b) to cause to be
placed on certificates for any or all of the Pledged Equity Interests or on any
other securities pledged hereunder a legend to the effect that such security has
not been registered under the Securities Act of 1933, as amended, and may not be
disposed of in violation of the provision of said Act, and (c) to impose such
other limitations or conditions in connection with any such sale as the
Administrative Agent reasonably deems necessary or advisable in order to comply
with said Act or any other law. Each Obligor will execute and deliver such
documents and take such other action as the Administrative Agent reasonably
deems necessary or advisable in order that any such sale may be made in
compliance with law. Upon any such sale the Administrative Agent shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral so
sold. Each purchaser at any such sale shall hold the Collateral so sold
absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Obligor which may be waived, and each
Obligor, to the extent permitted by law, hereby specifically waives all rights
of redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice of such sale required by Section 9
shall (1) in the case of a public sale, state the time and place fixed for such
sale, (2) in the case of a sale at a broker’s board or on a securities exchange,
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or the portion thereof so being sold, will first be
offered for sale at such board or exchange, and (3) in the case of a private
sale, state the day after which such sale may be consummated. Any such public
sale shall be held at such time or times within ordinary business hours and at
such place or places as the Administrative Agent may fix in the notice of such
sale. At any such sale the Collateral may be sold in one lot as an entirety or
in separate parcels, as the Administrative Agent may determine. The
Administrative Agent shall not be obligated to make any such sale pursuant to
any such notice. The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned, subject
to the Administrative Agent giving the notice required to be

 


--------------------------------------------------------------------------------

 

given pursuant to Section 9. In the case of any sale of all or any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Administrative Agent until the selling price is paid by the
purchaser thereof, but the Administrative Agent shall not incur any liability in
the case of the failure of such purchaser to take up and pay for the Collateral
so sold and, in the case of any such failure, such Collateral may again be sold
upon like notice. The Administrative Agent, instead of exercising the power of
sale herein conferred upon it, may proceed by a suit or suits at law or in
equity to foreclose the Security Interests and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction. Notwithstanding the foregoing, the parties hereto acknowledge and
agree that the exercise of any remedies set forth in this Section with respect
to any Pledged Equity Interests issued by any Issuer that is a Foreign
Subsidiary is subject to, and may be made only in accordance with, the
applicable laws of the jurisdiction where such Issuer is incorporated.

Section 11. Expenses. Each Obligor agrees that it will forthwith upon demand pay
to the Administrative Agent:

(a)   the amount of any taxes which the Administrative Agent may have been
required to pay by reason of the Security Interests or to free any of the
Collateral of such Obligor from any Lien thereon, and

(b)   the amount of any and all out-of-pocket expenses, including the reasonable
fees and disbursements of counsel and of any other experts, which the
Administrative Agent may incur in connection with (i) the enforcement of this
Agreement, including such expenses as are incurred to preserve the value of the
Collateral of such Obligor and the validity, perfection, rank and value of any
Security Interest, (ii) the collection, sale or other disposition of any of the
Collateral of such Obligor, (iii) the exercise by the Administrative Agent of
any of the rights conferred upon it hereunder, or (iv) any Default.

Any such amount not paid in a timely manner shall bear interest at the rate
applicable to Base Rate Loans from time to time and shall be an additional
Secured Obligation hereunder.

Section 12. Limitation on Duty of Administrative Agent in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof, the
Administrative Agent shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property, and shall not be liable or responsible
for any loss or damage to any of the Collateral, or for any diminution in the
value thereof, by reason of the

 


--------------------------------------------------------------------------------

 

act or omission of any agent or bailee selected by the Administrative Agent in
good faith.

Section 13. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral pledged by any Obligor shall
be applied by the Administrative Agent in the following order of priorities:

first, to pay the expenses of such sale or other realization, including
reasonable compensation to agents and counsel for the Administrative Agent, and
all expenses, liabilities and advances incurred or made by the Administrative
Agent in connection therewith, and any other unreimbursed expenses for which any
Secured Party is to be reimbursed pursuant to the Credit Agreement (including
without limitation Section 9.03(a) thereof) or Section 11 hereof and any unpaid
fees owing to any Secured Party under the Loan Documents (other than any fees
referred to in clause second below);

second, to the ratable payment of accrued but unpaid interest on the Secured
Obligations of such Obligor (other than, in the case of any Subsidiary
Guarantor, its Subsidiary Guaranteed Obligations) and any unpaid fees owing to
any Secured Party pursuant to Sections 2.09 and 2.16 (g) of the Credit
Agreement, in each case in accordance with the provisions of the Credit
Agreement;

third, to the ratable payment of unpaid principal of, and reimbursement
obligations constituting, the Secured Obligations of such Obligor (other than,
in the case of any Subsidiary Guarantor, its Subsidiary Guaranteed Obligations);

fourth, in the case of any Subsidiary Guarantor, to the ratable payment of
accrued but unpaid interest on its Subsidiary Guaranteed Obligations, until all
such Secured Obligations shall have been paid in full;

fifth, in the case of any Subsidiary Guarantor, to the ratable payment of unpaid
principal of, and reimbursement obligations constituting its Subsidiary
Guaranteed Obligations, until all such Secured Obligations shall have been paid
in full;

sixth, to pay ratably all other Secured Obligations, until all Secured
Obligations shall have been paid in full; and

finally, to pay to such Obligor or its successors or assigns, or as a court of
competent jurisdiction may direct, any surplus then remaining from such
proceeds.

The Administrative Agent may make distributions hereunder in cash or in kind or,
on a ratable basis, in any combination thereof. For purposes of making any
distribution hereunder, the principal amount of any Hedging Obligation shall be
the amount of the relevant Obligor’s Hedging Obligations due and payable at the
time such distribution is made.

 

 


--------------------------------------------------------------------------------

 

 

Section 14. Concerning the Administrative Agent. The provisions of Article 7 of
the Credit Agreement shall inure to the benefit of the Administrative Agent in
respect of this Agreement and shall be binding upon the parties to the Credit
Agreement and the parties hereto in such respect. In furtherance and not in
derogation of the rights, privileges and immunities of the Administrative Agent
therein set forth:

(a)   The Administrative Agent is authorized to take all such action as is
provided to be taken by it as Administrative Agent hereunder and all other
action reasonably incidental thereto. As to any matters not expressly provided
for herein (including, without limitation, the timing and methods of realization
upon the Collateral) the Administrative Agent shall act or refrain from acting
in accordance with written instructions from the Required Banks or, in the
absence of such instructions, in accordance with its discretion.

(b)  The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Security Interests in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder. The Administrative Agent shall have no duty to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement by any Obligor.

Section 15. Appointment of Co-Agents. At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Administrative Agent may
appoint another bank or trust company or one or more other persons, either to
act as co-agent or co-agents, jointly with the Administrative Agent, or to act
as separate agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment (which may, in the
discretion of the Administrative Agent, include provisions for the protection of
such co-agent or separate agent similar to the provisions of Section 14).

Section 16. Termination of Security Interests; Release of Collateral. (a) Upon
the repayment in full of all Secured Obligations (other than those described in
clause (v) of the definition thereof and any amendments, restatements, renewals,
extensions or modifications thereof), the termination of the Commitments under
the Credit Agreement and the termination or cancellation of all Letters of
Credit (unless such Letters of Credit have been fully cash collateralized
pursuant to arrangements satisfactory to the LC Agents, or back-stopped by a
separate letter of credit, in form and substance and issued by an issuer
reasonably satisfactory to the LC Agents), the Security Interests shall
terminate and all rights to the Collateral of each Obligor shall revert to such
Obligor.

(b)  Upon the consummation of any Asset Sale (or any sale or other disposition
described in clause (iii) of the definition of Asset Sale) permitted by

 


--------------------------------------------------------------------------------

 

the terms of the Credit Agreement and consisting of the disposition of any
Collateral or of the capital stock of any Obligor other than the Company (any
such transaction, a “Permitted Collateral Sale”), the Security Interests in such
Collateral or in the Collateral pledged by such Obligor, as the case may be (but
not, in any case, in any Proceeds thereof) shall be released. Such release shall
not be subject to the consent of any Bank, and the Administrative Agent shall be
fully protected in relying on a certificate of an Obligor as to whether any
particular transaction consummated by such Obligor constitutes a Permitted
Collateral Sale.

(c)   In addition to the release of Collateral effected by subsection (b), at
any time and from time to time prior to the termination of the Security
Interests, the Administrative Agent may release any of the Collateral with the
prior written consent of the Required Banks; provided that the Administrative
Agent may release all or substantially all of the Collateral (for purposes of
this subsection (c), as defined in the Credit Agreement) only with the prior
written consent of all the Banks.

(d)  Upon any termination of the Security Interests or release of Collateral in
accordance with this Section, the Administrative Agent will, at the expense of
the relevant Obligor, execute and deliver to such Obligor such documents as such
Obligor shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be.

Section 17. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile, electronic communication or
similar writing) and shall be given, in the case of (i)any Obligor, to its
address or facsimile number listed on Schedule 9.01 to the Credit Agreement and
(ii)the Administrative Agent, to its address or facsimile number listed on
Schedule 9.01 to the Credit Agreement or at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company and otherwise in accordance with and
subject to the provisions of Section 9.01 of the Credit Agreement.

Section 18. Waivers, Non-Exclusive Remedies. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising and no course of
dealing with respect to, any right under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise by the Administrative
Agent of any right under this Agreement or any other Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other remedies provided by law.

Section 19. Successors and Assigns. This Agreement shall be binding upon each
Obligor and its successors and permitted assigns. This Agreement is for the
benefit of each Secured Party and its successors and permitted assigns, and in
the event of an assignment of all or any of any Bank’s interest in and to its
rights and obligations under the Credit Agreement in accordance with the Credit

 


--------------------------------------------------------------------------------

 

Agreement, the assignor’s rights hereunder, to the extent applicable to the
indebtedness or obligation so assigned, shall automatically be transferred with
such indebtedness or obligation.

Section 20. Changes in Writing. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by each Obligor and the Administrative Agent, subject to the provisions of
Section 9.05(b) of the Credit Agreement.

Section 21. New York Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than New York are governed by the laws of
such jurisdiction.

Section 22. Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible; and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

Section 23. Additional Obligors. Any Subsidiary Guarantor may become an Obligor
party hereto and bound hereby by executing a counterpart hereof and delivering
the same to the Administrative Agent.

Section 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 25. Inconsistent Agreements. The parties hereto agree that (i) in the
case of any conflict arising in any proceeding arising out of or relating to
this Agreement and brought in a Federal court of the United States or in a court
sitting in any State of the Unites States (including without limitation New York
State) between the provisions of this Agreement and the provisions of any
additional pledge agreement entered into by any Obligor pursuant to this
Agreement, the provisions of this Agreement shall govern and (ii) in the case of
any conflict arising in any proceeding arising out of or relating to any Pledged
Equity Interests of any Issuer that is a Foreign Subsidiary and brought in a
court in the jurisdiction in which such Issuer is incorporated between the
provisions of this Agreement and the provisions of any additional pledge
agreement entered into by any Obligor with respect to such Pledged Equity
Interests pursuant to this Agreement and by

 


--------------------------------------------------------------------------------

 

its terms governed by the laws of such jurisdiction, the provisions of such
additional pledge agreement shall govern.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Pledge Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

FOOT LOCKER, INC.

By:

 

Name:

Title:

 

EASTBAY, INC.

FOOT LOCKER.COM, INC.

FOOT LOCKER AUSTRALIA, INC.

FOOT LOCKER STORES, INC.

ROBBY’S SPORTING GOODS, INC.

TEAM EDITION APPAREL, INC.

FOOT LOCKER CORPORATE SERVICES, INC.

FOOT LOCKER HOLDINGS, INC.

FOOT LOCKER RETAIL, INC.

FOOT LOCKER SOURCING, INC.

FOOT LOCKER SPECIALTY, INC.

FOOT LOCKER OPERATIONS, LLC

FOOT LOCKER NEW ZEALAND, INC.

FL EUROPE HOLDINGS, INC.

FL SPECIALTY OPERATIONS LLC

FL RETAIL OPERATIONS LLC

FL CANADA HOLDINGS, INC.

FOOT LOCKER ASIA, INC.

FL CORPORATE NY, LLC

FL RETAIL NY, LLC

FL SPECIALTY NY, LLC

 

 

By:

 

Name:

Title:

 

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

Name:

Title:

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1

 

Stock Pledged by Obligors

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule 2

 

 

 

 

 

 

--------------------------------------------------------------------------------